EXECUTION COPY
AMENDMENT NO. 1
dated as of November 26, 2013
to
CREDIT AGREEMENT
Dated as of December 20, 2011
THIS AMENDMENT NO. 1 (“Amendment”) is made as of November 26, 2013 (the
“Effective Date”) by and among Mettler-Toledo International Inc. (the
“Company”), the Subsidiaries thereof identified on the signature pages hereto
(together with the Company, the “Borrowers”), the lenders listed on the
signature pages hereof (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of December 20, 2011 by and among the Borrowers, the Lenders
and the Administrative Agent (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given to them in
the Credit Agreement.
WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to make certain modifications to the Credit Agreement; and
WHEREAS, the Borrowers, the Lenders and the Administrative Agent have so agreed
on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders and the Administrative Agent hereby agree as follows.
1.Amendments to the Credit Agreement. Effective as of the Effective Date, but
subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement is hereby amended as follows:


(a)(i) Each of Mettler-Toledo B.V., Mettler-Toledo NV, Mettler-Toledo (Albstadt)
GmbH, Mettler-Toledo Garvens GmbH, Mettler-Toledo GmbH and Pharmacontrol
Electronic GmbH (together, the “Terminated Subsidiary Swingline Borrowers”) are
terminated as Subsidiary Swingline Borrowers, and (ii) ING Bank N.V., Dublin
Branch is terminated as a Swingline Lender in respect of Swingline Loans to
Mettler-Toledo B.V. and Mettler-Toledo NV. Each of the Administrative Agent and
each Lender, on behalf of itself or any Affiliate thereof that acts as a
Swingline Lender to any Terminated Subsidiary Swingline Borrower, acknowledges
and agrees to such terminations.




--------------------------------------------------------------------------------


(b)The Credit Agreement is hereby amended in its entirety pursuant to Annex A
hereto.


(c)The Exhibits to the Credit Agreement are hereby amended in their entirety
pursuant to the corresponding Exhibits attached hereto as part of Annex A.


(d)The Schedules to the Credit Agreement are hereby amended in their entirety
pursuant to the corresponding Schedules attached hereto as Annex A.


2.Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the following conditions precedent:


(a)    the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrowers, the Lenders, and the Administrative
Agent;
(b)    the Administrative Agent shall have received the documents identified in
the list of closing documents attached hereto as Annex B; and
(c)    the Administrative Agent shall have received all other fees and amounts
due and payable on or prior to the Effective Date, including (x) to the
Administrative Agent, for the benefit of each Lender that executes and delivers
its signature page hereto, an amendment fee for each such Lender as agreed to
separately in writing by the Company and the Administrative Agent, and (y) to
the extent invoiced no less than two (2) Business Days prior to the Effective
Date, reimbursement or payment of all reasonable out-of-pocket expenses required
to be reimbursed or paid by the Borrowers.
3.Representations and Warranties of each Borrower. Each Borrower hereby
represents and warrants as follows:


(a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their terms.
(b) As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the representations and warranties of such Borrower set
forth in the Credit Agreement, as amended hereby, are true and correct in all
material respects on and as of the date hereof (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date).
(c) The Company and the Administrative Agent had discussions prior to the
signing of the Credit Agreement indicating the Company’s wish to incorporate
Mettler-Toledo Management Holding Deutschland GmbH and certain other German
subsidiaries no longer party to the Credit Agreement, Mettler-Toledo Holding AG,
Mettler-Toledo AG and Mettler-Toledo B.V. as “Borrowers” under the Credit
Agreement. The Company requested this arrangement so as to obtain local drawings
in Germany, Switzerland and the Netherlands as part of its overall corporate
strategy.


--------------------------------------------------------------------------------


The Company reiterates that this element of cross-border borrowing with the
framework of the Credit Agreement was requested by the Company at its own
initiative and was based on its own corporate strategic planning and has at no
point in time been solicited by the Administrative Agent or the Lenders in any
way.
4.Reference to and Effect on the Credit Agreement.
(a)Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to the Credit
Agreement, as amended hereby.
(b)Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
(c)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.
5.Costs and Expenses. The Borrowers jointly and severally shall pay on demand
all reasonable out-of-pocket costs and expenses of the Administrative Agent
(including the reasonable fees, costs and expenses of counsel to the
Administrative Agent) incurred in connection with the preparation, execution and
delivery of this Amendment.


6.Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


7.Execution. This Amendment may be executed in any number of counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Amendment.


8.Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.


9.Departing Lenders. Certain Lenders have agreed that they shall no longer
constitute Lenders under the Credit Agreement as of the date hereof (each, a
“Departing Lender”). Each Lender that executes and delivers a signature page
hereto that identifies it as a Departing Lender shall constitute a Departing
Lender as of the date hereof. No Departing Lender shall have a Commitment on and
after the date hereof. Each Departing Lender shall cease to be a party to the
Credit Agreement as of the date hereof, and no Departing Lender shall have any
rights, duties or obligations thereunder. All accrued and unpaid interest and
other amounts, if any, due and owing to a Departing Lender under the Loan
Documents (prior to the effectiveness of this Amendment) and of which the
Borrower has been notified, other than outstanding Loans and L/C Obligations
owed to or held by such Departing Lender, shall be paid by the Borrower to such
Departing Lender as of the date hereof. The consent of a Departing Lender is not
required to give effect to the changes


--------------------------------------------------------------------------------


contemplated by this Amendment. Each Departing Lender hereby assigns its Loans
and L/C Obligations to the remaining Lenders as of the date hereof, and the
Administrative Agent is hereby authorized to take such steps under the Credit
Agreement as reasonably required to give effect to the departure of the
Departing Lenders, including, without limitation, reallocating outstanding
obligations among the remaining Lenders ratably based on their Commitments. The
Loan Parties agree with and consent to the foregoing assignments and
authorization as described in the immediately preceding sentence.


[Signature Pages Follow]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 
METTLER-TOLEDO INTERNATIONAL INC., as a Revolving Borrower and the Guarantor
 
 
By:
/s/ Mary T. Finnegan
Name:
Mary T. Finnegan
Title:
Vice President and Treasurer/Investor Relations
 
 
 
METTLER-TOLEDO HOLDINGS AG, as a Revolving Borrower and a Subsidiary Swingline
Borrower
 
 
By:
/s/ Mary T. Finnegan
Name:
Mary T. Finnegan
Title:
Power of Attorney
 
 
 
METTLER-TOLEDO MANAGEMENT HOLDING DEUTSCHLAND GMBH, as a Revolving Borrower and
a Subsidiary Swingline Borrower
 
 
By:
/s/ Mary T. Finnegan
Name:
Mary T. Finnegan
Title:
Power of Attorney
 
 
 
METTLER-TOLEDO B.V., as a Revolving Borrower
 
 
By:
/s/ Mary T. Finnegan
Name:
Mary T. Finnegan
Title:
Power of Attorney
 
 
 
METTLER-TOLEDO AG, as a Revolving Borrower and a Subsidiary Swingline Borrower
 
 
By:
/s/ Mary T. Finnegan
Name:
Mary T. Finnegan
Title:
Power of Attorney
 
 
 
METTLER-TOLEDO FINANCE, LTD., as a Revolving Borrower


 
 
By:
/s/ Mary T. Finnegan
Name:
Mary T. Finnegan
Title:
Power of Attorney
 
 
 
METTLER-TOLEDO LUXEMBOURG S.A.R.L., as a Revolving Borrower
 
 
By:
/s/ Mary T. Finnegan


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


Name:
Mary T. Finnegan
Title:
Power of Attorney
 
 
 
 
 
METTLER-TOLEDO GLOBAL HOLDINGS LLC, as a Revolving Borrower
 
 
By:
/s/ Mary T. Finnegan
Name:
Mary T. Finnegan
Title:
Power of Attorney
 
 
 
METTLER-TOLEDO K.K., as a Subsidiary Swingline Borrower
 
 
By:
/s/ Mary T. Finnegan
Name:
Mary T. Finnegan
Title:
Power of Attorney
 
 
 
METTLER-TOLEDO, LLC, as a Subsidiary Swingline Borrower
 
 
By:
/s/ Mary T. Finnegan
Name:
Mary T. Finnegan
Title:
Power of Attorney
 
 
 
METTLER-TOLEDO INC., (CANADA), as a Subsidiary Swingline Borrower
 
 
By:
/s/ Mary T. Finnegan
Name:
Mary T. Finnegan
Title:
Power of Attorney


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender
 
By /s/ Brendan Korb_______________
Name:
Brendan Korb
Title:
Vice President
 
 
 
 


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


BANK OF AMERICA, N.A., as a Lender
 
 
By /s/ Mark Hardison______________
 
Name: E. Mark Hardison
 
Title: Vice President


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
 
 
By /s/ Harumi Kambara________________
 
Name: Harumi Kambara
 
Title: Authorized Signatory


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By /s/ Kenneth R. Fieler_______________
 
Name: Kenneth R. Fieler
 
Title: Vice President


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


WELLS FARGO BANK, N.A., as a Lender
 
 
By /s/ Keith Luettel_________________
 
Name: Keith Luettel
 
Title: Vice President


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


CITIZENS BANK OF PENNSYLVANIA, as a Lender
 
 
By /s/ Carl S. Tabacjar, Jr.____________
 
Name: Carl S. Tabacjar, Jr.
 
Title: Vice President


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


CREDIT SUISSE AG, as a Lender
 
 
By _/s/ Christophe Müller /s/ Stephan Brechtbühl 
 
Name: Christophe Stephan
            Müller Brechtbühl
 
Title: Director Assistant Vice
                                        President




Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By /s/ Mary E. Auch________________
 
Name: Mary E. Auch
 
Title: Vice President


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


BANK OF CHINA, NEW YORK BRANCH, as a Lender
 
 
By /s/ Haifeng Xu___________________
 
Name: Haifeng Xu
 
Title: Executive Vice President


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


HSBC BANK USA, N.A., as a Lender
 
 
By /s/ Gregory R. Duval_________________
 
Name: Gregory R. Duval
 
Title: Vice President


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


ING BANK N.V., DUBLIN BRANCH, as a Lender
 
 
By /s/ Aidan Neill______________________
 
Name: Aidan Neill
 
Title: Director
By /s/ Pádraig Matthews_________________
 
Name: Pádraig Matthews
 
Title: Vice President


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


THE NORTHERN TRUST COMPANY, as a Lender
 
 
By /s/ Tom P. McGrath _______________
 
Name: Tom P. McGrath
 
Title: Officer


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


NORDEA BANK FINLAND PLC., as a Lender
 
 
By /s/ Magnus Asplund__________________
 
Name: Magnus Asplund
 
Title: Vice Presidet
By /s/ Mogens R. Jensen_________________
 
Name: Mogens R. Jensen
 
Title: Senior Vice President


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


COMERICA BANK, as a Departing Lender
 
 
By /s/ Brandon Welling _________________
 
Name: Brandon Welling
 
Title: Vice President


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


FIRST COMMERCIAL BANK, as a Departing Lender
 
 
By /s/ Jason Lee____________________
 
Name: Jason Lee
 
Title: V.P. and General Manager


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


CHANG HWA COMMERICAL BANK, LTD., NEW YORK BRANCH, as a Departing Lender
 
 
By /s/ Eric Y.S. Tsai___________________
 
Name: Eric Y.S. Tsai
 
Title: V.P. & General Manager


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------


TAIWAN COOPERATIVE BANK LOS ANGELES BRANCH, as a Departing Lender
 
 
By /s/ Che-Hui Huang_________________
 
Name: Che Hui Huang
 
Title:




Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------

EXECUTION COPY



Annex A
Credit Agreement, Exhibits to Credit Agreement, and Schedules to Credit
Agreement, as amended pursuant to Amendment No. 1
















































































--------------------------------------------------------------------------------








 
 
 


CREDIT AGREEMENT
$800,000,000
Dated as of December 20, 2011
and as amended as of November 26, 2013
among
METTLER-TOLEDO INTERNATIONAL INC.,
as Guarantor and Revolving Borrower,
METTLER-TOLEDO HOLDING AG,
METTLER-TOLEDO MANAGEMENT HOLDING DEUTSCHLAND GMBH,
METTLER-TOLEDO B.V.,
METTLER-TOLEDO AG,
METTLER-TOLEDO LUXEMBOURG S.A.R.L.,
METTLER-TOLEDO GLOBAL HOLDINGS LLC
and
METTLER-TOLEDO FINANCE LTD.
as Revolving Borrowers,
CERTAIN SUBSIDIARIES PARTIES HERETO FROM TIME TO TIME,
as Subsidiary Swingline Borrowers,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
L/C Issuer for the Revolving Borrowers,
BANK OF AMERICA, N.A.,
as Syndication Agent,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., HSBC BANK USA, N.A., U.S. BANK NATIONAL
ASSOCIATION and WELLS FARGO BANK, N.A.,
as Documentation Agents,
and
The Lenders, Other L/C Issuers and Swingline Lenders
Party Hereto From Time to Time




--------------------------------------------------------------------------------




J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, 
as
Joint Lead Arrangers and Joint Book Runners



TABLE OF CONTENTS
 
 
Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions.
37
1.03
Accounting Terms.
38
1.04
Rounding.
38
1.05
References to Agreements and Laws.
38
1.06
Exchange Rates; Currency Equivalents.
39
1.07
Additional Alternative Currencies.
39
1.08
Change of Currency.
40
1.09
Times of Day.
41
1.1
Letter of Credit Amounts.
41
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
41
2.01
The Loans.
41
2.02
Borrowings, Conversions and Continuations of Loans (other than Swingline Loans).
42
2.03
Letters of Credit.
45
2.04
Swingline Loans.
56
2.05
Prepayments..
59
2.06
Termination or Reduction of Commitments.
61
2.07
Repayment of Loans.
61
2.08
Interest.
62
2.09
Fees.
63
2.1
Computation of Interest and Fees.
63
2.11
Evidence of Debt.
64
2.12
Payments Generally.
64
2.13
Sharing of Payments..
67
2.14
Subsidiary Swingline Borrowers.
67
2.15
Increase in Commitments.
69
2.16
Additional Revolving Borrowers.
70
2.17
Defaulting Lenders.
72





--------------------------------------------------------------------------------




ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
74
3.01
Taxes..
74
3.02
Illegality..
76
3.03
Inability to Determine Rates.
77
3.04
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans.
78
3.05
Compensation for Losses.
79
3.06
Matters Applicable to all Requests for Compensation.
80
3.07
Survival.
80
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
80
4.01
Conditions of Initial Credit Extension.
80
4.02
Conditions to all Credit Extensions.
83
ARTICLE V. REPRESENTATIONS AND WARRANTIES
84
5.01
Existence, Qualification and Power; Compliance with Laws.
84
5.02
Authorization; No Contravention.
84
5.03
Governmental Authorization; Other Consents.
84
5.04
Binding Effect.
85
5.05
Financial Statements; No Material Adverse Effect.
85
5.06
Litigation.
85
5.07
Subsidiaries, Capital Structure and Indebtedness and Investments..
86
5.08
Ownership of Property; Liens; Intellectual Property and Licenses.
86
5.09
Environmental Compliance.
87
5.1
Insurance.
87
5.11
Taxes..
87
5.12
ERISA Compliance.
87
5.13
Margin Regulations; Investment Company Act.
88
5.14
Disclosure.
88
5.15
Compliance with Laws.
89
5.16
Employee and Labor Matters.
89
5.17
Solvency.
89
5.18
Representations as to Foreign Obligors.
89
5.19
Foreign Assets Control Regulations, etc.
90
ARTICLE VI. AFFIRMATIVE COVENANTS
91
6.01
Financial Statements.
91
6.02
Certificates; Other Information.
92
6.03
Notices.
94
6.04
Payment of Obligations..
94
6.05
Preservation of Existence.
94
6.06
Maintenance of Properties, Etc..
94


-i-
CH1 8166714v.12

--------------------------------------------------------------------------------




6.07
Maintenance of Insurance.
95
6.08
Compliance with Laws.
95
6.09
Books and Records.
95
6.1
Inspection Rights..
95
6.11
Use of Proceeds.
96
6.12
Approvals and Authorizations.
96
ARTICLE VII. NEGATIVE COVENANTS
96
7.01
Liens.
96
7.02
Subsidiary Indebtedness.
99
7.03
Change in Nature of Business.
99
7.04
Transactions with Affiliates.
99
7.05
Burdensome Agreements.
99
7.06
Use of Proceeds..
100
7.07
Sales of Receivables.
100
7.08
ERISA.
100
7.09
Change in Accounting Principles.
100
7.1
Limitations on Number of Swingline Lenders.
100
7.11
Financial Covenants.
100
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
100
8.01
Events of Default.
100
8.02
Remedies Upon Event of Default.
103
8.03
Application of Funds.
103
ARTICLE IX. ADMINISTRATIVE AGENT, L/C ISSUERS AND SWINGLINE LENDERS
104
9.01
Appointment and Authorization of Administrative Agent.
104
9.02
Delegation of Duties.
105
9.03
Liability of Administrative Agent.
105
9.04
Reliance by Administrative Agent..
105
9.05
Notice of Default..
106
9.06
Credit Decision; Disclosure of Information by Administrative Agent..
106
9.07
Indemnification of Administrative Agent..
107
9.08
Administrative Agent in its Individual Capacity..
108
9.09
Successor Administrative Agent.
108
9.1
Administrative Agent May File Proofs of Claim.
109
9.11
Other Agents; Arrangers and Managers..
109
ARTICLE X. MISCELLANEOUS
109
10.01
Amendments, Etc.
110
10.02
Notices and Other Communications; Facsimile Copies.
111
10.03
No Waiver; Cumulative Remedies.
113
10.04
Attorney Costs and Expenses
113
10.05
Indemnification by the Borrowers..
114
10.06
Payments Set Aside.
115


-ii-
CH1 8166714v.12

--------------------------------------------------------------------------------




10.07
Successors and Assigns.
115
10.08
Confidentiality.
119
10.09
Set-off.
120
10.1
Interest Rate Limitation..
121
10.11
Counterparts
121
10.12
Integration.
121
10.13
Survival of Representations and Warranties
121
10.14
Severability.
121
10.15
Tax Forms.
122
10.16
Replacement of Lenders..
124
10.17
Governing Law.
125
10.18
Waiver of Right to Trial by Jury..
126
10.19
Judgment Currency.
126
10.2
USA Patriot Act Notice
127
ARTICLE XI. GUARANTY
127
11.01
Guaranty.
127
11.02
Guaranty Absolute.
127
11.03
Waivers and Acknowledgments.
129
11.04
Subrogation..
130






-iii-
CH1 8166714v.12

--------------------------------------------------------------------------------






SCHEDULES
 
1.01
Intentionally Omitted
1.01(B)
1.01(C)
Bank of America Letters of Credit
JPMorgan Letters of Credit
2.01
Commitments and Pro Rata Shares
5.07
Material Subsidiaries, Other Equity Investments and Investments and Indebtedness
7.01
Existing Liens
10.02
Administrative Agent’s Office; Certain Addresses for Notices
 
EXHIBITS
 
Form of
 
A
Loan Notice
 
B
Revolving Note
 
C
Swingline Note
 
D
Compliance Certificate
 
E
Assignment and Assumption
 
F
Subsidiary Swingline Borrower Request and Assumption Agreement
 
G
Notice of Designation of Subsidiary Swingline Borrower, Applicable Subsidiary
 
 
Currency and Subsidiary Currency Sublimit
 
H
Forms of Opinions
 
I
Subsidiary Swingline Borrower Sublimit Adjustment Consent
 
J
Swingline Loan Calculation Date Notice
 
K
Notice of Swingline Loan Amounts
 
L
Revolving Borrower Request and Assumption Agreement
 
M
Notice of Designation of Revolving Borrower and Applicable Currency
 
N
Swiss Tax Certificate




-iv-
CH1 8166714v.12

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of December 20, 2011 and
is amended as of November 26, 2013, among METTLER-TOLEDO INTERNATIONAL INC., a
corporation organized under the laws of Delaware, as a borrower of Revolving
Loans and the Guarantor (“Mettler-Toledo International”), METTLER-TOLEDO HOLDING
AG, a corporation organized under the laws of Switzerland, as a borrower of
Revolving Loans (“MTH”), METTLER-TOLEDO MANAGEMENT HOLDING DEUTSCHLAND GMBH, a
limited liability company organized under the laws of Germany, as a borrower of
Revolving Loans (“MTMHD”), METTLER-TOLEDO B.V., a private limited liability
company incorporated under the laws of the Netherlands, as a borrower of
Revolving Loans (“MTBV”), METTLER-TOLEDO AG, a Swiss corporation, as a borrower
of Revolving Loans (“MTAG”), METTLER-TOLEDO FINANCE LTD., a Bermuda exempted
company, as a borrower of Revolving Loans (“MTF”); METTLER-TOLEDO LUXEMBOURG
S.A.R.L., a Luxembourg private limited company, as a borrower of Revolving Loans
(“MTL”), and METTLER-TOLEDO GLOBAL HOLDINGS LLC, a Delaware limited liability
company, as a borrower of Revolving Loans (“MTGH”; collectively, together with
certain other Subsidiaries of Mettler-Toledo International that may from time to
time become parties hereto pursuant to Section 2.16, the “Revolving Borrowers”),
the “Initial Subsidiary Swingline Borrowers” (as defined below) and certain
other Subsidiaries of Mettler-Toledo International that may from time to time
become parties hereto pursuant to Section 2.14(b) (each a “Subsidiary Swingline
Borrower” and, together with the Revolving Borrowers, the “Borrowers” and, each
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent and L/C Issuer to the Revolving Borrowers, BANK OF AMERICA,
N.A., as Syndication Agent, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., U.S. BANK
NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A., as Documentation Agents, each
other L/C Issuer and Swingline Lender party hereto from time to time and J.P.
MORGAN SECURITIES LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
Joint Lead Arrangers and Joint Bookrunners.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person.
“Adjustment Date” has the meaning set forth in the definition of “Assumed
Swingline Loan Amount.”




--------------------------------------------------------------------------------




“Administrative Agent” means JPMCB in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency (other than
Subsidiary Currency), the Administrative Agent’s address and, as appropriate,
account as set forth on Schedule 10.02 with respect to such currency, or such
other address or account with respect to such currency as the Administrative
Agent may from time to time notify Mettler- Toledo International and the
Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Agent Parties” has the meaning specified in Section 10.02(d).
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of JPMCB in its capacity as the
Administrative Agent, J.P. Morgan Securities LLC in its capacity as a Joint Lead
Arranger or otherwise), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
“Aggregate Commitments” means the Commitments of all the Lenders, which
Commitment with respect to any Lender as of the Amendment No. 1 Effective Date
shall be the greater of the amount reflected opposite such Lender’s name in
column A or column C of Schedule 2.01.
“Agreement” means this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.
“Agreement Currency” has the meaning specified in Section 10.19.
“Alternative Currency” for Loans (other than Swingline Loans which are to be
denominated in Subsidiary Currencies) and Letters of Credit (other than Letters
of Credit which are to be denominated in Subsidiary Currencies) means each of
Euro, Pounds Sterling, Swiss Francs, Yen, Canadian Dollars and each other
currency (other than Dollars) that is approved in accordance with Section 1.07.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof (a) in the applicable
Alternative Currency as determined in accordance with Section 1.06 or (b) in the
applicable Subsidiary Currency (other than Dollars) as determined on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) in
accordance with Section 1.06 for the purchase of such Alternative Currency or
such Subsidiary Currency, as applicable, with Dollars.

2



--------------------------------------------------------------------------------




“Amendment No. 1” means Amendment No. 1 to Credit Agreement, dated as of
November 26, 2013, by and among Mettler-Toledo International, certain affiliates
thereof, the “Lenders” party thereto, and the Administrative Agent.
“Amendment No. 1 Effective Date” means November 26, 2013.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Applicable Borrower” means any Revolving Borrower or any Subsidiary Swingline
Borrower, as applicable, which is the Borrower to whom such Credit Extension
was, or is to be, made.
“Applicable Currency” means, as to any particular payment or Loan, (a) Dollars,
(b) the Alternative Currency or (c) the Subsidiary Currency in which any such
payment or Loan is denominated or payable.
“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.18.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Rate Loan
or any Base Rate Loan, or with respect to the facility fees payable hereunder,
as the case may be, the applicable rate per annum set forth below under the
caption “Eurocurrency Spread and Letter of Credit Fee Rate”, “Base Rate Spread”
or “Facility Fee Rate”, as the case may be, based upon the Consolidated Leverage
Ratio applicable on such date:
 


Consolidated
Leverage Ratio
 
Eurocurrency 
Spread and
Letter of Credit Fee Rate


Base Rate 
Spread
 
Facility Fee 
Rate
Category 1:
< 1.00 to 1.00
0.75%
0%
0.125%
Category 2:
≥1.00 to 1.00 but
< 1.50 to 1.00
0.85%
0%
0.15%
Category 3:
≥1.50 to 1.00 but
< 2.00 to 1.00
0.95%
0%
0.175%
Category 4:
≥ 2.00 to 1.00 but
< 2.50 to 1.00
1.05%
0.05%
0.20%
Category 5:
≥2.50 to 1.00 but
< 3.00 to 1.00
1.125%
0.125%
0.25%
Category 6:
≥3.00 to 1.00
1.325%
0.325%
0.30%
 
 
 
 
 


3



--------------------------------------------------------------------------------




For purposes of the foregoing,
(i) if at any time the Loan Parties fail to deliver financials on or before the
date financials are due pursuant to Section 6.01, Category 6 shall be deemed
applicable until the date which is five (5) Business Days after financials are
actually delivered, after which the Category shall be determined in accordance
with the table above as applicable;
(ii) adjustments, if any, to the Category then in effect shall be effective five
(5) Business Days after the Administrative Agent has received the applicable
financials (it being understood and agreed that each change in Category shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change); and
(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable financials for the
first fiscal quarter ending after the Amendment No. 1 Effective Date (unless
such financials demonstrate that Category 2, 3, 4, 5, or 6 should have been
applicable during such period, in which case such other Category shall be deemed
to be applicable during such period) and adjustments to the Category then in
effect shall thereafter be effected in accordance with the preceding paragraphs.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer for the Revolving Borrowers, as the case may be, to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
“Applicant Borrower” has the meaning specified in Section 2.14(b).
“Applicant Revolving Borrower” has the meaning specified in Section 2.16(a).
“Approved Fund” has the meaning specified in Section 10.07(g).
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E hereto.
“Assumed Swingline Loan Amount” means the Dollar Equivalent amount of the
aggregate Subsidiary Swingline Borrower Sublimit for all of the Subsidiary
Swingline Borrowers. The Administrative Agent shall set the amount on the
Closing Date and shall adjust the amount upward or downward not less frequently
than the last Business Day of each calendar month of Mettler-Toledo
International after the Closing Date (each an “Adjustment Date”) to reflect the
Dollar Equivalent amount as of such date of the Subsidiary Swingline Borrower
Sublimit of all of the Subsidiary Swingline Borrowers.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

4



--------------------------------------------------------------------------------




“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Off-Balance Sheet Obligation, the amount
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such obligation were accounted for as an obligation of
Mettler-Toledo International.
“Audited Financial Statements” means the audited consolidated balance sheet of
Mettler-Toledo International and its Subsidiaries for the fiscal year ended
December 31, 2010, and the related consolidated statements of operations,
shareholders’ equity and cash flows for such fiscal year of Mettler-Toledo
International and its Subsidiaries, including the notes thereto.
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bank of America Letters of Credit” means those letters of credit identified on
Schedule 1.01(B), issued prior to the Closing Date by Bank of America, N.A. for
the account of Mettler-Toledo International, which letters of credit, to the
extent outstanding, shall automatically and without further action of the
parties thereto be converted into Letters of Credit issued pursuant to this
Agreement, and for this purpose (i) fees and other amounts in respect thereof
shall be payable as if such letters of credit had been issued hereunder on the
Closing Date, (ii) the face amount of such letters of credit shall be included
in the calculation of L/C Obligations, and (iii) all liabilities of
Mettler-Toledo International with respect to such letters of credit shall
constitute Obligations.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of (i) an
Undisclosed Administration or (ii) any ownership interest, or the acquisition of
any ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Base Rate” means, for any day for any Loan, Letter of Credit or other financial
accommodation that specifies or that requires that the interest rate applicable
thereto be the “Base Rate”, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on such
day plus ½ of 1%, and (c) the Eurocurrency Rate for Dollars for a one month
Interest Period on such day

5



--------------------------------------------------------------------------------




(or if such day is not a Business Day, the immediately preceding Business Day)
plus any then applicable statutory reserve rate plus 1%; provided, that for the
avoidance of doubt, the Eurocurrency Rate for any day shall be based on the rate
appearing for Reuters Screen LIBOR01 Page (or any successor or substituted page)
at approximately 11:00 a.m. London time on such day; provided, further, that any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate, or the Eurocurrency Rate for Dollars shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Rate, or
the Eurocurrency Rate for Dollars.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Basel III” has the meaning assigned to such term in the definition of “Change
in Law” in this Section.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Revolving Loans of the
same Type, in the same currency and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01, or a Swingline Borrowing as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City or Chicago, Illinois and:
•if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a LIBOR Quoted Currency, any fundings, disbursements,
settlements and payments in a LIBOR Quoted Currency in respect of any such
Eurocurrency Rate Loan, or any other dealings in a LIBOR Quoted Currency to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Rate
Loan, Business Day also shall exclude any day on which banks are not open for
general business in London;
•if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a Non-Quoted Currency, any fundings, disbursements,
settlements and payments in a Non-Quoted Currency in respect of any such
Eurocurrency Rate Loan, or any other dealings in a Non-Quoted Currency to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Rate
Loan, Business Day also shall exclude any day on which banks are not open for
general business in the principal financial center of the country of such
currency. In addition, if the Loans or L/C Obligations which are the subject of
a borrowing, drawing, payment, reimbursement or rate selection are denominated
in euro, the term “Business Day” also shall exclude any day that is not a TARGET
Day; and

6



--------------------------------------------------------------------------------




•in addition to the foregoing, if such day relates to any interest rate settings
as to a Swingline Loan or an L/C Obligation, any funding, disbursements,
settlements, and payments in respect of such Swingline Loan or L/C Obligation,
or any other dealings in respect of such Swingline Loan or L/C Obligation to be
carried out pursuant to this Agreement, Business Day also shall exclude any day
on which banks are not open for general business in the principal financial
center of the country of the applicable currency and/or the country where the
applicable Swingline Lender or L/C Issuer is located.
“Canadian Dollars” means the lawful currency of Canada.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated), (c) in the
case of a partnership, partnership interests (whether general or limited), (d)
in the case of a limited liability company, membership interests, (e) any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, the issuing Person
and (f) all rights to purchase warrants, options and other securities
exercisable for, exchangeable for or convertible into any of the foregoing.
“Capitalized Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which in accordance
with GAAP, is or should be accounted for, as a capital lease on the balance
sheet of such Person; provided that any operating lease that is required at any
time to be characterized as a Capitalized Lease as a result of a change in GAAP
following the date hereof shall not be treated as a Capitalized Lease for
purposes hereof.
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
as quoted on the Reuters Monitor Screen Page CDOR (or such other page as may
replace such page on such screen for the purpose of displaying Canadian
interbank bid rates for Canadian Dollar bankers’ acceptances) applicable to
Canadian Dollar bankers’ acceptances with a tenor equal in length to such
Interest Period or, in the event such rate does not appear on such Reuters page,
on any successor or substitute page on such screen or service that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent or the
applicable Swingline Lender, as the case may be, from time to time in its
reasonable discretion.
“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or, if
applicable pursuant to the terms of Section 3.03, the applicable Reference Bank
Rate.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines

7



--------------------------------------------------------------------------------




or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (all such requests, rules,
guidelines and directives under this clause (y) being referred to as “Basel
III”), in each case pursuant to Basel III, shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means:
1.any transaction or series of related transactions pursuant to which
Mettler-Toledo International shall cease to own directly or indirectly the
Capital Stock of Subsidiaries which have 70% or more of the consolidated
tangible assets of Mettler-Toledo International and the Subsidiaries as set
forth in the most recent financial statements delivered by Mettler-Toledo
International pursuant to Section 6.01, or 70% or more of the consolidated
revenues of Mettler-Toledo International and the Subsidiaries as set forth in
the most recent financial statements delivered by Mettler-Toledo International
pursuant to Section 6.01; or
2.any Person ceases to be a Loan Party unless there are no outstanding
Obligations payable by such Loan Party and such Person’s status as a Loan Party
under this Agreement has been terminated in a manner acceptable to the
Administrative Agent; or
3.any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 30%
or more of the equity securities of Mettler-Toledo International entitled to
vote for members of the board of directors or equivalent governing body of
Mettler-Toledo International on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or
4.with respect to Mettler-Toledo International, an event or series of events by
which during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by a majority
of the individuals referred to in clause (i) above or (iii) whose election or
nomination to that board or other equivalent governing body was approved by a
majority of the individuals referred to in clauses (i) and (ii) above
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

8



--------------------------------------------------------------------------------




“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(c), waived by the Person entitled to receive the applicable
payment).
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
“Commitment” means, as to each Lender, its obligation to (a) make Loans in the
form of Revolving Loans pursuant to Section 2.01 and, in the case of Global
Lenders, Swingline Loans, including the Existing Swingline Loans, pursuant to
Section 2.04, (b) in the case of Global Lenders, make L/C Credit Extensions (and
specifically the obligation of JPMCB in its capacity as issuer of Letters of
Credit, including the JPMorgan Letters of Credit, hereunder or any successor
issuer of Letters of Credit hereunder to make L/C Credit Extensions to the
Revolving Borrowers, the obligation of Bank of America, N.A. in its capacity as
issuer of the Bank of America Letters of Credit to make L/C Credit Extensions
with respect to the Bank of America Letters of Credit, and the obligation of
each Swingline Lender making Swingline Loans hereunder to a Subsidiary Swingline
Borrower to make L/C Credit Extensions, including with respect to the Existing
Swingline Letters of Credit, to such Subsidiary Swingline Borrower), (c) in the
case of Global Lenders, purchase participations in L/C Obligations and (d) in
the case of Global Lenders, purchase participations in Swingline Loans, in each
case in an aggregate principal amount at any one time outstanding not to exceed
the Dollar amount set forth opposite such Lender’s name in columns A and C of
Schedule 2.01 (or, in the case of Non-Global Lenders, column C of Schedule 2.01)
or in the Assignment and Assumption or other agreement pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement; provided, however, that the
Commitment of any Global Lender reflected in columns A and C of Schedule 2.01
shall be one and the same, and shall not be cumulative. For the avoidance of
doubt, it is agreed and acknowledged that no Non-Global Lender shall have any
Commitment with respect to Loans made in Alternative Currencies or to any
Borrower organized outside of the United States.
“Compensation Period” has the meaning specified in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.
“Consolidated EBITDA” means, for any period, for Mettler-Toledo International
and the Subsidiaries determined on a consolidated basis, an amount equal to
Consolidated Net Income for such period, plus the following to the extent
deducted in calculating such Consolidated Net Income:
(a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income and capital taxes
for such period,
(c) the amount of depreciation and amortization expense deducted in determining
such Consolidated Net Income,
(d) other non-cash items of expenses or non-cash extraordinary losses deducted
in determining such Consolidated Net Income (excluding any such non-cash expense
to the extent that it

9



--------------------------------------------------------------------------------




represents amortization of a prepaid cash expense that was paid in a prior
period or an accrual of, or a reserve for, cash charges or expenses in any
future period), and
(e) other cash non-recurring items of expense or cash extraordinary losses
deducted in determining such Consolidated Net Income, provided that for any such
period, the aggregate amount of cash non-recurring items of expense or cash
extraordinary losses referred to in clause (e) shall not constitute more than
10% of Consolidated EBITDA for such period;
minus, to the extent included in calculating such Consolidated Net Income,
non-cash extraordinary gains.
Consolidated EBITDA shall be calculated to give pro forma effect to any
Acquisition, disposition of assets or discontinuance of operations occurring
during any period for which it is being measured by giving pro forma effect to
such Acquisition, disposition of assets or discontinuance of operations as if it
had occurred at the beginning of such period, which pro forma calculation shall
be made in accordance with GAAP, but shall not take into account any projected
synergies or similar benefits expected to be realized as a result of such event.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Mettler- Toledo International and the Subsidiaries on a consolidated basis, as
of any date of determination, without duplication, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness (except as provided in clause
(d) below), (c) all direct or contingent obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, and similar
instruments (excluding, for the avoidance of doubt, surety bonds, tender bid
bonds, customer performance guarantees and similar suretyship obligations issued
in the ordinary course of business that are not letters of credit and which in
each case, do not constitute a Guarantee of Indebtedness of others), (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business and,
except those being contested, in good faith, not past due more than 60 days
after the due date on which each such trade payable or account payable was
created), (e) Attributable Indebtedness in respect of Capitalized Leases and
Off-Balance Sheet Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e), and (g) all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which
Mettler-Toledo International or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to
Mettler-Toledo International or such Subsidiary. For purposes of determining
Consolidated Funded Indebtedness, all non-Dollar borrowings will be converted to
Dollars at the time of determination.
“Consolidated Interest Charges” means, for any period, for Mettler-Toledo
International and the Subsidiaries determined on a consolidated basis, the sum
of all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest), in
each case to the extent treated as interest expense in accordance with GAAP,
including the portion of rent expense with respect to such period under
Capitalized Leases that is treated as interest in accordance with GAAP.

10



--------------------------------------------------------------------------------




“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for four consecutive fiscal quarters most
recently ended on or prior to such date for which Mettler-Toledo International
has delivered financial statements pursuant to Sections 6.01(a) or (b) to (b)
Consolidated Interest Charges for such period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended
for which Mettler-Toledo International has delivered financial statements
pursuant to Sections 6.01(a) or (b).
“Consolidated Net Income” means, for any period, for Mettler-Toledo
International and the Subsidiaries on a consolidated basis, net income
(excluding extraordinary gains but including extraordinary losses, in either
case, whether cash or non-cash) for that period.
“Consolidated Net Worth” means the excess over current liabilities of all assets
properly appearing on a consolidated balance sheet of Mettler-Toledo
International and its Subsidiaries after deducting the minority interests of
others in Subsidiaries.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.”
“Credit Extension” means each of the following: (a) a Borrowing; and (b) an L/C
Credit Extension.
“Credit Party” means the Administrative Agent, any LC Issuer, any Swingline
Lender or any other Lender.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) in the case of Eurocurrency
Rate Loans, the sum of (i) the Eurocurrency Rate for such Loans plus (ii) the
Applicable Rate applicable to such Loans plus (iii) any Statutory Reserve Rate,
as applicable, plus (iv) 2% per annum; (b) in the case of Letters of Credit, a
rate equal to (i) the Letter of Credit Fee plus (ii) 2% per annum; (c) in the
case of Swingline Loans, the sum of (i) the applicable interest rate established
by the Swingline Lender plus (ii) any applicable margin established by the
Swingline Lender plus (iii) any Statutory Reserve Rate, as applicable, plus (iv)
2% per annum; and (d) in the case of Base Rate Loans and for all other purposes,
the sum of (i) the Base Rate for such Loans plus (ii) the Applicable Rate, if
any, applicable to Base Rate Loans plus (iii) 2% per annum.

11



--------------------------------------------------------------------------------




“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party or Mettler-Toledo International, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent or (d) has become the subject of
a Bankruptcy Event.
“Designated Borrower” has the meaning specified in Section 11.01.
“Dispose” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, (b) with respect to any amount denominated
in any Alternative Currency, the equivalent amount thereof in Dollars as
determined in accordance with Section 1.06 for the purchase of Dollars with such
Alternative Currency, and (c) with respect to any amount denominated in any
Subsidiary Currency (other than Dollars), the equivalent amount thereof in
Dollars as determined in accordance with Section 1.06 for the purchase of
Dollars with such Subsidiary Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Eligible Assignee” has the meaning specified in Section 10.07(g).
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

12



--------------------------------------------------------------------------------




“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local, and non-U.S.
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Mettler-Toledo International, any other Loan Party
or any of the Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Mettler-Toledo International within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Sections 412, 430 and 431 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Mettler-Toledo International or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Mettler-Toledo International or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
Mettler-Toledo International or any ERISA Affiliate.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Rate” means, with respect to (A) any Eurocurrency Rate Loan in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR Screen
Rate as of the Specified Time on the Quotation Day for such currency and
Interest Period; provided that if any LIBOR Screen Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement and (B) any
Eurocurrency

13



--------------------------------------------------------------------------------




Rate Loan in any Non-Quoted Currency and for any applicable Interest Period, the
applicable Local Screen Rate for such Non-Quoted Currency as of the Specified
Time and on the Quotation Day for such currency and Interest Period; provided
that if any Local Screen Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement; provided, that, if a LIBOR Screen
Rate or a Local Screen Rate, as applicable, shall not be available at the
applicable time for the applicable Interest Period (the “Impacted Interest
Period”), then the Eurocurrency Rate for such currency and Interest Period shall
be the Interpolated Rate; provided, that, if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
It is understood and agreed that all of the terms and conditions of this
definition of “Eurocurrency Rate” shall be subject to Section 3.03.
“Eurocurrency Rate Loan” means a Revolving Loan to the Revolving Borrowers that
bears interest at a rate based on the Eurocurrency Rate. Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency. All Revolving Loans
to the Revolving Borrowers denominated in an Alternative Currency must be
Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Jurisdictions” has the meaning set forth in Section 3.01(a).
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 15, 2008, by and among Mettler-Toledo International, the revolving
borrowers and subsidiary swingline borrowers party thereto, the lenders party
thereto and JPMCB as administrative agent, as amended or modified.
“Existing Swingline Letters of Credit” means those letters of credit issued
prior to the Closing Date by any “Swingline Lender” under the Existing Credit
Agreement that is also a Swingline Lender hereunder for the accounts of any
Subsidiary Swingline Borrower, which letters of credit, to the extent
outstanding, shall automatically and without further action of the parties
thereto be converted into Letters of Credit issued pursuant to this Agreement,
and for this purpose (i) fees and other amounts in respect thereof shall be
payable as if such letters of credit had been issued hereunder on the Closing
Date, (ii) the face amount of and any accrued and unpaid fees relating to such
letters of credit shall be included in the calculation of Subsidiary L/C
Obligations, and (iii) all liabilities of the applicable Subsidiary Swingline
Borrower with respect to each such letter of credit shall constitute
Obligations.
“Existing Swingline Loans” means all of the “Swingline Loans” outstanding under
the Existing Credit Agreement immediately prior to the termination thereof and
the effectiveness of this Agreement, including any accrued and unpaid interest
thereon.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

14



--------------------------------------------------------------------------------




“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
“Fee Letters” means, collectively, (i) the fee letter agreement, dated November
28, 2011, among Mettler-Toledo International, the Administrative Agent and J.P.
Morgan Securities LLC, as Joint Lead Arranger, (ii) the fee letter agreement,
dated November 28, 2011, among Mettler-Toledo International, Bank of America,
N.A., and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead
Arranger, (iii) the fee letter agreement dated October 25, 2013, among
Mettler-Toledo International, the Administrative Agent and J.P. Morgan
Securities LLC, as Joint Lead Arranger, and (iv) the fee letter agreement, dated
October 25, 2013, among Mettler-Toledo International, Bank of America, N.A., and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arranger, in
each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Foreign Lender” has the meaning specified in Section 10.15(a)(i).
“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” has the meaning specified in Section 10.07(g).
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States or agencies including the SEC with similar
functions of comparable stature and authority with the U.S. accounting
profession, that are applicable to the circumstances as of the date of
determination, consistently applied.
“Global Lender” means any financial institution party hereto as a lender other
than the Non-Global Lenders, and includes any successor thereto and any Global
Lender who becomes a Lender pursuant to an Assignment and Assumption or any
other agreement entered into hereunder by such Person pursuant to which such
Person becomes a Lender, and, as the context requires, includes each L/C Issuer
and each Swingline Lender. It is understood and agreed that so long as there is
any Revolving Borrower being a Swiss Borrower, any Lender of such Swiss Borrower
shall be a Swiss Qualifying Bank.

15



--------------------------------------------------------------------------------




“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guaranteed Obligations” has the meaning specified in Section 11.01.
“Guarantor” means Mettler-Toledo International, as guarantor pursuant to Article
XI.
“Guaranty” means the guarantee of the Guarantor set forth in Article XI.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Impacted Interest Period” has the meaning set forth in the definition of
“Eurocurrency Rate”.
“Increase Effective Date” has the meaning specified in Section 2.15(b).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
1.all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

16



--------------------------------------------------------------------------------




2.all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, and similar
instruments (excluding, for the avoidance of doubt, surety bonds, tender bid
bonds, customer performance guarantees and similar suretyship obligations issued
in the ordinary course of business that are not letters of credit and which in
each case, do not constitute a Guarantee of Indebtedness of others);
3.net obligations of such Person under any Swap Contract;
4.all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business);
5.indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
6.Capitalized Leases and Off-Balance Sheet Obligations; and
7.all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capitalized Lease or Off-Balance
Sheet Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
For purposes of Section 5.07(b) and Section 7.02, the Indebtedness of any Person
shall not include Indebtedness that is owed by any wholly-owned Subsidiary of
Mettler-Toledo International to Mettler-Toledo International, by Mettler-Toledo
International to any wholly owned Subsidiary of Mettler-Toledo International or
by any wholly-owned Subsidiary of Mettler-Toledo International to another
wholly-owned Subsidiary of Mettler-Toledo International; provided that (a) any
such Indebtedness shall be created in the ordinary course of business consistent
with standard business practices, (b) any such Indebtedness shall be unsecured,
and (c) any such Indebtedness shall be eliminated for purposes of the
consolidated financial statements of Mettler-Toledo International in accordance
with GAAP.
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnitees” has the meaning specified in Section 10.05.
“Information” has the meaning specified in Section 10.08.
“Initial Subsidiary Swingline Borrower” means each of the following:
Mettler-Toledo Holding AG, a Swiss stock corporation, Mettler-Toledo Management
Holding Deutschland GmbH, a German limited

17



--------------------------------------------------------------------------------




liability company, Mettler-Toledo AG, a Swiss stock corporation, Mettler-Toledo
K.K., a Japanese corporation, Mettler-Toledo, LLC, a Delaware corporation and
Mettler-Toledo Inc., a Canadian corporation.
“Interest Payment Date” means (a) as to any Base Rate Loan, the fifth day after
the end of each of March, June, September and December (calculated on a calendar
quarter basis) commencing with the first such date to occur after the Closing
Date and the Maturity Date, (b) as to any Swingline Loan, the last Business Day
of each calendar month and the Maturity Date, and (c) as to any Eurocurrency
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months or 90 days, as the case may be, the respective
dates that fall every three months or 90 days, as the case may be, after the
beginning of such Interest Period shall also be Interest Payment Dates.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date seven days, one,
two, three or six months thereafter, as selected by Mettler-Toledo International
in a Loan Notice or, if available from all the Lenders, twelve months thereafter
as selected by Mettler-Toledo International in a Loan Notice; provided that:
(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day in the case of a
Eurocurrency Rate Loan unless such Business Day falls in another calendar month,
in which case such Interest Period shall end on the immediately preceding
Business Day;
(b)any Interest Period pertaining to a Eurocurrency Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)no Interest Period shall extend beyond the Maturity Date for the applicable
Loan.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the relevant Screen Rate is available, the
applicable Screen Rate for purposes of clause (a) above shall be deemed to be
the Overnight Rate.
“Inventory” has the meaning ascribed to such term under GAAP.
“Investment” means, as to any Person, at any particular time, (a) the purchase
or other acquisition of capital stock or other securities of another Person, (b)
a capital contribution to, or purchase or other

18



--------------------------------------------------------------------------------




acquisition of any other equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person, or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit;
provided that ownership of capital stock or other securities of a wholly-owned
Subsidiary shall not be an investment.
“IP Rights” has the meaning specified in Section 5.08(b).
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Applicable Borrower or in favor of the L/C Issuer and
relating to any such Letter of Credit.
“Joint Lead Arranger” means (i) J.P. Morgan Securities LLC and (ii) Merrill
Lynch, Pierce, Fenner & Smith Incorporated, each in its capacity as joint lead
arranger and joint book manager.
“JPMCB” means JPMorgan Chase Bank, N.A.
“JPMEL” means the office of J.P. Morgan Europe Limited at Mail Code: 25 Bank
Steet, Canary Wharf, London E14 5JP, United Kingdom, Attention: Manager of Loan
& Agency Services, Fax: + 44 207 777 2360, loan_and_agency_london@jpmorgan.com.
“JPMorgan Letters of Credit” means those letters of credit identified on
Schedule 1.01(C), issued prior to the Closing Date by JPMCB for the account of
Mettler-Toledo International, which letters of credit, to the extent
outstanding, shall automatically and without further action of the parties
thereto be converted into Letters of Credit issued pursuant to this Agreement,
and for this purpose (i) fees and other amounts in respect thereof shall be
payable as if such letters of credit had been issued hereunder on the Closing
Date, (ii) the face amount of such letters of credit shall be included in the
calculation of L/C Obligations, and (iii) all liabilities of Mettler-Toledo
International with respect to such letters of credit shall constitute
Obligations.
“Judgment Currency” has the meaning specified in Section 10.19.
“Laws” means, collectively, all international, non-U.S., Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law including, without
limitation, all Environmental Laws.
“L/C Advance” means, with respect to each Lender (other than the Non-Global
Lenders), such Lender’s funding of its participation in any L/C Borrowing in
accordance with its Pro Rata Share.

19



--------------------------------------------------------------------------------




“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Revolving Borrower or
Swingline Borrower, as applicable, on the Honor Date or refinanced as a
Borrowing of Revolving Loans.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means (a) with respect to the Revolving Borrowers, JPMCB in its
capacity as issuer of Letters of Credit (other than the Bank of America Letters
of Credit but including the JPMorgan Letters of Credit) hereunder to Revolving
Borrowers, or any successor issuer of Letters of Credit to Revolving Borrowers
hereunder, (b) with respect to the Bank of America Letters of Credit, Bank of
America, N.A., and (c) with respect to each Subsidiary Swingline Borrower, the
Swingline Lender who makes Swingline Loans to such Subsidiary Swingline Borrower
acting in the capacity of issuer of Letters of Credit (including the Existing
Swingline Letters of Credit) hereunder to such Subsidiary Swingline Borrower.
All references in this Agreement to the L/C Issuer shall be deemed a reference
to the applicable L/C Issuer issuing the applicable Letter of Credit.
“L/C Obligations” means, as at any date of determination, the aggregate undrawn
Dollar Equivalent amount of all outstanding Letters of Credit plus the aggregate
Dollar Equivalent of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.10. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” means each Global Lender and each Non-Global Lender.
“Lending Office” means, as to any Lender (other than a Swingline Lender), the
office or offices of such Lender (or, at the option of such Lender, in the case
of any Loan in any Alternative Currency, the office or offices of an Affiliate
of such Lender) described as such in such Lender’s Administrative Questionnaire
specified as its “Lending Office”, “Domestic Lending Office” or “Alternative
Currency Lending Office”, or such other office or offices as a Lender may from
time to time notify Mettler-Toledo International and the Administrative Agent.
“Letter of Credit” means any standby letter of credit issued by an L/C Issuer
hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect.
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

20



--------------------------------------------------------------------------------




“Letter of Credit Sublimit” for Letters of Credit issued for the account of the
Revolving Borrowers, means an amount equal to the lesser of (a) $25 million and
(b) the excess of the unused amount of the Aggregate Commitment, over the
portion of the unused Aggregate Commitment held by the Non-Global Lenders, at
such time. The Letter of Credit Sublimit is part of, not in addition to, the
Aggregate Commitments. The Letter of Credit Sublimit does not apply to Letters
of Credit issued to Subsidiary Swingline Borrowers; any Letters of Credit issued
for the account of Subsidiary Swingline Borrowers are part of the Subsidiary
Swingline Borrower Sublimit.
“LIBOR Quoted Currency” means Dollars, Euro, Pounds Sterling, Yen, Swiss Francs
and such other currencies from time to time designated as such by the
Administrative Agent and the Global Lenders in consultation with the Borrowers.
“LIBOR Rate” means for any Loans in a LIBOR Quoted Currency, the LIBOR Screen
Rate or, if applicable pursuant to the terms of Section 3.03, the applicable
Reference Bank Rate.
“LIBOR Screen Rate” means, with respect to any Interest Period, the London
interbank offered rate administered by the British Bankers Association (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loan” means an extension of credit by a Lender to a Revolving Borrower or a
Subsidiary Swingline Borrower pursuant to Article II which may be in the form of
a Revolving Loan or a Swingline Loan.
“Loan Documents” means this Agreement, each Subsidiary Swingline Borrower
Request and Assumption Agreement, each Note, each Issuer Document, any Guarantee
securing any of the Indebtedness under this Agreement, each Subsidiary Swingline
Borrower Sublimit Adjustment Consent, each Notice of Designation of Subsidiary
Swingline Borrower, Applicable Subsidiary Currency and Subsidiary Currency
Sublimit, each Subsidiary Swingline Borrower Sublimit Adjustment Consent, each
Swingline Loan Calculation Date Notice and each Notice of Swingline Loan Amount,
each Revolving Borrower Request and Assumption Agreement and each Notice of
Designation of Revolving Borrower and Applicable Currency and the Fee Letters.
“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, in each case, if
in writing, shall be substantially in the form of Exhibit A hereto.

21



--------------------------------------------------------------------------------




“Loan Parties” means, collectively, each Revolving Borrower, each Subsidiary
Swingline Borrower, the Guarantor and each Subsidiary providing a Guarantee
securing any of the Indebtedness under this Agreement.
“Local Screen Rates” mean the CDOR Screen Rate and such other interest rates
(other than the LIBOR Screen Rates) from time to time designated as such by the
Administrative Agent and the Global Lenders in consultation with the Borrowers.
“London Business Day” means any day that is not a Saturday, Sunday or other day
on which commercial banks in London are authorized or required by law to remain
closed.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities (actual or contingent),
operations or condition (financial or otherwise) of Mettler-Toledo International
and the Subsidiaries taken as a whole; or (b) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
“Material Property” means all real property and tangible personal property, used
primarily for manufacturing or warehousing and owned by a Loan Party or a
Material Subsidiary, exclusive of the following: (i) any property financed
through obligations issued by a state or possession of the United States, or any
political subdivision or instrumentality of the foregoing, on which the interest
is not, in the opinion of tax counsel of recognized standing or in accordance
with a ruling issued by the IRS, includable in gross income of the holder by
reason of Section 103(a) of the Code as in effect at the time of the issuance of
such obligations; (ii) any real property held for development or sale; or (iii)
any property the gross book value of which (including related land and
improvements thereon and all machinery and equipment included therein without
deduction of any depreciation reserves) is less than 10% of Consolidated Net
Worth or which the board of directors of Mettler-Toledo International determines
is not material to the operation of the business of the Mettler-Toledo
International and its Subsidiaries taken as a whole.
“Material Subsidiary” means any Subsidiary, or for the purposes of Sections
8.01(f) or 8.01(g) only, any Subsidiary or any group of Subsidiaries, having 10%
or more of the consolidated tangible assets of Mettler-Toledo International and
the Subsidiaries or having 10% or more of the consolidated revenues of
Mettler-Toledo International and the Subsidiaries.
“Maturity Date” means November 26, 2018.
“Mettler-Toledo International” has the meaning specified in the introductory
paragraph hereto.
“MTAG” has the meaning specified in the introductory paragraph hereto.
“MTBV” has the meaning specified in the introductory paragraph hereto.
“MTF” has the meaning specified in the introductory paragraph hereto.
“MTGH” has the meaning specified in the introductory paragraph hereto.

22



--------------------------------------------------------------------------------




“MTH” has the meaning specified in the introductory paragraph hereto.
“MTL” has the meaning specified in the introductory paragraph hereto.
“MTMHD” has the meaning specified in the introductory paragraph hereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Mettler-Toledo International or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Global Lender” means any financial institution party hereto as a lender
that has a Commitment under column C to Schedule 2.01 but not under column A to
Schedule 2.01, and includes any successor thereto and any Non-Global Lender who
becomes a Lender pursuant to an Assignment and Assumption or any other agreement
entered into hereunder by such Person pursuant to which such Person becomes a
Lender. For the avoidance of doubt, it is agreed and acknowledged that no
Non-Global Lender shall have any Commitment with respect to (i) Revolving Loans
which are denominated in an Alternative Currency or made to a Borrower that is
not organized in the United States, (ii) L/C Advances, (iii) Swingline Loans, or
(iv) any participations in or reimbursements relating to any of the foregoing.
It is understood and agreed that so long as there is any Revolving Borrower
being a Swiss Borrower, any Lender of such Swiss Borrower shall be a Swiss
Qualifying Bank.
“Non-Quoted Currency” means Canadian Dollars and such other currencies (other
than a LIBOR Quoted Currency) from time to time designated as such by the
Administrative Agent and the Lenders in consultation with the Borrowers.
“Non-Renewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-U.S. Dollar Swingline Loan” means any Swingline Loan to a Subsidiary
Swingline Borrower that is not made in Dollars.
“Notes” means the Revolving Notes and the Swingline Notes.
“Notice of Designation of Additional Revolving Borrower and Applicable Currency”
has the meaning specified in Section 2.16(a).
“Notice of Designation of Additional Subsidiary Swingline Borrower, Applicable
Subsidiary Currency and Subsidiary Currency Sublimit” has the meaning specified
in Section 2.14(b).
“Notice of Swingline Loan Amounts” means a notice substantially in the form of
Exhibit K.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit,

23



--------------------------------------------------------------------------------




whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
“OFAC” has the meaning specified in the definition of “Restricted Countries”.
“Off-Balance Sheet Obligation” means (for the avoidance of doubt, excluding
operating leases) the monetary obligation of a Person under (a) a so-called
synthetic, off-balance sheet or tax retention lease, (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment) or (c) an agreement for the sale of receivables
or like assets creating obligations that do not appear on the balance sheet of
such Person but which, upon the insolvency or bankruptcy of such Person, could
be characterized as Indebtedness of such Person (without regard to accounting
treatment).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction).
“Other Taxes” has the meaning specified in Section 3.01(b).
“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Loans occurring on such date, (b) with respect to Swingline Loans on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Swingline Loans occurring on such date, (c) with respect to any L/C
Obligations (excluding Subsidiary L/C Obligations) on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension (excluding L/C Credit
Extensions to any Swingline Borrower) occurring on such date and any other
changes in the aggregate amount of such L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any such Letters of Credit or any reductions in the maximum amount available for
drawing under any such Letters of Credit taking effect on such date, and (d)
with respect to Subsidiary L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such Subsidiary L/C Obligations on
such date after giving effect to any L/C Credit Extension to Swingline Borrowers
occurring on such date and any other changes in the aggregate

24



--------------------------------------------------------------------------------




amount of such Subsidiary L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any such Letters of
Credit or any reductions in the maximum amount available for drawing under any
such Letter of Credit taking effect on such date.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars (other than Swingline Loans or Subsidiary L/C Obligations), the
Federal Funds Rate, (b) with respect to any amount denominated in an Alternative
Currency, a rate determined by the Administrative Agent in accordance with the
banking industry rules on interbank compensation, and (c) with respect to any
amount denominated in a Subsidiary Currency, the rate of interest per annum, as
determined by the applicable Swingline Lender in its reasonable discretion, at
which overnight deposits in the applicable Subsidiary Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day in such Subsidiary Currency. The
Overnight Rate for any day which is not a Business Day shall be the Overnight
Rate for the immediately preceding Business Day.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(e).
“Participating Member State” means each state so described in any EMU
Legislation.
“Patriot Act” has the meaning specified in Section 10.20.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Mettler-Toledo
International or any ERISA Affiliate or to which Mettler-Toledo International or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Mettler-Toledo International or, with respect to
any such plan that is subject to Section 412 of the Code or Title IV of ERISA,
any ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pounds Sterling” and “£” mean the lawful currency of the United Kingdom.

25



--------------------------------------------------------------------------------




“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective, and such prime rate
need not be the lowest interest rate charged by JPMCB in respect of loans or
other extensions of credit.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender in column D of Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable. Notwithstanding the foregoing, any reference to “Pro Rata Share”
relating to (i) Revolving Loans which are denominated in an Alternative Currency
or made to a Borrower that is not organized in the United States, (ii) L/C
Advances, (iii) Swingline Loans, or (iv) any costs, expenses, fees or other
amounts related to any of the foregoing, shall initially be as set forth
opposite the name of each Lender in column B of Schedule 2.01 and shall
thereafter be calculated excluding the Non-Global Lenders. Defaulting Lenders
shall be excluded herefrom to the extent contemplated by Section 2.17.
“Quotation Day” means, with respect to any Loan or other Obligation for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is Euro, two TARGET Days
before the first day of such Interest Period, (iii) for any other currency, two
Business Days prior to the commencement of such Interest Period (unless, in each
case, market practice differs in the relevant market where the interest rate for
such currency is to be determined, in which case the Quotation Day will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days).
“Reference Bank Rate” means the arithmetic mean of the rates supplied to the
Administrative Agent at its request by the Reference Banks (as the case may be)
as of the Specified Time on the Quotation Day for Loans in the applicable
currency and the applicable Interest Period:
(a)    in relation to Loans in Canadian Dollars, as the rate at which the
relevant Reference Bank is willing to extend credit by the purchase of bankers
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant period; and
(b)    in relation to Loans in any currency other than Canadian Dollars, as the
rate at which the relevant Reference Bank could borrow funds in the London
interbank market in the relevant currency and for the relevant period, were it
to do so by asking for and then accepting interbank offers in reasonable market
size in that currency and for that period.

26



--------------------------------------------------------------------------------




“Reference Banks” means (a) the principal London (in relation to the LIBOR Rate)
and Toronto (in relation to the CDOR Rate) offices of JPMorgan Chase Bank, N.A.
and (b) such other banks (in relation to any other interest rates) as may be
appointed by the Administrative Agent in consultation with the Borrowers
(provided, however, that in no event shall any Lender be appointed as a
Reference Bank without the consent of such Lender).
“Register” has the meaning specified in Section 10.07(c).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing of
Revolving Loans, conversion or continuation of Revolving Loans, a Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swingline Loan, a swingline loan notice in form and
substance acceptable to the Swingline Lender.
“Required Lenders” means, as of any date of determination, (a) Lenders having
more than 50% of the Aggregate Commitments (including, without limitation, the
Commitments of the Non-Global Lenders), or (b) if the commitment of each Lender
to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or otherwise, Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swingline Loans being deemed “outstanding” by such Lender
for purposes of this definition), and with that portion of the Total
Outstandings held by Non-Global Lenders being included; provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders; provided, further that for purposes of determining Total
Outstandings in this definition, the Assumed Swingline Loan Amount shall not be
applied in the calculation.
“Responsible Officer” means (a) with respect to Mettler-Toledo International,
the chief executive officer, chairman, president, chief financial officer,
treasurer or assistant treasurer of a Loan Party (b) with respect to MTH, MTMHD,
MTBV, MTAG, MTF, MTGH, and MTL, their managing director(s) (Geschäftsführer),
chairman, chief executive officer, president, chief financial officer,
treasurer, assistant treasurer, controller, chief accounting officer or finance
director and (c) with respect to any other Loan Party, the chairman, chief
executive officer, president, chief financial officer, treasurer, assistant
treasurer, controller, chief accounting officer or finance director. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Countries” means countries that are or become subject to sanctions
by the United Nations, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”), the European Union, Switzerland and/or any
other applicable sanctions program.
“Restricted Payment” means any dividend or other distribution (whether in cash
or other tangible property) with respect to any capital stock or other equity
interest of any Person or any Subsidiary, or any

27



--------------------------------------------------------------------------------




payment (whether in cash or other tangible property), including any redemption,
retirement, acquisition, cancellation or termination of any such capital stock
or other equity interest or of any option, warrant or other right to acquire any
such capital stock or other equity interest.
“Restricted Person” means a Person either (a) located, domiciled, resident,
organized under the laws of or incorporated in a Restricted Country (b) being
the government or owned or controlled by the government of a Restricted Country
or by a Person located, domiciled, resident, organized under the laws of or
incorporated in a Restricted Country or (c) identified in any Executive Orders
on the List of Specially Designated Nationals and Blocked Persons maintained by
the OFAC or comparable lists, including other lists of terrorists or terrorist
organizations, of the UN, OFAC, the European Union, Switzerland and/or any other
applicable country list, or (d) subject to any sanctions imposed by the United
Nations, OFAC, the European Union, Switzerland and/or any other applicable
country.
“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine; (b)
with respect to any Swingline Loan, (i) each date of a Borrowing of a Swingline
Loan denominated in a Subsidiary Currency (other than Dollars), and (ii) such
additional dates as the Administrative Agent or the applicable Swingline Lender,
as the case may be, shall determine; (c) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency or a Subsidiary Currency, (ii) each date
of an amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by any L/C Issuer of any Letter of Credit denominated in an
Alternative Currency or a Subsidiary Currency, and (iv) such additional dates as
the Administrative Agent or the applicable L/C Issuer, as the case may be, shall
determine; and (d) with respect to the Subsidiary Swingline Borrower Sublimit of
all Subsidiary Swingline Borrowers (i) as of each Adjustment Date, and (ii) such
additional dates as the Administrative Agent or the applicable Swingline Lender,
as the case may be, shall determine.
“Revolving Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.16(a).
“Revolving Borrowers” has the meaning specified in the introductory paragraph
hereto.
“Revolving Loan” means an extension of credit by a Lender to a Revolving
Borrower under Section 2.01.
“Revolving Note” means a promissory note made by a Revolving Borrower in favor
of a Lender evidencing the Revolving Loans made by such Lender to a Revolving
Borrower, substantially in the form of Exhibit B hereto.
“Same Day Funds” means (a) with respect to disbursements and payments in Dollars
of Revolving Loans or L/C Obligations (other than Subsidiary L/C Obligations),
immediately available funds, (b) with respect to disbursements and payments in
an Alternative Currency, same day or other funds as may be

28



--------------------------------------------------------------------------------




determined by the Administrative Agent or the L/C Issuer for the Revolving
Borrowers, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency, and (c) with respect to disbursements and payments in a
Subsidiary Currency, same day or other funds as may be determined by the
Swingline Lender for the applicable Subsidiary Swingline Borrower to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Subsidiary Currency.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or Switzerland.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state or Switzerland, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled by any such Person.
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Special Notice Currency” means at any time an Alternative Currency or
Subsidiary Currency, other than the currency of a country that is a member of
the Organization for Economic Cooperation and Development at such time located
in North America or Europe.
“Specified Officer” means the Chairman, the Chief Executive Officer, the
President, the Chief Financial Officer, the Secretary, the Treasurer and the
General Counsel of Mettler-Toledo International, and any other executive officer
identified as such in Mettler-Toledo International’s annual report on Form 10-K
filed pursuant to the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
10:00 a..m. Toronto, Ontario time, (ii) in relation to a Loan in a LIBOR Quoted
Currency, as of 11:00 a.m., London time, and (iii) in relation to a Loan in any
other currency, as of 11:00 a.m., local time, based upon the principal financial

29



--------------------------------------------------------------------------------




center of the country for such currency, or as otherwise agreed between the
Borrowers, the Administrative Agent and the Global Lenders.
“Spot Rate” for a currency means the rate determined by the Administrative
Agent, the applicable L/C Issuer or the applicable Swingline Lender, to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent, the applicable L/C
Issuer or the applicable Swingline Lender may obtain such spot rate from another
financial institution designated by the Administrative Agent, the applicable L/C
Issuer or the applicable Swingline Lender if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the applicable L/C Issuer may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency or
Subsidiary Currency; provided, further that the applicable Swingline Lender may
use such spot rate quoted on the date of Borrowing in the case of any Swingline
Loan denominated in a Subsidiary Currency.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System of the
United States of America to which the Administrative Agent is subject, with
respect to the Eurocurrency Rate, for eurocurrency fundings (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Mettler-Toledo International.
“Subsidiary Currency” means, as to any Subsidiary Swingline Borrower, the
currency in which such Subsidiary Swingline Borrower may borrow Swingline Loans
pursuant to Section 2.04 and have Letters of Credit issued for the account of
such Subsidiary Swingline Borrower pursuant to Section 2.03, as set forth in the
definition of “Subsidiary Swingline Borrower Sublimit” or as designated by a
Subsidiary Swingline Borrower Request and Assumption Agreement for the
applicable Subsidiary Swingline Borrower; provided that such designation must be
agreed to by the Administrative Agent and the affected Swingline Lender as

30



--------------------------------------------------------------------------------




evidenced by the Notice of Designation of Additional Subsidiary Swingline
Borrower, Applicable Subsidiary Currency and Subsidiary Swingline Borrower
Sublimit.
“Subsidiary Currency Sublimit” has the meaning set forth in the definition of
“Subsidiary Swingline Borrower Sublimit.”
“Subsidiary L/C Obligation” means at any time, for any Subsidiary Swingline
Borrower, the sum of (a) the aggregate undrawn Dollar Equivalent amount of all
Letters of Credit issued for the account of such Subsidiary Swingline Borrower
then outstanding, plus (b) the Dollar Equivalent amount of all unreimbursed
drawings under Letters of Credit issued for the account of the Subsidiary
Swingline Borrower, including all outstanding L/C Borrowings of such Subsidiary
Swingline Borrower.
“Subsidiary Swingline Borrower” has the meaning specified in the introductory
paragraph.
“Subsidiary Swingline Borrower Request and Assumption Agreement” has the meaning
specified in Section 2.14(b).
“Subsidiary Swingline Borrower Sublimit” means an aggregate amount for all
Subsidiary Swingline Borrowers equal to the amount notified by Mettler-Toledo
International in accordance with this Agreement to the Administrative Agent from
time to time, which amount shall not exceed the lesser of (a) $100 million and
(b) the Aggregate Commitments; provided, that no more than 15% of such amount
shall be available in the United States to Subsidiary Swingline Borrowers
organized under the laws of the United States (or a political subdivision
thereof) and the remaining amount shall be available outside the United States.
The Subsidiary Swingline Borrower Sublimit is part of, and not in addition to,
the Aggregate Commitments, and the amount of the Letters of Credit an L/C Issuer
issues to a Subsidiary Swingline Borrower to whom it makes Swingline Loans is
part of, and not in addition to, the Subsidiary Swingline Borrower Sublimit.
Subject to the other provisions in this Agreement, (i) the amount set forth
opposite the Subsidiary Swingline Borrower’s name or the Subsidiary Swingline
Borrowers’ names in the table below, as adjusted pursuant to the provisions of
this definition and Section 2.06, is the aggregate principal amount available to
the Subsidiary Swingline Borrowers referenced below for the applicable
Subsidiary Currency (the “Subsidiary Currency Sublimit”), and (ii) each
Subsidiary Swingline Borrower shall only be permitted to receive Swingline Loans
in the jurisdiction set forth opposite its name in the table below (as adjusted
pursuant to this definition and Section 2.06); additional Subsidiary Swingline
Borrowers, Subsidiary Currencies, Subsidiary Currency Sublimits and permitted
jurisdictions for Swingline Loans can be added in a Subsidiary Swingline
Borrower Request and Assumption Agreement which shall be consented to by the
Administrative Agent and the affected Lenders in a Notice of Designation of
Additional Subsidiary Swingline Borrower, Applicable Subsidiary Currency and
Subsidiary Currency Sublimit; provided, that, after giving effect to any such
addition of Subsidiary Swingline Borrowers, Subsidiary Currencies, Subsidiary
Currency Sublimit and permitted jurisdiction for Swingline Loans, (a) the
aggregate Subsidiary Swingline Borrower Sublimit for all Subsidiary Swingline
Borrowers is not increased by any such adjustment to an amount greater than $100
million and (b) the aggregate Outstanding Amount of all Revolving Loans, plus
the aggregate Outstanding Amount of all L/C Obligations (excluding Subsidiary
L/C Obligations), plus the then Assumed Swingline Loan Amount shall not exceed
the Aggregate Commitments.

31



--------------------------------------------------------------------------------




Name of Subsidiary Swingline Borrower
Subsidiary Currency and
Subsidiary Currency Sublimit
Permitted Jurisdiction in which Swingline Loans may be made to such Subsidiary
Swingline Borrower
Mettler-Toledo, LLC
Dollars - $15 million
United States
Mettler-Toledo Inc. (Canada)
Canadian Dollars – 4 million
Canada
MTH and Mettler-Toledo AG
Swiss Francs – 35 million
Switzerland
MTMHD
Euro – 25 million
Germany
Mettler-Toledo K.K.
Yen – 200 million
Japan
 
 
 

Mettler-Toledo International may adjust the aggregate amount of the Subsidiary
Swingline Borrower Sublimit for all Subsidiary Swingline Borrowers and the
Subsidiary Currency Sublimit for any Subsidiary Swingline Borrower upward or
downward at any time; provided that (a) the aggregate Subsidiary Swingline
Borrower Sublimit for all Subsidiary Swingline Borrowers is not increased by any
such adjustment to an amount greater than $100 million (provided, that no more
than 15% of such amount shall be available in the United States to Subsidiary
Swingline Borrowers organized under the laws of the United States (or a
political subdivision thereof) and the remaining amount shall be available
outside the United States), (b) after giving effect to any such adjustment, the
Outstanding Amount of the applicable Subsidiary L/C Obligations and Swingline
Loans subject to the adjusted Subsidiary Currency Sublimit shall not exceed the
amount of the adjusted Subsidiary Currency Sublimit for such Subsidiary
Swingline Borrower, (c) after giving effect to the adjustment to the Subsidiary
Swingline Borrower Sublimit, the aggregate Outstanding Amount of all Revolving
Loans, plus the aggregate Outstanding Amount of all L/C Obligations (excluding
Subsidiary L/C Obligations), plus the Assumed Swingline Loan Amount reflecting
the adjustment to the Subsidiary Swingline Borrower Sublimit shall not exceed
the Aggregate Commitments and (d) such adjustment does not change the permitted
jurisdictions in which Swingline Loans may be made unless approved in writing by
the applicable Swingline Lender and the Administrative Agent; and provided,
further that (a) in the event the adjustment is to the Subsidiary Currency
Sublimit for any Subsidiary Swingline Borrower, the consent of the Swingline
Lender or Swingline Lenders lending in the affected currencies to the affected
Subsidiary Swingline Borrowers, which consent shall be substantially in the form
of Exhibit I (each a “Subsidiary Swingline Borrower Sublimit Adjustment
Consent”), shall be required, and (b) in the event a Subsidiary Swingline
Borrower Sublimit Adjustment Consent is presented pursuant to the last sentence
of Section 2.03(c)(v) or Section 2.04(e)(v), the consent of the Administrative
Agent shall be required on such Subsidiary Swingline Borrower Sublimit
Adjustment Consent for any adjustment of the aggregate amount of the Subsidiary
Swingline Borrower Sublimit for all Subsidiary Swingline Borrowers and the
Subsidiary Currency Sublimit for any Subsidiary Swingline Borrower. Promptly
after any adjustment of any Subsidiary Swingline Borrower Sublimit or any
Subsidiary Currency Sublimit pursuant to clause (a) of the second proviso in the
immediately preceding sentence, or in any other case where the Administrative
Agent’s consent is not required hereunder, Mettler-Toledo International shall
provide written notice to the Administrative Agent of such adjustment and
represent and warrant that the adjustment complies with the

32



--------------------------------------------------------------------------------




requirements of the definition of “Subsidiary Swingline Borrower Sublimit” and
the provisions of this Agreement.
“Subsidiary Swingline Borrower Sublimit Adjustment Consent” has the meaning
specified in the definition of “Subsidiary Swingline Borrower Sublimit”.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark-to
market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to Section
2.04.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swingline Exposure.
“Swingline Lender” means:
(a)
JPMorgan Chase Bank, N.A. (Toronto Branch) in connection with loans to
Mettler-Toledo Inc. (Canada) in an aggregate principal amount of 4 million
Canadian Dollars;

(b)
Credit Suisse AG in connection with loans to MTH and/or Mettler-Toledo AG in the
aggregate principal amount of 35 million Swiss Francs;

(c)
HSBC Trinkaus & Burkhardt AG, in connection with loans to MTMHD in an aggregate
principal amount of 25 million Euros;


33



--------------------------------------------------------------------------------




(d)
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Shimbashi Commercial Banking Office, in
connection with loans to Mettler-Toledo K.K. in an aggregate principal amount of
200 million Yen; and

(e)
Wells Fargo Bank, N.A., in connection with loans to Mettler-Toledo, LLC in an
aggregate principal amount of 15 million Dollars;

and any Lender willing to act as Swingline Lender, acceptable to the
Administrative Agent and Mettler-Toledo International which, if applicable,
subsequently becomes a Swingline Lender in a manner consistent with Section
7.10. Any Swingline Lender may resign or not otherwise be obligated to serve as
Swingline Lender upon 90 days’ notice to the applicable Subsidiary Swingline
Borrower and Mettler-Toledo International.
“Swingline Loans” has the meaning specified in Section 2.04(a).
“Swingline Loan Calculation Date” has the meaning specified in Section 2.05(c).
“Swingline Loan Calculation Date Notice” means a notice substantially in the
form of Exhibit J hereto.
“Swingline Note” means a promissory note made by a Subsidiary Swingline Borrower
in favor of a Swingline Lender evidencing Swingline Loans made by such Swingline
Lender to such Subsidiary Swingline Borrower in a specified Subsidiary Currency
substantially in the form of Exhibit C hereto.
“Swiss Borrower” means any Borrower incorporated in Switzerland and/or having a
registered office in Switzerland (including a Swiss branch through which such
Borrower is acting in relation to this Agreement) and/or qualifying as a Swiss
resident pursuant to Art. 9 of the Swiss Federal Withholding Tax Act. For the
avoidance of doubt, it is understood and agreed that Mettler-Toledo
International is a Swiss Borrower hereunder.
“Swiss Federal Debt Enforcement and Bankruptcy Act” means the Swiss Federal Debt
Enforcement and Bankruptcy Act of 11 April 1889 (Bundesgesetz über
Schuldbetreibung und Konkurs vom 11. April 1889).
“Swiss Federal Withholding Tax” means a tax under the Swiss Federal Withholding
Tax Act.
“Swiss Federal Withholding Tax Act” means the Swiss Federal Act on the
Withholding Tax of 13 October 1965 (Bundesgesetz vom 13. Oktober 1965 über die
Verrechnungssteuer).
“Swiss Franc” means the lawful currency of Switzerland.
“Swiss Guidelines” means the following guidelines issued by the Swiss Federal
Tax Administration:

34



--------------------------------------------------------------------------------




(a) guideline S-02.123 in relation to interbank loans of September 1986
(Merkblatt Verrechnungssteuer auf Zinsen von Bankguthaben, deren Gläubiger
Banken sind (Interbankguthaben) vom September 1986);
(b) guideline S-02.130.1 in relation to money market instruments and book claims
of April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere und
Buchforderungen inländischer Schuldner);
(c) guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
Obligationen vom April 1999);
(d) guideline S-02.128 in relation to syndicated credit facilities of January
2000 (Merkblatt Steuerliche Behandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen vom Januar 2000);
(e) circular letter no. 15 (1-015-DVS-2007) of February 2007 in relation to
bonds and derivatives (Kreisschreiben Nr. 15 vom Februar 2007 betreffend
Obligationen und derivative Finanzinstrumente als Gegenstand der direkten
Bundessteuer, der Verrechnungssteuer sowie der Stempelabgaben); and
(f) circular letter no. 34 (1.034-V-2011) of July 2011 in relation to deposits
(Kreisschreiben Nr. 34 vom July 2011 betreffend Kundenguthaben),
each as issued, amended or substituted from time to time by the Swiss Federal
Tax Administration or as substituted or superseded by any law, statute,
ordinance, court decision, regulation or the like from time to time.
“Swiss Non-Qualifying Bank” means a financial institution or other entity which
does not qualify as a Swiss Qualifying Bank.
“Swiss Qualifying Bank” means a financial institution which (i) qualifies as a
bank pursuant to the banking laws in force in its country of incorporation, (ii)
carries on a true banking activity in such jurisdiction as its main purpose, and
(iii) has personnel, premises, communication devices and decision-making
authority of its own, all as per the Swiss Guidelines.
“Swiss Subsidiary” means any Subsidiary incorporated in Switzerland and/or
having its registered office in Switzerland and/or qualifying as a Swiss
resident pursuant to Art. 9 of the Swiss Federal Withholding Tax Act.
“Swiss Twenty Non-Bank Regulations” means the Swiss Guidelines of the Swiss
Federal Tax Administration (or legislation or explanatory notes addressing the
same issues which are in force at such time) pursuant to which the aggregate
number of creditors (Gläubiger), which are Swiss Non-Qualifying Banks and to
which the Swiss Borrower directly or indirectly owes borrowed money including,
inter alia, this Agreement, taken together, shall not exceed twenty at any time
in order to not trigger Swiss Federal Withholding Tax.
“TARGET Day” means any day on which TARGET 2 is open for the settlement of
payments in Euro.

35



--------------------------------------------------------------------------------




“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent or the applicable Swingline Lender, as the case may be, to be a suitable
replacement) for the settlement of payments in Euro.
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Loan Document.
“Taxes” has the meaning specified in Section 3.01(a).
“Termination Date” has the meaning specified in Section 11.04.
“Threshold Amount” means $25 million.
“Total Outstandings” means the aggregate Outstanding Amount of (a) all Revolving
Loans, (b) all L/C Obligations (excluding Subsidiary L/C Obligations), (c) all
Subsidiary L/C Obligations and (d) all Swingline Loans.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or
Eurocurrency Rate Loan.
“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Sections 412 and 430 of the Code for the
applicable plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Yen” and “¥” mean the lawful currency of Japan.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

36



--------------------------------------------------------------------------------




(i)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(ii)    The term “including” is by way of example and not limitation.
(iii)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)    Any reference to “basis points” or “bps” shall be interpreted in
accordance with the convention that 100 bps = 1.0%.
(e)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(f)    All references to any Person shall also refer to the successors and
assigns of such Person permitted hereunder.
1.03    Accounting Terms. %4. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
(a)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Mettler-Toledo International or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Mettler-Toledo International shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders and Mettler-Toledo International); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) upon the request of
the Administrative Agent, Mettler-Toledo International shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
(b)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) or other Accounting Standards

37



--------------------------------------------------------------------------------




codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any of its
Subsidiaries at “fair value”, as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.
1.04    Rounding. Any financial ratios required to be maintained by
Mettler-Toledo International pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
1.05    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
1.06    Exchange Rates; Currency Equivalents. %4. The Administrative Agent, the
L/C Issuer or the Swingline Lender, as the case may be, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies or Subsidiary Currencies (other than Dollars). Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Mettler-Toledo International hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent, the applicable L/C Issuer or the applicable Swingline Lender, as the case
may be. Each determination of the Dollar Equivalent by the Administrative Agent,
the applicable L/C Issuer or the applicable Swingline Lender, as the case may
be, shall be conclusive and binding on the Applicable Borrower in absence of
manifest error.
(a)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or a Swingline Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency or a Subsidiary Currency (other than Dollars), such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency or Subsidiary
Currency, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent, the applicable L/C Issuer or the applicable Swingline
Lender, as the case may be.

38



--------------------------------------------------------------------------------




1.07    Additional Alternative Currencies. %4. Mettler-Toledo International may
from time to time request that Eurocurrency Rate Loans be made to the Revolving
Borrowers and/or Letters of Credit be issued for the accounts of the Revolving
Borrowers in a currency other than those specifically listed in the definition
of “Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars and that the making of Loans in such currency by
the Global Lenders would not be prohibited by applicable law. In the case of any
such request with respect to the making of Eurocurrency Rate Loans to the
Revolving Borrowers, such request shall be subject to the approval of the
Administrative Agent and each of the Global Lenders; and in the case of any such
request with respect to the issuance of Letters of Credit for the account of the
Revolving Borrowers, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer issuing Letters of Credit for the
accounts of the Revolving Borrowers.
(a)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty Business Days prior to the date of the desired Credit
Extension to the Revolving Borrowers (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit for the accounts of the Revolving Borrowers, the
L/C Issuer issuing Letters of Credit for the accounts of the Revolving
Borrowers, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Global Lender thereof; and in the case of any such request
pertaining to Letters of Credit for the accounts of the Revolving Borrowers, the
Administrative Agent shall promptly notify the L/C Issuer thereof. Each Global
Lender (in the case of any such request pertaining to Eurocurrency Rate Loans)
or the L/C Issuer issuing Letters of Credit for the accounts of the Revolving
Borrowers (in the case of a request pertaining to Letters of Credit for the
accounts of the Revolving Borrowers) shall notify the Administrative Agent, not
later than 11:00 a.m., ten Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of such Eurocurrency Rate
Loans or the issuance of such Letters of Credit, as the case may be, in such
requested currency.
(b)    Any failure by a Global Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Global Lender or such L/C
Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit for the accounts of the Revolving Borrowers to be issued in
such requested currency. If the Administrative Agent and all the Global Lenders
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify Mettler-Toledo International and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and the L/C Issuer issuing Letters of Credit for
the accounts of the Revolving Borrowers consent to the issuance of Letters of
Credit for the accounts of the Revolving Borrowers in such requested currency,
the Administrative Agent shall so notify Mettler-Toledo International and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any such Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.07, the Administrative Agent shall
promptly so notify Mettler-Toledo International.

39



--------------------------------------------------------------------------------




1.08    Change of Currency. %4. Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
(a)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(b)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.09    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City time (daylight or standard, as
applicable).
1.10    Letter of Credit Amounts. Unless otherwise specified, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans to each of the Revolving Borrowers (each
such loan, a “Revolving Loan”) in Dollars or, in the case of the Global Lenders,
in one or more Alternative Currencies from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) the aggregate Outstanding Amount of
all Revolving Loans, plus the aggregate Outstanding Amount of all L/C
Obligations (excluding Subsidiary L/C Obligations), plus the Assumed Swingline
Loan Amount shall not exceed the Aggregate Commitments and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations (excluding
Subsidiary

40



--------------------------------------------------------------------------------




L/C Obligations), plus such Lender’s Pro Rata Share of the Assumed Swingline
Loan Amount shall not exceed such Lender’s Commitment. Notwithstanding the
foregoing sentence, subject to the terms and conditions set forth herein, each
Lender (other than the Non-Global Lenders) severally agrees to make Revolving
Loans (without application of the Assumed Swingline Loan Amount) in an amount
equal to its Pro Rata Share of the Revolving Loans made to refinance Swingline
Loans in accordance with Section 2.04(e) and to refinance drawings under Letters
of Credit for the account of Subsidiary Swingline Borrowers which have not been
reimbursed on the Honor Date by such Subsidiary Swingline Borrowers in
accordance with Section 2.03(c), in each case, in an aggregate amount not to
exceed such Lender’s Commitment; provided, however, that after giving effect to
any such Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of all Loans of any Lender,
plus the aggregate Outstanding Amount of all L/C Obligations of any Lender shall
not exceed such Lender’s Commitment, and (iii) the Outstanding Amount of all
Subsidiary L/C Obligations of such Subsidiary Swingline Borrower, plus the
Outstanding Amount of all Swingline Loans of such Subsidiary Swingline Borrower
shall not exceed such Subsidiary Swingline Borrower’s Subsidiary Currency
Sublimit. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section 2.01. Revolving
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.
2.02    Borrowings, Conversions and Continuations of Loans (other than Swingline
Loans). %4. Each Borrowing of Revolving Loans, each conversion of Revolving
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon Mettler-Toledo International’s irrevocable notice to
the Administrative Agent, which may be given by telephone or email; provided,
however, that any notice relating to the borrowing, conversion or continuation
of Revolving Loans denominated in an Alternative Currency shall be delivered in
writing to JPMEL (which writing may be in the form of electronic mail attaching
the relevant Loan Notice, so long as such electronic mail notice is promptly
followed by a signed confirmation via facsimile or telecopy), and receipt
thereof by JPMEL shall constitute receipt by the Administrative Agent. Each of
the other Revolving Borrowers hereby irrevocably appoints Mettler-Toledo
International as its agent for all purposes relevant to this Agreement and each
of the other Loan Documents, unless otherwise specified herein, including,
without limitation, (i) the giving and receiving of notices (including, without
limitation, Loan Notices) and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Revolving Loans made by the
Lenders. Any acknowledgement, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all the
Revolving Borrowers, or by each Revolving Borrower acting singly, shall be valid
and effective if given or taken only by Mettler- Toledo International, whether
or not any Revolving Borrower joins therein. Any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
the Administrative Agent or JPMEL by Mettler-Toledo International in accordance
with the terms of this Agreement shall be deemed to have been delivered by each
Revolving Borrower. Each such notice must be received by the Administrative
Agent or JPMEL, as applicable, not later than 11:00 a.m (London time, in the
case of notices to JPMEL) (i) three Business Days prior to the requested date of
any Borrowing of Revolving Loans or, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) three
Business Days (or four Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing of Revolving Loans or

41



--------------------------------------------------------------------------------




continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the same Business Day as the requested date of any Borrowing of
Base Rate Loans; provided, however, that if Mettler-Toledo International wishes
to request Eurocurrency Rate Loans having an Interest Period other than seven
days or one, two, three or six months in duration as provided in the definition
of “Interest Period”, the applicable notice must be received by the
Administrative Agent or JPMEL, as applicable, not later than 11:00 a.m. (London
time, in the case of notices to JPMEL) (i) three Business Days prior to the
requested date of such Borrowing of Revolving Loans, conversion or continuation
of Eurocurrency Rate Loans denominated in Dollars, or (ii) four Business Days
(or five Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing of Revolving Loans, conversion or continuation
of Eurocurrency Rate Loans denominated in Alternative Currencies, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 11:00 a.m. (i) two Business Days before the requested
date of such Borrowing of Revolving Loans, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) three Business Days (or
four Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing of Revolving Loans, conversion or continuation
of Eurocurrency Rate Loans denominated in Alternative Currencies, the
Administrative Agent shall notify Mettler-Toledo International (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by all the applicable Lenders. Each telephonic or email notice by
Mettler-Toledo International pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of Mettler-Toledo
International. Except as provided in Section 2.04(e), each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5 million or a whole multiple of $1 million in excess thereof. Except
as provided in Section 2.03(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (i) whether Mettler-Toledo International is requesting a Borrowing of
Revolving Loans, a conversion of Revolving Loans from one Type to the other, or
a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing of Revolving Loans, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Revolving Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Revolving Loans are to be converted or continued, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency of the Revolving Loans to be borrowed, (vii) if applicable, the name of
the Revolving Borrower if other than Mettler- Toledo International and (viii)
whether the Revolving Borrower is organized under the laws of the United States
(or a political subdivision thereof) or under the laws of a jurisdiction other
than the United States. If Mettler-Toledo International fails to specify a
currency or the jurisdiction of organization of the applicable Revolving
Borrower in a Loan Notice requesting a Borrowing of Revolving Loans, then the
Revolving Loans so requested shall be made in Dollars to Mettler-Toledo
International. Except as provided in Sections 2.03(c) and 2.04(e), if
Mettler-Toledo International fails to specify a Type of Loan in a Loan Notice or
if Mettler-Toledo International fails to give a timely notice requesting a
conversion or continuation, then the applicable Revolving Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Revolving Loans denominated in an
Alternative Currency, such Revolving Loans shall be continued as Eurocurrency
Rate Loans in their original currency with an Interest Period of one month. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with

42



--------------------------------------------------------------------------------




respect to the applicable Eurocurrency Rate Loans. If Mettler-Toledo
International requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. No Revolving Loan may be converted into or continued as a Revolving Loan
denominated in a different currency, but instead must be repaid in the original
currency of such Revolving Loan and reborrowed in the other currency. No
refinancing of a Swingline Loan pursuant to Section 2.04(e) or refinancing of a
drawing under a Letter of Credit for the account of a Subsidiary Swingline
Borrower which has not been reimbursed on the Honor Date by such Subsidiary
Swingline Borrower pursuant to Section 2.03(c) may be converted into a Revolving
Loan, but instead must be repaid through the Borrowing of a Revolving Loan in
accordance with the provisions set forth in Sections 2.01, 2.02, 2.03(c) and
2.04(e).
(c)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Pro Rata Share
of the applicable Revolving Loans, and if no timely notice of a conversion or
continuation is provided by Mettler-Toledo International, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or continuation of Revolving Loans denominated in a currency
other than Dollars, in each case as described in the preceding subsection (a).
In the case of a Borrowing of Revolving Loans, each Lender shall make the amount
of its Revolving Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Revolving Loan denominated in Dollars, and not
later than 1:00 p.m. London time in the case of any Revolving Loan in an
Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing of a Revolving Loan is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to Mettler-Toledo International or the other applicable
Revolving Borrower in like funds as received by the Administrative Agent either
by (i) crediting an account of such Borrower on the books of JPMCB with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by Mettler-Toledo International; provided, however, that
if, on the date the Loan Notice with respect to such Borrowing of Revolving
Loans denominated in Dollars is given by Mettler-Toledo International, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing of Revolving
Loans, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the Applicable Borrower as
provided above.
(d)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(e)    The Administrative Agent shall promptly notify Mettler-Toledo
International and the Lenders of the interest rate applicable to any Interest
Period for Eurocurrency Rate Loans upon determination

43



--------------------------------------------------------------------------------




of such interest rate. The determination of the Eurocurrency Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify Mettler-Toledo International and the Lenders of any change in JPMCB’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.
(f)    After giving effect to all Borrowings of Revolving Loans, all conversions
of Revolving Loans from one Type to the other, and all continuations of
Revolving Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Revolving Loans. No more than five different
Alternative Currencies shall be utilized for all outstanding Revolving Loans.
(g)    The obligations of the Lenders under the Agreement are several. The
failure of any Lender to make any Loan to be made by it as part of any Borrowing
shall not relieve any other Lender of its obligation, if any, hereunder to make
its Loan on the date of such Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make any Loan to be made by such other Lender
on the date of any Borrowing.
(h)    Notwithstanding anything in this Section 2.02 to the contrary, it is
agreed and acknowledged that no Non-Global Lender shall have any Commitment or
be required to participate in any Revolving Loan made in an Alternative Currency
or made to any Borrower organized outside of the United States.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the applicable
L/C Issuer agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit to any Revolving Borrower, denominated in Dollars or in
one or more Alternative Currencies for the account of such Revolving Borrower,
and to amend or renew Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under such Letters of
Credit; and (B) the Lenders (other than the Non-Global Lenders) severally agree
to participate in Letters of Credit issued for the account of the Revolving
Borrowers and any drawings thereunder; provided that the Revolving Borrowers
shall not request, and the L/C Issuer shall not be obligated to make, any L/C
Credit Extension with respect to any Letter of Credit issued for the account of
any Revolving Borrower, and no Lender shall be obligated to participate in any
Letter of Credit issued for the account of any Revolving Borrower, if as of the
date of such L/C Credit Extension, (w) the aggregate Outstanding Amount of all
Revolving Loans, plus the aggregate Outstanding Amount of all L/C Obligations
(excluding Subsidiary L/C Obligations), plus the Assumed Swingline Loan Amount
would exceed the Aggregate Commitments; (x) the aggregate Outstanding Amount of
all Revolving Loans other than the portion of Revolving Loans made by the
Non-Global Lenders, plus the aggregate Outstanding Amount of all L/C Obligations
(excluding Subsidiary L/C Obligations), plus the Assumed Swingline Loan Amount
would exceed the excess of the Aggregate Commitments over the portion of the
Aggregate Commitments held by the Non-Global Lenders; (y) the aggregate
Outstanding Amount of the

44



--------------------------------------------------------------------------------




Revolving Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations (excluding Subsidiary L/C
Obligations), plus such Lender’s Pro Rata Share of the Assumed Swingline Loan
Amount would exceed such Lender’s Commitment; or (z) the aggregate Outstanding
Amount of all the L/C Obligations for the account of the Revolving Borrowers
would exceed the Letter of Credit Sublimit. Subject to the last sentence of
Section 2.03(c)(v) and the terms and conditions set forth herein the applicable
L/C Issuers severally agree, in reliance upon the agreements of the other
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date to issue Letters of Credit for the account of the Subsidiary
Swingline Borrower to whom it makes Swingline Loans denominated in the
Subsidiary Currency applicable to such Subsidiary Swingline Borrower, and to
amend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under such Letters of Credit; provided that
the Subsidiary Swingline Borrowers shall not request, and the L/C Issuer shall
not be obligated to make, any L/C Credit Extension with respect to any Letter of
Credit issued for the account of any Subsidiary Swingline Borrower, if as of the
date of such L/C Credit Extension (without application of the Assumed Swingline
Loan Amount), the Outstanding Amount (calculated in the applicable Subsidiary
Currency) of all Subsidiary L/C Obligations of the applicable Subsidiary
Swingline Borrower, plus the Outstanding Amount (calculated in the applicable
Subsidiary Currency) of all Swingline Loans of such Subsidiary Swingline
Borrower would exceed such Subsidiary Swingline Borrower’s Subsidiary Currency
Sublimit; and provided, further, that each Swingline Lender need only make
Letters of Credit available in the Subsidiary Currency applicable to such
Subsidiary Swingline Borrower as such Swingline Lender, Subsidiary Swingline
Borrower and the Administrative Agent shall agree in accordance with this
Agreement. In addition, the Lenders severally agree to participate in Letters of
Credit issued for the account of the Subsidiary Swingline Borrowers and any
drawings thereunder in accordance with the provisions set forth in Sections
2.01, 2.02 and 2.03(c). Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
(ii)    Subject to Section 2.03(g), the L/C Issuer shall not issue any Letter of
Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date;
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
(C)    such Letter of Credit for the account of a Revolving Borrower is to be
denominated in a currency other than Dollars or an Alternative Currency, unless
all the Lenders have consented thereto; or

45



--------------------------------------------------------------------------------




(D)    such Letter of Credit for the account of a Subsidiary Swingline Borrower
is to be denominated in a currency other than the applicable Subsidiary Currency
for such Subsidiary Swingline Borrower.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than the
Dollar Equivalent of $250,000;
(D)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;
(E)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder;
(F)    a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender; or
(G)    such Letter of Credit or the Borrower on whose behalf it is issued is not
in compliance with Section 5.19.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

46



--------------------------------------------------------------------------------




(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Applicable Borrower delivered to the L/C Issuer in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Applicable Borrower or Mettler-Toledo International.
Such Letter of Credit Application must be received by the L/C Issuer (A) not
later than 11:00 a.m. at least two Business Days prior to the proposed issuance
date or date of amendment, as the case may be, of any Letter of Credit
denominated in Dollars, and (B) not later than 11:00 a.m., or the applicable
local time specified by the L/C Issuer, in the case of Letters of Credit to be
issued or amended for the account of Subsidiary Swingline Borrowers, at least
two Business Days prior to the proposed issuance date or date of amendment, as
the case may be, of any Letter of Credit denominated in an Alternative Currency
or a Subsidiary Currency, as applicable; or in each case such later date and
time as the L/C Issuer may agree in a particular instance in their sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer the following: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
and currency thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer the following:
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Applicable Borrower shall furnish to the L/C Issuer such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will provide the Administrative Agent with a copy of such Letter of
Credit Application. Unless the L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, the L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Applicable Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Pro Rata Share times the amount of
such Letter of Credit.

47



--------------------------------------------------------------------------------




(iii)    If the Applicable Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit the L/C Issuer to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Renewal Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Applicable Borrower shall not be required to
make a specific request to the L/C Issuer for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the renewal of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such renewal if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as renewed) under the terms hereof (by reason of the
provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Non-Renewal Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
renewal or (2) from the Administrative Agent, any Lender or any Loan Party that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
renewal.
(iv)    If any Letter of Credit contains provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder, (A) unless
otherwise directed by the L/C Issuer, the Applicable Borrower shall not be
required to make a specific request to the L/C Issuer to permit such
reinstatement, and (B) the Administrative Agent and the Lenders hereby authorize
and direct the L/C Issuer to permit such automatic reinstatement.
(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency or a Subsidiary
Currency, as the case may be, the Applicable Borrower shall reimburse the L/C
Issuer in such Alternative Currency or Subsidiary Currency, as the case may be,
unless with respect to a Letter of Credit denominated in an Alternative Currency
(A) the L/C Issuer (at its option) shall have specified in such notice that it
will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Applicable Borrower shall have
notified the L/C Issuer promptly following receipt of the notice of drawing that
the Applicable Borrower

48



--------------------------------------------------------------------------------




will reimburse the L/C Issuer in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Applicable Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, the Applicable Time on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in an Alternative Currency or the applicable local time specified by the L/C
Issuer on the date of any payment by the L/C Issuer under a Letter of Credit to
be reimbursed in a Subsidiary Currency, as the case may be (each such date, an
“Honor Date”), the Applicable Borrower shall reimburse the L/C Issuer (i) in the
case of Revolving Borrowers, through the Administrative Agent, and (ii) in the
case of Subsidiary Swingline Borrowers, to the applicable L/C Issuer directly,
in an amount equal to the amount of such drawing and in the applicable currency.
If the Applicable Borrower fails to so reimburse the L/C Issuer by such time on
the Honor Date, the L/C Issuer shall so notify the Administrative Agent (the
Administrative Agent will provide a copy of the notice to the Applicable
Borrower and Mettler-Toledo International), and specify in such notice the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency or Subsidiary Currency (other than Dollars), as the case
may be) (the “Unreimbursed Amount”). Immediately upon receipt of such notice
from the L/C Issuer, the Administrative Agent shall promptly notify each Lender
(excluding the Non-Global Lenders) of the Honor Date, the amount of the
Unreimbursed Amount, and the amount of such Lender’s Pro Rata Share thereof. In
such event, Mettler-Toledo International shall be deemed to have requested a
Borrowing of Revolving Loans in the form of Base Rate Loans under Section 2.01
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Loan Notice). Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(ii)    Each Lender (excluding the Non-Global Lenders, but including the Lender
acting as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer,
in Dollars, at the Administrative Agent’s Office for Dollar-denominated payments
in an amount equal to its Pro Rata Share of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Revolving Loan in the form of a Base Rate Loan to Mettler-Toledo
International in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars, or if requested by the L/C Issuer, the
equivalent amount thereof in an Alternative Currency or Subsidiary Currency as
determined by the applicable L/C Issuer at such time on the basis of the Spot
Rate (determined as of such funding date) for the purchase of such Alternative
Currency or Subsidiary Currency with Dollars.

49



--------------------------------------------------------------------------------




(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Revolving Loans in the form of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, Mettler-Toledo International shall be deemed to have incurred from the
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
(iv)    Until each Lender funds its Loan or L/C Advance pursuant to this Section
2.03(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Pro Rata Share of such amount shall
be solely for the account of the L/C Issuer.
(v)    Each Lender’s obligation to make Loans or L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the L/C Issuer, any
Borrower, the Administrative Agent, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Sections 2.01 and 2.02, this Section 2.03 and the conditions set forth in
Section 4.02 (other than delivery by Mettler-Toledo International of a Loan
Notice). For the avoidance of doubt, it is agreed and acknowledged that no
Non-Global Lender shall have any obligation to make Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit. No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Applicable Borrower to reimburse the L/C Issuer for the amount of any payment
made by the L/C Issuer under any Letter of Credit, together with interest as
provided herein. To the extent Lenders make the Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under a Letter of Credit issued for
the account of the Subsidiary Swingline Borrower pursuant to Section 2.03(c),
the amount of such Subsidiary Swingline Borrower’s Subsidiary Currency Sublimit
so funded as a Loan or L/C Advance shall not be available for Borrowings of
Swingline Loans until a Subsidiary Swingline Borrower Sublimit Adjustment
Consent is presented and consented to by the appropriate parties.
(vi)    If any Lender (other than the Non-Global Lenders) fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. A

50



--------------------------------------------------------------------------------




certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.03(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Mettler-Toledo
International, the Applicable Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in Dollars and in the same
funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.
(e)    Obligations Absolute. The obligation of the Applicable Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, any agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

51



--------------------------------------------------------------------------------




(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency or relevant Subsidiary Currency to any
Borrower or in the relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower.
Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Applicable Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. Neither the
L/C Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. Each Applicable Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude such Borrower pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, any Agent-Related Person nor any of
the respective correspondents, participants or assignees of the L/C Issuer,
shall be liable or responsible for any of the matters described in clauses (i)
through (vi) of Section 2.03(e); provided, however, that anything in such
clauses to the contrary notwithstanding, the Applicable Borrower may have a
claim against the L/C Issuer, and the L/C Issuer may be liable to such
Applicable Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by such Applicable
Borrower which such Applicable Borrower proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a

52



--------------------------------------------------------------------------------




Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)    Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, the Applicable Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be). The Administrative Agent or the L/C Issuer may, at any time and from
time to time after the initial deposit of Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations. Sections 2.05 and 8.02(c) set forth certain
additional requirements to deliver Cash Collateral hereunder. For purposes of
this Section 2.03, Section 2.05 and Section 8.02(c), “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in currencies acceptable to the
Administrative Agent pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Applicable Borrower hereby grants to the Administrative Agent, for
the benefit of the L/C Issuer and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at JPMCB. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or that the total amount of such
funds is less than the aggregate Outstanding Amount of L/C Obligations, the
Applicable Borrower will forthwith, upon demand by the Administrative Agent, pay
to the Administrative Agent, as additional funds to be deposited and held in
deposit accounts at JPMCB as aforesaid, an amount equal to the excess of (i)
such aggregate Outstanding Amount over (ii) the total amount of funds, if any,
then held as Cash Collateral that the Administrative Agent determines to be free
and clear of any such right and claim. Upon the drawing of any Letter of Credit
for which funds are on deposit as Cash Collateral, such funds shall be applied,
to the extent permitted under applicable Law, to reimburse the L/C Issuer.
Notwithstanding the foregoing or anything to the contrary set forth herein, a
Letter of Credit may extend beyond the Maturity Date if Cash Collateralized on
terms and conditions acceptable to the Administrative Agent and the L/C Issuer
and the amount of such cash collateral equals at least 105% of the face amount
of the applicable Letter of Credit.
(h)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Applicable Borrower when a standby Letter of Credit is issued, the rules
of the ISP shall apply to each standby Letter of Credit.

53



--------------------------------------------------------------------------------




(i)    Letter of Credit Fees. Mettler-Toledo International and the Applicable
Borrower shall be jointly and severally liable for, and Mettler-Toledo
International shall pay (i) with respect to Letters of Credit issued for any
Revolving Borrower, to the Administrative Agent for the account of each Lender
(other than the Non-Global Lenders) in accordance with its Pro Rata Share, in
Dollars, and (ii) with respect to Letters of Credit issued for any Subsidiary
Swingline Borrower for the account of the L/C Issuer in the applicable
Subsidiary Currency, a Letter of Credit fee (the “Letter of Credit Fee”) for
each standby Letter of Credit equal to (A) with respect to Letters of Credit
issued for the account of any Revolving Borrower, the Applicable Rate times the
Dollar Equivalent of the actual daily face amount of such Letter of Credit or
(B) with respect to Letters of Credit issued for the account of any Subsidiary
Swingline Borrower, the margin applicable for Letters of Credit for the account
of such Subsidiary Swingline Borrower as established by the L/C Issuer times the
actual daily face amount of such Letter of Credit. Letter of Credit Fees shall
be (i) computed on a quarterly basis in arrears and (ii) due and payable on the
fifth day after the end of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand as calculated
by (x) the Administrative Agent with respect to Letters of Credit issued for the
account of the Revolving Borrowers, or (y) the applicable L/C Lender with
respect to any Letter of Credit issued solely for the account of a Subsidiary
Swingline Borrower. If there is any change in the Applicable Rate for Letters of
Credit issued for the account of any Revolving Borrower or the applicable margin
for Letters of Credit issued for the account of any Subsidiary Swingline
Borrower during any quarter, the actual daily face amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate for Letters of
Credit issued for the account of any Revolving Borrower or the applicable margin
for Letters of Credit issued for the account of any Subsidiary Swingline
Borrower separately for each period during such quarter that such Applicable
Rate for Letters of Credit issued for the account of any Revolving Borrower or
the applicable margin for Letters of Credit issued for the account of any
Subsidiary Swingline Borrower was in effect. Notwithstanding anything to the
contrary contained herein, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Mettler-Toledo International and the Applicable Borrower shall be
jointly and severally liable for, and Mettler-Toledo International shall pay
directly to the L/C Issuer for its own account, in Dollars, such Alternative
Currency or such Subsidiary Currency, as the case may be, as shall be separately
agreed, a fronting fee with respect to each Letter of Credit at a rate per annum
equal to (A) with respect to Letters of Credit issued for any Revolving
Borrower, 0.125% times the Dollar Equivalent of the actual daily face amount of
such Letter of Credit or (B) with respect to Letters of Credit issued for the
account of any Subsidiary Swingline Borrower, 0.125% times the actual daily face
amount of such Letter of Credit, each as calculated by the applicable L/C
Issuer. Such fronting fee shall be computed on a quarterly basis in arrears.
Such fronting fee shall be due and payable on the tenth Business Day after the
end of each March, June, September and December, in respect of the most
recently-ended quarter period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, each Applicable Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect, in Dollars, such
Alternative Currency or such Subsidiary Currency, as the case

54



--------------------------------------------------------------------------------




may be, as shall be separately agreed. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.
2.04    Swingline Loans.
(a)    The Swingline. Subject to the last sentence of Section 2.04(e)(v) and the
other terms and conditions set forth herein, each Swingline Lender severally
agrees to make revolving loans (without application of the Assumed Swingline
Loan Amount) to Subsidiary Swingline Borrowers (each such loan, a “Swingline
Loan”) from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
applicable Subsidiary Swingline Borrower’s Subsidiary Currency Sublimit;
provided, however, that after giving effect to any Swingline Loan, the
Outstanding Amount (calculated in the applicable Subsidiary Currency) of the
applicable Swingline Loans of a Subsidiary Swingline Borrower, plus the
Outstanding Amount (calculated in the applicable Subsidiary Currency) of all
Subsidiary L/C Obligations of such Subsidiary Swingline Borrower shall not
exceed such Subsidiary Swingline Borrower’s Subsidiary Currency Sublimit. All
Existing Swingline Loans under the Existing Credit Agreement are deemed to be
extended hereunder as of the Closing Date.
(b)    Currencies and Jurisdictions for Swingline Loans. Notwithstanding any
other provision of this Agreement, each Subsidiary Swingline Borrower shall only
borrow Swingline Loans in, and no Swingline Lender shall make any Swingline Loan
to such Subsidiary Swingline Borrower, other than in the Subsidiary Currency and
jurisdiction denoted for such Subsidiary Swingline Borrower in the definition of
“Subsidiary Swingline Borrower Sublimit,” or as designated for such Subsidiary
Swingline Borrower in the Subsidiary Swingline Borrower Request and Assumption
Agreement.
(c)    Borrowing Procedures for Swingline Loans. Unless otherwise agreed between
the applicable Swingline Lender and Mettler-Toledo International, each Swingline
Borrowing shall be made upon the Subsidiary Swingline Borrower’s irrevocable
notice to the applicable Swingline Lender, which may be given by telephone. To
the extent any such notice is delivered, such notice must be received by the
applicable Swingline Lender not later than 11:00 a.m. (local time) one Business
Day prior to the date of Borrowing unless otherwise agreed between the
applicable Swingline Lender and Mettler-Toledo International, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $500,000 or a whole
multiple of $100,000 in excess thereof or the Dollar Equivalent thereof if
denominated in another Subsidiary Currency unless otherwise agreed between the
applicable Swingline Lender and Mettler-Toledo International, (ii) the requested
date of Borrowing, which shall be a Business Day and (iii) the requested
interest rate, margin and interest period (if any). Each such telephonic notice
must be confirmed on the same Business Day by delivery to the Swingline Lender
of a written swingline loan notice in form and substance acceptable to such
Swingline Lender, appropriately completed and signed by a Responsible Officer of
the applicable Subsidiary Swingline Borrower. Unless the Swingline Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to the proposed Swingline
Borrowing (A) directing the Swingline Lender not to make such Swingline Loan as
a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a) or (B) that one

55



--------------------------------------------------------------------------------




or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender shall make the amount of its Swingline Loan available in the Same Day
Funds to the applicable Subsidiary Swingline Borrower at the place and in the
manner agreed to by the Swingline Lender.
(d)    Compliance with Local Law. Each of the Subsidiary Swingline Borrowers and
the Swingline Lenders, as the case may be, shall comply with any local law
requirements relating to the incurrence of Indebtedness, such as providing a
Borrower with the effective global rate of interest, as required by the relevant
local jurisdiction.
(e)    Refinancing of Swingline Loans and Risk Participations.
(i)    The applicable Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of Mettler-Toledo International (which hereby
irrevocably authorizes the Swingline Lender to so request on its behalf), that
each Lender (other than the Non-Global Lenders) make a Eurocurrency Rate Loan to
Mettler-Toledo International (which may be subsequently converted to a
Eurocurrency Rate Loan in accordance with Section 2.02) in an amount equal to
such Lender’s Pro Rata Share of the amount of Swingline Loans then outstanding
in the Dollar Equivalent amount of such Subsidiary Currency in Dollars or an
Alternative Currency as requested by such Swingline Lender. Such request shall
be made in writing at least three Business Days (or four Business Days in the
case of a Special Notice Currency) prior to the requested date of such
Eurocurrency Rate Loan (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of Sections
2.01 and 2.02 and this Section 2.04 for Eurocurrency Rate Loans with an initial
Interest Period of one month, without regard to the minimum and multiples
specified therein for the principal amount of Eurocurrency Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. The Swingline Lender shall furnish
Mettler-Toledo International with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Pro Rata Share of the amount specified in such Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swingline Lender at the Administrative Agent’s Office for the applicable
currency (A) not later than 1:00 p.m. on the Business Day specified in such Loan
Notice in the case of a Eurocurrency Rate Loan denominated in Dollars and (B)
not later than the Applicable Time specified by the Administrative Agent, in the
case of a Eurocurrency Rate Loan denominated in an Alternative Currency, in each
case on the Business Day specified in the Loan Notice. The Administrative Agent
shall remit the funds so received to the Swingline Lender in Dollars or the
Alternative Currency so received, or if requested by the Swingline Lender, the
equivalent amount thereof in the applicable Subsidiary Currency as determined by
the applicable Swingline Lender at such time on the basis of the Spot Rate
(determined as of the funding date) for the purchase of such Subsidiary Currency
with the currency received through the Borrowing of the Eurocurrency Rate Loans.
(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Eurocurrency Rate Loans in accordance with Section 2.04(e)(i),
Mettler-Toledo International shall

56



--------------------------------------------------------------------------------




be deemed to have incurred from the applicable Swingline Lender a Revolving Loan
in the amount of such Swingline Loan that is not so refinanced. The applicable
Swingline Loan shall be deemed fully repaid upon the conversion thereof to a
Revolving Loan. In such event, each Lender’s payment to the Administrative Agent
for the account of the Swingline Lender pursuant to Section 2.04(e)(i) shall be
deemed payment in respect of its participation in such Revolving Loan. Interest
on each such Revolving Loan shall accrue at the Base Rate plus the Applicable
Rate.
(iii)    No Lender shall be required to make a Loan pursuant to clause (i)
above, or fund a risk participation pursuant to clause (ii) above, if the making
of such Loan or the funding of such risk participation would, in the reasonable
judgment of such Lender, violate any applicable law or would result in an
adverse tax consequence which does not benefit from the gross-up provisions of
Section 3.01 (any such potential violation of applicable law or adverse tax
consequence to be communicated by any such Lender to the Administrative Agent as
soon as possible after it is discovered), and no Non-Global Lender shall be
required to make a Loan pursuant to clause (i) above or fund a risk
participation pursuant to clause (ii) above.
(iv)    If, other than pursuant to clause (iii) above, any Lender fails to make
available to the Administrative Agent for the account of the Swingline Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(e) by the time specified in Section 2.04(e)(i),
the Swingline Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. A
certificate of the Swingline Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
(v)    Except as set forth in clause (iii) above, each Lender’s obligation to
make Loans or to purchase and fund risk participations in Swingline Loans
pursuant to this Section 2.04(e) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, any Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Loans pursuant to this Section
2.04(e) is subject to the requirements set forth in Sections 2.01 and 2.02 and
this Section 2.04 and the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Subsidiary Swingline Borrower to repay Swingline Loans, together with interest
as provided herein. To the extent Lenders make the Loans or purchase and fund
risk participations pursuant to this Section 2.04(e), the amount of such
Subsidiary Currency Sublimit so purchased or funded as a risk participation
shall not be available for Borrowings of Swingline Loans until a Subsidiary
Swingline Borrower Sublimit Adjustment Consent is presented and consented to by
the appropriate parties.

57



--------------------------------------------------------------------------------




(f)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute through
the Administrative Agent to such Lender its Pro Rata Share of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swingline Lender.
(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swingline Lender.
(g)    Interest for Account of Swingline Lender. The applicable Swingline Lender
shall be responsible for invoicing the applicable Swingline Borrower for
interest on the Swingline Loans. Until each Lender funds its Eurocurrency Rate
Loan pursuant to Section 2.04(e), or risk participation pursuant to Section
2.04(e) to refinance such Lender’s Pro Rata Share of any Swingline Loan,
interest in respect of such Pro Rata Share shall be solely for the account of
the Swingline Lender.
(h)    Payments Directly to Swingline Lender. The applicable Subsidiary
Swingline Borrower shall make all payments of principal and interest in respect
of the Swingline Loans directly to the Swingline Lender at the office for
payment designated by the Swingline Lender.
2.05    Prepayments. %4. The Applicable Borrower may, upon notice from Mettler-
Toledo International to the Administrative Agent (or the Swingline Lender for
any prepayment of a Swingline Loan), as applicable, at any time or from time to
time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent or
the Swingline Lender, as applicable, not later than 11:00 a.m. unless otherwise
agreed between Mettler-Toledo International and the applicable Swingline Lender
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans or Swingline Loans denominated in Dollars, (B) four Business Days (or
five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies or Swingline Loans denominated in
Subsidiary Currencies (other than Dollars), and (C) the same Business Day as any
date of prepayment of Revolving Loans in the form of Base Rate Loans; (ii) any
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
principal amount of $1 million or a whole multiple of $1 million in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans in Alternative
Currencies shall be in a minimum principal amount of $1 million or a whole
multiple of $1 million in excess thereof; and (iv) unless otherwise agreed
between Mettler-Toledo International and the applicable Swingline Lender, any
prepayment of Base Rate Loans or Swingline Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding.

58



--------------------------------------------------------------------------------




Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Eurocurrency Rate Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by Mettler-Toledo International, the
Applicable Borrower shall irrevocably make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan or Swingline Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Loans of the Lenders in accordance with their respective Pro
Rata Shares.
(b)    If for any reason (x) the Total Outstandings at any time exceed the
Aggregate Commitments then in effect or (y) the Total Outstandings attributable
to the Global Lenders at any time exceed the excess of the Aggregate Commitments
over the portion of the Aggregate Commitments held by the Non-Global Lenders,
the Applicable Borrowers shall immediately prepay Loans and/or the Applicable
Borrowers shall Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that such Cash Collateralization of the
L/C Obligations pursuant to this Section 2.05(b) shall not be required unless
after the prepayment in full of the Loans and Swingline Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.
(c)    On the last Business Day of each month, or at any other time that the
Administrative Agent may reasonably request (the date of each such
determination, the “Swingline Loan Calculation Date”), each Swingline Lender
shall determine the aggregate Outstanding Amount (calculated in the applicable
Subsidiary Currency) of all Subsidiary L/C Obligations and all Swingline Loans
of the Subsidiary Swingline Borrower to whom it makes Swingline Loans (without
application of the Assumed Swingline Loan Amount) and provide a copy of the
Swingline Loan Calculation Date Notice to the Administrative Agent of such
amount. The Administrative Agent shall prepare a Notice of Swingline Loan
Amounts containing the total aggregate Dollar Equivalent amount of all
Subsidiary L/C Obligations and all Swingline Loans of all the Subsidiary
Swingline Borrowers and shall provide a copy of such Notice of Swingline Loan
Amounts to Mettler-Toledo International and the Swingline Lenders. If the
aggregate Outstanding Amount of all such Subsidiary L/C Obligations and
Swingline Loans at such time exceeds the then aggregate Subsidiary Swingline
Borrower Sublimit for all Subsidiary Swingline Borrowers, the Subsidiary
Swingline Borrowers, as applicable, shall immediately prepay Swingline Loans
and/or the Subsidiary Swingline Borrowers, as applicable, shall immediately Cash
Collateralize the Subsidiary L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the foregoing shall not apply if
Mettler-Toledo International adjusts the Subsidiary Swingline Borrower Sublimit
in accordance with the terms of this Agreement.
(d)    If the Administrative Agent notifies Mettler-Toledo International at any
time that the Outstanding Amount of all Subsidiary L/C Obligations and all
Swingline Loans of a Subsidiary Swingline Borrower (without application of the
Subsidiary Swingline Borrower’s Pro Rata Share of the Assumed Swingline Loan
Amount) denominated in the applicable Subsidiary Currency at such time exceeds
an amount equal to 105% of the Subsidiary Currency Sublimit for such Subsidiary
Swingline Borrower then in effect, then, within two Business Days after receipt
of such notice, such Subsidiary Swingline Borrower shall prepay such Swingline
Loans and/or such Subsidiary Swingline Borrower shall Cash Collateralize

59



--------------------------------------------------------------------------------




its Subsidiary L/C Obligations in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
its Subsidiary Currency Sublimit then in effect. The Administrative Agent may,
at any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.
(e)    If the Administrative Agent notifies Mettler-Toledo International at any
time that the Outstanding Amount of all Revolving Loans denominated in all
currencies at such time exceeds (as a result of currency fluctuations of
Revolving Loans in currencies other than Dollars) an amount equal to 105% of the
Aggregate Commitments then in effect, then, within five Business Days after
receipt of such notice, Mettler-Toledo International shall, or shall cause the
applicable Revolving Borrowers to, prepay the Revolving Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Aggregate Commitments then in effect.
2.06    Termination or Reduction of Commitments. Mettler-Toledo International on
behalf of the Borrowers may, upon notice to the Administrative Agent, terminate
the Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1 million or any whole multiple of $1 million in excess
thereof, (iii) Mettler-Toledo International on behalf of the Borrowers shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments or the Total Outstandings held by the Global Lenders
would exceed the difference between the Aggregate Commitments over the portion
of the Aggregate Commitments held by the Non-Global Lenders and (iv) if, after
giving effect to any reduction of the Aggregate Commitments, the Letter of
Credit Sublimit or the Subsidiary Swingline Borrower Sublimit exceeds the
difference between the Aggregate Commitments over the portion of the Aggregate
Commitments held by the Non-Global Lenders, such Sublimit shall be automatically
reduced by the amount of any such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Pro Rata Share. The
amount of any such Aggregate Commitment reduction shall not be applied to the
Letter of Credit Sublimit or the Subsidiary Swingline Borrower Sublimit unless
otherwise specified by Mettler-Toledo International on behalf of the Borrowers;
provided, if Mettler-Toledo International so elects a Letter of Credit Sublimit
or Subsidiary Swingline Borrower Sublimit reduction, the reduction shall comply
with the proviso in the initial sentence of this Section 2.06. All fees accrued
until the effective date of any termination of the Aggregate Commitments shall
be paid on the effective date of such termination.
2.07    Repayment of Loans. Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans made to such Borrower
outstanding on such date.
2.08    Interest. %4. Subject to the provisions of subsection (b) below, (i)
each Eurocurrency Rate Loan to a Revolving Borrower shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate

60



--------------------------------------------------------------------------------




plus the Statutory Reserve Rate; (ii) each Base Rate Loan to a Revolving
Borrower shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate; (iii) each Swingline Loan to a Subsidiary Swingline
Borrower denominated in a Subsidiary Currency shall bear interest at the rate
and applicable margin to be agreed upon by the applicable Swingline Lender,
which interest rate shall be consistent with local market standards and which
margin shall be the Applicable Rate for Eurocurrency Rate Loans.
(a)    If any amount payable by any Applicable Borrower under any Loan Document
is not paid when due (after giving effect to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at the Default Rate to the fullest extent permitted by
applicable Laws. Furthermore, while any Event of Default exists, each of the
Applicable Borrowers shall pay interest on the principal amount of all of their
respective outstanding Obligations hereunder at the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.
(b)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(c)    To the extent that interest payable by a Swiss Borrower under a Loan
Document becomes subject to Swiss Federal Withholding Tax, each relevant Lender
and such Swiss Borrower shall promptly cooperate in completing any procedural
formalities (including submitting forms and documents required by the
appropriate tax authorities) to the extent possible and necessary for such Swiss
Borrower to obtain authorization to make interest payments without them being
subject to Swiss Federal Withholding Tax or to being subject to Swiss Federal
Withholding Tax at a rate reduced under an applicable double taxation treaty.
(d)    The parties hereto have assumed that the interest payable under this
Agreement is not and will not become subject to Swiss Federal Withholding Tax.
If a Tax Deduction is required by law in respect of any interest payable by a
Swiss Borrower under a Loan Document and should it be unlawful for a Swiss
Borrower to comply with Section 3.01 for any reason taking into account the
exclusions and restrictions set out in Section 3.01: (i) then the applicable
interest rate in relation to that interest payment shall be the interest rate
which would have applied to that interest payment as provided for in this
Section 2.08(e) (as provided for in the absence of this paragraph (e)) divided
by the following: 1 minus the relevant Tax Deduction is required to be made
under Swiss domestic tax law and/or applicable double taxation treaties (where
the rate at which the relevant Tax Deduction required to be made is, for this
purpose, expressed as a fraction of one (1)), and (ii) the applicable Swiss
Borrower shall pay the relevant interest at the adjusted rate in accordance with
the preceding clause (i), make the Tax Deduction on the interest so recalculated
and all references to a rate of interest under the Loan Documents shall be
construed accordingly.
2.09    Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:

61



--------------------------------------------------------------------------------




(a)    Facility Fee. Mettler-Toledo International and the Applicable Borrower
shall be jointly and severally liable for their ratable share, and
Mettler-Toledo International shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a facility fee in
Dollars equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Revolving Loans, Swingline Loans and L/C Obligations
(without application of the Assumed Swingline Loan Amount)), regardless of
usage. The facility fee shall accrue at all times during the Availability Period
(and thereafter so long as any Revolving Loans, Swingline Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the fifth day after the end of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand). On each such payment date, the amount of facility fee which has accrued
to but excluding such payment date shall be due and payable. The facility fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
(b)    Other Fees. %4. Mettler-Toledo International shall pay to the Joint Lead
Arrangers and the Administrative Agent for their own respective accounts, in
Dollars, fees in the amounts and at the times specified in the Fee Letters. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.
(i)    Mettler-Toledo International and any other Applicable Borrower shall pay
to the Lenders, in Dollars, such fees as shall have been separately agreed upon
in writing in the amounts and at the times so specified. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by JPMCB’s “prime rate” and all
interest computed by reference to the CDOR Rate shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed, and all
computations of interest for Loans in Pounds Sterling shall be made on the basis
of a year of 365 days and the actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year), or, in the case of interest in
respect of Loans denominated in Alternative Currencies or Subsidiary Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination of an interest rate or fee
hereunder shall be conclusive and binding for all purposes absent manifest
error.
2.11    Evidence of Debt. %4. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained in the ordinary course
of business by such Lender evidencing the Loans made to the Applicable Borrower
by such Lender (including the amounts of principal and interest

62



--------------------------------------------------------------------------------




payable or paid to such Lender from time to time). The Credit Extensions made by
each Lender shall also be evidenced by one or more accounts or records
maintained by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by each Lender and the Administrative Agent shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender to a Borrower made through the Administrative Agent,
such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Note or a Swingline Note, as applicable, which
shall evidence such Lender’s Loans to such Borrower in addition to such accounts
or records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.
(a)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally. %4. All payments to be made by the Applicable
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein and
except with respect (i) to principal of and interest on Revolving Loans
denominated in an Alternative Currency, and (ii) to principal of and interest on
Swingline Loans denominated in a Subsidiary Currency, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Revolving Loans denominated in an Alternative Currency shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Except as
otherwise expressly provided herein, all payments by the Swingline Borrowers
hereunder with respect to principal and interest on Swingline Loans denominated
in a Subsidiary Currency shall be made as directed by such applicable Swingline
Lender, for the account of such Swingline Lender to which such payment is owed,
not later than the local time specified by such Swingline Lender to be necessary
for such payment to be credited on such date in accordance with normal banking
procedures in the place of payment on the dates specified by such Swingline
Lender. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments (excluding payments of Swingline Loans to
Swingline Lenders and reimbursements made by Subsidiary Swingline Lenders under
Letters of Credit) due under this Agreement be made in the United States. If,
for any reason, any Borrower is prohibited by any Law from

63



--------------------------------------------------------------------------------




making any required payment hereunder (a) in an Alternative Currency or a
Subsidiary Currency (other than Dollars), such Borrower shall make such payment
in Dollars in the Dollar Equivalent of the Alternative Currency or Subsidiary
Currency payment amount or (b) in Dollars in the case of a Swingline Loan or
Subsidiary L/C Obligation denominated in Dollars, such Subsidiary Swingline
Borrower shall make such payment in the Alternative Currency Equivalent of a
currency acceptable to the Swingline Lender. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by the
Administrative Agent by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent or the applicable Swingline Lender
(i) after 2:00 p.m., in the case of payments in Dollars, (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency or (iii) after the applicable local time specified by
the applicable Swingline Lender in the case of payments in a Subsidiary
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.
(a)    If any payment to be made by any Borrower shall become due on a day other
than a Business Day, payment shall be made on the next following Business Day,
provided, however, in the case of Eurocurrency Rate Loans, such extension of
time shall be reflected in computing interest; provided, further, that, if such
extension would cause payment of interest on or principal of Eurocurrency Rate
Loans to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.
(b)    Unless any Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that such Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that such Borrower or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in Same Day Funds, then:
(i)    if any Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to a Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable Borrowing. If such
Lender does not pay such amount

64



--------------------------------------------------------------------------------




forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the applicable Borrower, and such Borrower
shall pay such amount to the Administrative Agent, together with interest
thereon for the Compensation Period at a rate per annum equal to the rate of
interest applicable to the applicable Borrowing. Nothing herein shall be deemed
to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or any Borrower may have
against any Lender as a result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (c) shall be conclusive, absent manifest
error.
(c)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender to any Borrower as provided in the foregoing
provisions of this Article II, and such funds are not made available to such
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(d)    The obligations of the Lenders hereunder to make Loans, issue Letters of
Credit and to fund participations in Letters of Credit and Swingline Loans are
several and not joint. The failure of any Lender to make any Loan, issue any
Letter of Credit or to fund any such participation on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, issue any Letter of Credit or purchase its
participation.
(e)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(f)    Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder, or in the case of a Lender
under the Note held by such Lender, to charge from time to time against any and
all of such Borrower’s accounts with such Lender any amount so due.
(g)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(c), 2.04(e), 2.12(c) or 9.07, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, the
Swingline Lenders or the L/C Issuers to satisfy such Lender’s obligations to it
under such Section until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregate account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

65



--------------------------------------------------------------------------------




2.13    Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, Letters of
Credit issued by it or the participations in L/C Obligations or in Swingline
Loans held by it, any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans or Letters of Credit made by them
and/or such subparticipations in the participations in L/C Obligations or
Swingline Loans held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loans,
Letters of Credit or such participations, as the case may be, pro rata with each
of them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of such Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.
2.14    Subsidiary Swingline Borrowers. %4. The Subsidiary Swingline Borrowers
specifically identified in the introductory paragraph of this Agreement shall be
“Subsidiary Swingline Borrowers” hereunder effective as of the date hereof and
may receive Swingline Loans for its account on the terms and conditions set
forth in this Agreement.
(a)    Mettler-Toledo International may at any time, upon not less than 15
Business Days’ prior notice from Mettler-Toledo International to the
Administrative Agent and the Swingline Lender affected thereby (or such shorter
period as may be agreed by the Administrative Agent and the Swingline Lender
affected thereby in their sole discretion), and with the consent (not to be
unreasonably withheld or delayed) of the Administrative Agent, designate any
additional Subsidiary of Mettler-Toledo International (an “Applicant Borrower”)
as a Subsidiary Swingline Borrower to receive Swingline Loans hereunder by
delivering to the Administrative Agent and the Swingline Lender affected
thereby, a duly executed notice and agreement in substantially the form of
Exhibit F hereto (a “Subsidiary Swingline Borrower Request and Assumption
Agreement”). The Administrative Agent will promptly deliver to all the other
Lenders the executed Subsidiary Swingline Borrower Request and Assumption
Agreement. The parties hereto acknowledge and agree that prior to any Applicant
Borrower becoming entitled to borrow Swingline Loans

66



--------------------------------------------------------------------------------




or request the issuance of Letters of Credit hereunder, the Administrative Agent
shall have consented (not to be unreasonably withheld or delayed) to such
Applicant Borrower becoming a Subsidiary Swingline Borrower, and the
Administrative Agent and the Swingline Lender affected thereby shall have
received (i) such supporting resolutions, charter documents, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent and the
Swingline Lender affected thereby, as may be required by the Administrative
Agent and the Swingline Lender affected thereby in their sole discretion
(including without limitation, information necessary to evaluate (A) any
withholding tax as may arise in respect of any Swingline Loans made to such
Applicant Borrower, and (B) the manner in which Swingline Loans may be made
available to the Applicant Borrower, including the requested Subsidiary Currency
and the Subsidiary Currency Sublimit), and (ii) Swingline Notes signed by such
new requested Subsidiary Swingline Borrower to the extent any Swingline Lender
so requires. If the Administrative Agent and the Swingline Lender affected
thereby agree that an Applicant Borrower shall be entitled to receive Swingline
Loans hereunder, then promptly following receipt of all such resolutions,
incumbency certificates, opinions of counsel and other documents or information
from an Applicant Borrower, the Administrative Agent shall send a notice in
substantially the form of Exhibit G hereto (a “Notice of Designation of
Additional Subsidiary Swingline Borrower, Applicable Subsidiary Currency and
Subsidiary Currency Sublimit”) to Mettler-Toledo International, the Swingline
Lender affected thereby and the other Lenders specifying the effective date upon
which the Applicant Borrower shall constitute a Subsidiary Swingline Borrower
for purposes hereof. No Applicant Borrower shall become a Subsidiary Swingline
Borrower hereunder if the extension of Loans to such Applicant Borrower by the
applicable Swingline Lender would violate any applicable law or if any
refinancing thereof or risk participation therein by the Lenders pursuant to
Section 2.04(e) would violate applicable law.
(b)    Mettler-Toledo International shall guarantee the Obligations of each of
the other Revolving Borrowers and each of the Subsidiary Swingline Borrowers
pursuant to Article XI hereof.
(c)    Each Subsidiary of Mettler-Toledo International that is or becomes a
“Subsidiary Swingline Borrower” pursuant to this Section 2.14 hereby irrevocably
appoints Mettler-Toledo International as its agent for all purposes relevant to
this Agreement and each of the other Loan Documents, unless otherwise specified
herein, including (i) the giving and receipt of notices and (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Swingline Borrowers, or by each Swingline Borrower
acting singly, shall be valid and effective if given or taken only by
Mettler-Toledo International, whether or not any such Swingline Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to Mettler-Toledo International in accordance
with the terms of this Agreement shall be deemed to have been delivered to each
such Swingline Borrower.
(d)    Mettler-Toledo International may from time to time, upon not less than 15
Business Days’ prior notice from Mettler-Toledo International to the
Administrative Agent and the Swingline Lender affected thereby (or such shorter
period as may be agreed by the Administrative Agent and the Swingline Lender
affected thereby in their sole discretion), terminate a Subsidiary Swingline
Borrower’s status as such (and terminate the Swingline Lender providing
Swingline Loans to such Subsidiary Swingline

67



--------------------------------------------------------------------------------




Borrower), provided that there are no outstanding Swingline Loans payable by
such Subsidiary Swingline Borrower, or other amounts payable by such Subsidiary
Swingline Borrower on account of any Swingline Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Subsidiary Swingline Borrower.
(e)    Mettler-Toledo International may from time to time, upon not less than 15
Business Days’ prior notice from Mettler-Toledo International to the
Administrative Agent and the Swingline Lender affected thereby (or such shorter
period as may be agreed by the Administrative Agent and the Swingline Lender
affected thereby in their sole discretion), terminate a Swingline Lender’s
status as such (and appoint a replacement Swingline Lender therefor), provided
that (i) the Administrative Agent consents to the such termination and
replacement, as applicable, and (ii) the requirements of Section 7.10 are
complied with in all respects. The Administrative Agent will promptly notify the
Lenders of any such termination or replacement of a Swingline Lender.
2.15    Increase in Commitments. %4. Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
Mettler-Toledo International may from time to time, subsequent to the Amendment
No. 1 Effective Date, request an increase in the Aggregate Commitments by an
aggregate amount not exceeding $300 million either by having a Lender increase
its Commitment then in effect or by adding as a Lender with a new Commitment
hereunder a Person which is not then a Lender; provided that (i) any such
request for an increase shall be in a minimum amount of $10 million, except in
the case of the final request, which may be for the entire remaining amount,
(ii) Mettler-Toledo International may make a maximum of five such requests, and
(iii) such increase may take the form of incremental term loans instead of
increasing revolving credit availability hereunder. At the time of sending any
such notice in the case of any request for increases in the Commitment of any
existing Lender, Mettler-Toledo International (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders). Each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Commitment or extend incremental term loans and, if so, whether
by an amount equal to, greater than, or less than its Pro Rata Share of such
requested increase. Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment or extend incremental term
loans hereunder. The Administrative Agent shall notify Mettler-Toledo
International and each Lender of the Lenders’ responses to each request made
hereunder. Mettler-Toledo International may also invite additional Eligible
Assignees satisfactory to the Administrative Agent (acting reasonably) to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to Mettler-Toledo International, the Administrative Agent and their
respective counsel.
(a)    If the Aggregate Commitments are increased in accordance with this
Section 2.15 (including by way of extending incremental term loans), the
Administrative Agent and Mettler-Toledo International shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify Mettler-Toledo
International and the Lenders of the final allocation of such increase and the
Increase Effective Date. As a condition precedent to such increase,
Mettler-Toledo International shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (for
further distribution to each Lender) signed by a Responsible Officer

68



--------------------------------------------------------------------------------




of such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) in the case of
Mettler-Toledo International, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article V and
the other Loan Documents are true and correct on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01, and (B) no Default
exists. The Applicable Borrowers shall prepay (or be deemed to have prepaid,
pursuant to a reallocation of the Loans) any Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Loans ratable with any
revised Pro Rata Shares arising from any nonratable increase in the Commitments
or nonratable incremental term loan issuances under this Section 2.15; provided
that in the case of any Revolving Loans denominated in an Alternative Currency,
no such prepayment may be made other than on the last day of the applicable
Interest Period for such Loans, unless the Lenders consent thereto. Any
incremental term loans extended pursuant to this Section 2.15 shall rank pari
passu with all Revolving Loans. The making of incremental term loans under this
Section 2.15 may be on a non-ratable basis. A Lender may increase its Commitment
hereunder on a non-ratable basis.
(b)    This Section shall supersede any provisions in Sections 2.13 or 10.01 to
the contrary. The parties hereto agree that this Agreement may need to be
amended or modified to give effect to any incremental term loan issuance under
this Section 2.15 (including, without limitation, modifying the definitions of
Commitments, Pro Rata Share, and Required Lenders, in each case, solely to the
extent necessary to include such incremental term loans and any new Lenders in
connection therewith in such definitions on a pro rata basis), and that the
Administrative Agent and Mettler-Toledo International may, without the consent
of any other party hereto, enter into such amendments or modifications as they
deem necessary or appropriate. Such amendments or modification shall be
effective against all of the parties hereto.
2.16    Additional Revolving Borrowers. %4. Mettler-Toledo International may at
any time, upon not less than 15 Business Days’ prior notice from Mettler-Toledo
International to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), and with the consent
of the Administrative Agent (such consent not to be unreasonably withheld),
designate any additional Subsidiary of Mettler-Toledo International (an
“Applicant Revolving Borrower”) as a Revolving Borrower to receive Revolving
Loans hereunder by delivering to the Administrative Agent a duly executed notice
and agreement in substantially the form of Exhibit L hereto (a “Revolving
Borrower Request and Assumption Agreement”). The Administrative Agent will
promptly deliver to all the other Lenders the executed Revolving Borrower
Request and Assumption Agreement. The parties hereto acknowledge and agree that
prior to any Applicant Revolving Borrower becoming entitled to borrow Revolving
Loans or request the issuance of Letters of Credit hereunder, the Administrative
Agent shall have consented to such Applicant Revolving Borrower becoming a
Revolving Borrower. With respect to any Applicant Revolving Borrower organized
under the laws of a jurisdiction (or any political subdivision thereof) other
than Switzerland, the Netherlands, Luxembourg, Bermuda, Germany and the states
of Delaware and Ohio, all of

69



--------------------------------------------------------------------------------




the Global Lenders also shall have consented to such Applicant Revolving
Borrower becoming a Revolving Borrower. Any Global Lender that does not respond
to a Revolving Borrower Request and Assumption Agreement within ten days after
receipt of such request shall automatically be deemed to have consented to such
Applicant Revolving Borrower becoming a Revolving Borrower (with the
understanding that a response shall only be deemed to have been made by a Global
Lender if such Global Lender affirmatively indicates in writing that it does or
does not approve of the applicable Applicant Revolving Borrower becoming a
Revolving Borrower). In addition to the foregoing, the Administrative Agent (1)
shall have received (i) such supporting resolutions, charter documents,
incumbency certificates, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the Administrative Agent,
as may be required by the Administrative Agent in its sole discretion (including
without limitation, information necessary to evaluate (A) any withholding tax as
may arise in respect of any Revolving Loans made to such Applicant Revolving
Borrower, and (B) the manner in which Revolving Loans may be made available to
the Applicant Revolving Borrower, including the requested Applicable Currency,
(ii) Revolving Notes signed by such new requested Revolving Borrower to the
extent any Lender so requires and (iii) any deliveries from the Applicant
Revolving Borrower which may be required under Section 10.20 or any other “know
your customer” regulations to which a Global Lender is subject, and (2) shall be
satisfied, in its sole discretion, that no gross-up payment shall be required to
be paid or withholding tax shall accrue or shall otherwise be payable in
connection with the making of Revolving Loans to such Applicant Revolving
Borrower, provided, however, that to the extent any such taxes ultimately accrue
or are otherwise payable, or any gross-up amounts ultimately are required to be
paid, then all such taxes and gross-up amounts shall solely be for the account
of Mettler-Toledo International and the applicable Borrower, and the
Administrative Agent shall have no liability, payment or reimbursement
obligations with respect thereto. If the Administrative Agent agrees that an
Applicant Revolving Borrower shall be entitled to receive Revolving Loans
hereunder, then promptly following receipt of all such resolutions, incumbency
certificates, opinions of counsel and other documents or information from an
Applicant Revolving Borrower, the Administrative Agent shall send a notice in
substantially the form of Exhibit M hereto (a “Notice of Designation of
Additional Revolving Borrower and Applicable Currency”) to Mettler-Toledo
International and the Lenders specifying the effective date upon which the
Applicant Revolving Borrower shall constitute a Revolving Borrower for purposes
hereof. No Applicant Revolving Borrower shall become a Revolving Borrower
hereunder if the extension of Loans to such Applicant Revolving Borrower by the
Lenders would violate any applicable law.
(a)    Mettler-Toledo International shall guarantee the Obligations of each of
the other Revolving Borrowers pursuant to Article XI hereof.
(b)    Each Subsidiary of Mettler-Toledo International that is or becomes a
“Revolving Borrower” pursuant to this Section 2.16 hereby irrevocably appoints
Mettler-Toledo International as its agent for all purposes relevant to this
Agreement and each of the other Loan Documents, unless otherwise specified
herein, including (i) the giving and receipt of notices and (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Revolving Borrowers, or by each Revolving Borrower
acting singly, shall be valid and effective if given or taken only by
Mettler-Toledo International, whether or not any such Revolving Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other

70



--------------------------------------------------------------------------------




communication delivered to Mettler-Toledo International in accordance with the
terms of this Agreement shall be deemed to have been delivered to each such
Revolving Borrower.
(c)    Mettler-Toledo International may from time to time, upon not less than 15
Business Days’ prior notice from Mettler-Toledo International to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), terminate a Revolving Borrower’s
status as such, provided that there are no outstanding Revolving Loans payable
by such Revolving Borrower, or other amounts payable by such Revolving Borrower
on account of any Revolving Loans made to it, as of the effective date of such
termination.
2.17    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.09(a);
(b)    the Commitment, the Loans, and the portion of Total Outstandings
corresponding with such Defaulting Lender shall not be included in determining
whether the Required Lenders have taken or may taken any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.01), provided, that this clause (b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender, each Lender directly affected thereby or,
if such Lender is a Global Lender or a non-Global Lender, each Global Lender or
each non-Global Lender, as applicable.
(c)    if any Swingline Exposure or L/C Obligations exist at the time such
Lender becomes a Defaulting Lender then:
(i)    so long as no Default or Event of Default has occurred and is continuing,
all of any part of the Swingline Exposure and L/C Obligations of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Pro Rata Shares but only to the extent the portion of the Total
Outstandings of the non-Defaulting Lenders Obligations plus such Defaulting
Lender’s Swingline Exposure and L/C Obligations does not exceed the total of all
non-Defaulting Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, within one Business Day following
notice by the Administrative Agent, (x) first, prepay such Swingline Exposure
and (y) second, cash collateralize for the benefit of the L/C Issuers only the
Borrowers’ obligations corresponding to such Defaulting Lender’s L/C Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.03(g), for so long as
such L/C Obligations are outstanding;

71



--------------------------------------------------------------------------------




(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section
2.03(i) with respect to such Defaulting Lender’s L/C Obligations during the
period such Defaulting Lender’s L/C Obligations are cash collateralized;
(iv)    if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.03(i) shall be adjusted in accordance with such non-Defaulting
Lenders’ Pro Rata Shares; and
(v)    if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any L/C Issuer or
any other Lender hereunder, all Letter of Credit fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment that was utilized by such L/C Obligations
and letter of credit fees payable under Section 2.03(i) with respect to such
Defaulting Lender’s L/C Obligations) shall be payable to the L/C Issuer until
and to the extent such L/C Obligations are reallocated and/or cash
collateralized and remain outstanding; and
(d)    so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no L/C Issuer shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
relevant exposure and the Defaulting Lender’s then outstanding L/C Obligations
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with Section
2.17(c), and participating interests in any newly made Swingline Loan or any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.17(c)(i) (and such
Defaulting Lender shall not participate therein).
(e)    if (i) a Bankruptcy Event with respect to a Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) any Swingline Lender or any L/C Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Swingline Lender
shall be required to fund any Swingline Loan and no L/C Issuer shall be required
to issue, amend or increase any Letter of Credit, unless such Swingline Lender
or the L/C Issuer, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to such Swingline Lender or L/C
Issuer, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
(f)    in the event that the Administrative Agent, Mettler-Toledo International,
the Swingline Lenders and the L/C Issuers each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and L/C Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its Pro
Rata Share; provided that except to the extent otherwise expressly agreed by the

72



--------------------------------------------------------------------------------




affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes. %4. Any and all payments by any Loan Party to or for the account
of the Administrative Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, (i) taxes imposed on or measured by its
net income, profits or branch profits taxes, franchise taxes (including
franchise taxes imposed in lieu of net income taxes) or, in each case, other
similar taxes imposed on it, by the jurisdiction (or any political subdivision
thereof) under the Laws of which the Administrative Agent or such Lender, as the
case may be, is organized, maintains a lending office or does business (other
than doing business solely as a result of entering into this Agreement,
performing any obligations hereunder, receiving any payments hereunder or
enforcing any rights hereunder), (ii) any U.S. Federal withholding taxes imposed
under FATCA, and (iii) any taxes imposed as a result of the failure of any
Lender to comply with the requirements of Section 3.01(e) (each such
jurisdiction being referred hereinafter referred to as “Excluded Jurisdictions,”
and all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If any Loan Party shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to the Administrative Agent or any Lender, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.01), each
of the Administrative Agent and such Lender receives an amount equal to the sum
it would have received had no such deductions been made; provided that no such
increase shall be made to a Lender where such deduction is solely the result of
such Lender not having complied with the restrictions on transfers and
assignments to and assumptions and participations by Swiss Non-Qualifying Banks
as to Loans or L/C Advances made to Swiss Borrowers (Section 10.07(b) and (d)),
(ii) such Loan Party shall make such deductions, (iii) such Loan Party shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Law, and (iv) within 30 days after the date of
such payment, such Loan Party shall furnish to the Administrative Agent (which
shall forward the same to such Lender) the original or a certified copy of a
receipt or other documentation evidencing payment thereof.
(i)    In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made by such Loan Party
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”); provided that, in the case of Other
Taxes imposed by an Excluded Jurisdiction, the relevant Lender shall notify
Mettler- Toledo International prior to the Closing Date (or, if later, the date
such Lender becomes a party to this Agreement) that such Other Taxes will be due
and owing.
(j)    [Intentionally Omitted.]

73



--------------------------------------------------------------------------------




(k)    Each Loan Party agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.01) paid by the Administrative Agent and such Lender and (ii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Payment under this subsection (d) shall be made within
30 days after the date the Lender or the Administrative Agent makes a demand
therefor.
(l)    Without limiting the obligations of the Lenders under Section 10.15
regarding delivery of certain forms and documents to establish each Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Administrative Agent or Mettler- Toledo International, as the
Administrative Agent or Mettler-Toledo International shall reasonably request,
on or prior to the Closing Date, and in a timely fashion thereafter, such other
documents and forms required by any relevant taxing authorities under the Laws
of any other jurisdiction, duly executed and completed by such Lender, as are
required under such Laws to confirm such Lender’s entitlement to any available
exemption from, or reduction of, applicable withholding taxes in respect of all
payments to be made to such Lender outside of the U.S. by the Borrowers pursuant
to this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in such other jurisdiction. Each Lender shall promptly (i) notify
the Administrative Agent of any change in circumstances which would modify or
render invalid any such claimed exemption or reduction, and (ii) take such steps
as shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid or reduce any requirement of applicable Laws of any
such jurisdiction that any Borrower make any deduction or withholding for taxes
from amounts payable to such Lender. Additionally, each of the Borrowers shall
promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authority under the Laws of any jurisdiction,
duly executed and completed by such Borrower, as are required to be furnished by
such Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
(m)    The Borrowers’ obligations to indemnify a Foreign Lender or pay
additional amounts to a Foreign Lender under this Section 3.01 are subject to
Section 10.15 (a)(iii).
(n)    If the Administrative Agent or any Lender determines, in its reasonable
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other

74



--------------------------------------------------------------------------------




charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.
(o)    [Reserved].
(p)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes or Other Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Taxes and Other Taxes and without
limiting the obligation of the Borrower to do so), (ii) any taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges
attributable to such Lender's failure to comply with the provisions of Section
10.07(e) relating to the maintenance of a Participant Register and (iii) any
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such amounts were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 3.01(i).
3.02    Illegality. If the Administrative Agent or any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurocurrency Rate Loans (whether denominated in Dollars or an
Alternative Currency), or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to Mettler-Toledo International
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans in the affected currency or currencies or, in
the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended until such Lender notifies the
Administrative Agent and Mettler-Toledo International that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Applicable Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, such Borrowers
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the

75



--------------------------------------------------------------------------------




need for such notice and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender.
3.03    Inability to Determine Rates.
(i)    If at the time that the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Rate Loan the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Rate Loan for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then the
applicable Reference Bank Rate shall be the Eurocurrency Rate for such Interest
Period for such Eurocurrency Rate Loan; provided that if any Reference Bank Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, however, that if less than two Reference
Banks shall supply a rate to the Administrative Agent for purposes of
determining the Eurocurrency Rate for such Eurocurrency Rate Loan, (i) if such
Loan shall be requested in Dollars, then such Loan shall be made as an ABR Loan
at the Base Rate and (ii) if such Loan shall be requested in any non-Dollar
currency, the Eurocurrency Rate shall be equal to the rate determined by the
Administrative Agent in its sole discretion after consultation with the
Borrowers and consented to in writing by the Required Lenders (“Alternative
Rate”), provided, however, that until such time as the aforesaid rate shall be
determined and so consented to by the Required Lenders, Loans shall not be
available in such non-Dollar currency.
(j)    If the Required Lenders determine that for any reason in connection with
any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof that (i) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan, (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency), or (iii) the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify Mettler-Toledo International and
each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, Mettler-Toledo
International may revoke any pending request for a Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans in the affected currency or
currencies or, failing that, will be deemed to have converted such request into
a request for (x) a Borrowing of Base Rate Loans in the amount specified therein
if such Loan is requested in Dollars and (y) a Borrowing of Loans at the
Alternative Rate if such Loan is not requested in Dollars; provided, however,
that until such time as the aforesaid rate shall be determined and so consented
to by the Required Lenders, Loans shall not be available in the applicable
non-Dollar currency.
3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans. %4. If the Administrative Agent or any Lender
determines that as a result of the introduction

76



--------------------------------------------------------------------------------




of, or any change in, or in the interpretation of, any Law, or the
Administrative Agent’s or such Lender’s compliance therewith, there shall be any
increase in the cost to the Administrative Agent or such Lender of agreeing to
make or making, funding or maintaining Loans or issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by the
Administrative Agent or such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which Section
3.01 shall govern), (ii) changes in the basis of taxation of net income or gross
income by the United States or any non- U.S. jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its lending office, (iii) reserve requirements contemplated by Section
3.04(c) or utilized in the determination of the Eurocurrency Rate or the
Statutory Reserve Rate and (iv) the requirements of the Bank of England and the
Financial Services Authority, the European Central Bank or the Swiss Banking
commission/FINMA and/or the Swiss National Bank other than as set forth below)
as calculated hereunder, does not represent the cost to the Administrative Agent
or such Lender of complying with the requirements of the Bank of England and/or
the Financial Services Authority, the European Central Bank or the Swiss Banking
commission/FINMA and/or the Swiss National Bank in relation to its making,
funding or maintaining of Eurocurrency Rate Loans, then from time to time upon
demand of the Administrative Agent or such Lender (with a copy of such demand to
the Administrative Agent), Mettler-Toledo International shall pay (or cause the
Applicable Borrower to pay) to the Administrative Agent or such Lender such
additional amounts as will compensate the Administrative Agent or such Lender
for such increased cost or reduction.
(f)    If any Lender determines that the introduction of any Law regarding
capital adequacy or liquidity or any change therein or in the interpretation
thereof, or compliance by such Lender (or its lending office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy or liquidity and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), Mettler-Toledo International shall pay (or cause the
Applicable Borrower to pay) to such Lender such additional amounts as will
compensate such Lender for such reduction.
(g)    Mettler-Toledo International shall pay (or cause the Applicable Borrower
to pay) to each Lender, (i) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided Mettler-Toledo International shall have received at least 15
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender. If a Lender fails to give notice 15 days
prior

77



--------------------------------------------------------------------------------




to the relevant Interest Payment Date, such additional interest or costs shall
be due and payable 15 days from receipt of such notice.
(h)    For purposes of this Section 3.04 and any other similar provision set
forth in this Agreement, and notwithstanding anything herein to the contrary,
(1) all introductions of, changes in, or in the interpretation of, any Law, or
the Administrative Agent’s or any Lender’s compliance therewith described in
this Section 3.04 shall in each case be deemed a Change in Law and (2) (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed a
Change in Law regardless of the date enacted, adopted, issued or implemented.
Notwithstanding anything herein to the contrary, no Lender shall be entitled to
request compensation under this Section for any such costs relating to the
Dodd-Frank Wall Street Reform and Consumer Protection Act or Basel III unless,
at the time of such request, such Lender is assessing other borrowers for such
costs under similar credit facilities entered into on or prior to the date of
the relevant Change in Law.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, Mettler-Toledo International shall
promptly compensate (or cause the Applicable Borrower to compensate) such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of:
(c)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(d)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Mettler-Toledo
International or the Applicable Borrower;
(e)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency or Subsidiary Currency on its scheduled due date or any payment thereof
in a different currency; or
(f)    the assignment by any Lender of any Eurocurrency Loan, other than on the
last day of the Interest Period or maturity date applicable thereto, as a result
of a request by the Borrower pursuant to Section 10.16;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. Mettler-Toledo International shall also pay (or cause the Applicable
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

78



--------------------------------------------------------------------------------




For purposes of calculating amounts payable by Mettler-Toledo International (or
the Applicable Borrower) to the Lenders under this Section 3.05, each Lender
shall be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
3.06    Matters Applicable to all Requests for Compensation. %4. A certificate
of the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.
(c)    Upon any Lender becoming entitled to compensation under Section 3.01 or
3.04, Mettler-Toledo International may replace such Lender in accordance with
Section 10.16; provided, however, that Mettler-Toledo International shall not
have the right to replace such Lender if such Lender waives its rights to
compensation under Section 3.01 or 3.04.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
(l)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by duly authorized officers of the signing
Loan Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and Mettler-Toledo
International;
(ii)    original Notes executed by the Applicable Borrowers in favor of each
Lender requesting Notes;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of duly authorized officers of each Loan
Party (or, if appropriate, of Mettler-Toledo International on behalf of such
Loan Party) as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each duly authorized officer thereof
authorized to act as a duly authorized officer on behalf of such Loan Party in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

79



--------------------------------------------------------------------------------




(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Revolving Borrower is duly organized or
formed, and that each of the Revolving Borrowers is validly existing, to the
extent applicable, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect, including, to the extent applicable, certified copies of the Revolving
Borrowers’ Organization Documents, certificates of good standing or comparable
certificates for the jurisdiction and/or certificates of qualification to engage
in business and tax clearance certificates;
(v)    favorable opinions of Milbank, Tweed, Hadley & McCloy LLP, counsel to the
Borrowers, Conyers Dill & Pearman Limited, Bermuda counsel to MTF, and local
in-house counsel to MTH, MTAG and MTMHD, each addressed to the Administrative
Agent and each Lender, in the forms attached as Exhibit H hereto;
(vi)    a certificate of a duly authorized officer of each Loan Party (or, if
appropriate, of Mettler-Toledo International on behalf of such Loan Party)
either (A) attaching copies of all material consents and approvals of
Governmental Authorities or any other Person required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such material
consents and approvals shall be in full force and effect, or (B) stating that no
such material consents or approvals are so required;
(vii)    a certificate signed by a Responsible Officer of Mettler-Toledo
International certifying on behalf of the Borrowers and the Guarantor (A) that
the conditions specified in Sections 4.02(a) and (b) have been satisfied and (B)
that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect;
(viii)    a completed Compliance Certificate as of September 30, 2011 giving
effect to all borrowings under this Agreement;
(ix)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
(x)    tax certificates from each Lender required pursuant to Swiss law, each
substantially in the form of Exhibit N attached hereto;
(xi)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, any L/C Issuer, any Swingline Lender or the Required
Lenders reasonably may require;
(xii)    consolidated balance sheets of Mettler-Toledo International and its
Subsidiaries as at the end of each of the 2008, 2009 and 2010 fiscal year, and
the related consolidated statements of operations, shareholders’ equity and cash
flows for each such fiscal year (including copies of

80



--------------------------------------------------------------------------------




management discussion and analysis), all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PriceWaterhouseCoopers or any other independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;
(xiii)    for each quarterly period ended subsequent to December 31, 2010, a
consolidated balance sheet of Mettler-Toledo International and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated statements of
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of Mettler-Toledo International’s fiscal year then ended (including
copies of management discussion and analysis), setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of
Mettler-Toledo International as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of Mettler-Toledo International and its Subsidiaries covered in the consolidated
in accordance with GAAP, subject only to normal year end audit adjustments and
the absence of footnotes and other presentation items; and
(xiv)    financial statement projections with respect to the fiscal years 2012
through 2016.
(m)    Any fees and expenses required to be paid on or before the Closing Date
to the extent invoiced no less than two (2) Business Days prior to the Closing
Date shall have been paid.
(n)    All amounts due and owing under the Existing Credit Agreement, other than
the Bank of America Letters of Credit, the JPMorgan Letters of Credit, the
Existing Swingline Letters of Credit and the Existing Swingline Loans, shall
have been paid in full and the Existing Credit Agreement and all related
documents shall have been terminated.
(o)    Mettler-Toledo International shall have paid all Attorney Costs of the
Administrative Agent to the extent invoiced no less than two (2) Business Days
prior to the Closing Date.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) or any increase in Aggregate Commitments in accordance with Section 2.15
is subject to the following conditions precedent:
(k)    The representations and warranties of each Loan Party contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension and any Increase Effective Date, (i) except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (ii) except that for purposes of this Section 4.02, the representations
and warranties

81



--------------------------------------------------------------------------------




contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01.
(l)    No Default shall exist, or would result from such proposed Credit
Extension or increase in Aggregate Commitments in accordance with Section 2.15.
(m)    The Administrative Agent and, if applicable, the L/C Issuer or the
Swingline Lender shall have received a Request for Credit Extension or the
certificate referred to in Section 2.15(b) with respect to any increase in
Aggregate Commitments, in accordance with the requirements hereof.
(n)    If the applicable Borrower is a new Subsidiary Swingline Borrower or a
new Revolving Borrower, then the conditions of Section 2.14(b) or Section
2.16(a), as applicable, to the designation of such Borrower as a Subsidiary
Swingline Borrower or Revolving Borrower shall have been met to the satisfaction
of the Administrative Agent and, in the case of a Subsidiary Swingline Borrower,
the Swingline Lender affected thereby in accordance with the provisions of
Section 2.14(b) or Section 2.16(a), as applicable.
(o)    In the case of a Credit Extension to be denominated in an Alternative
Currency or a Subsidiary Currency, there shall not have occurred any materially
adverse change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls, as applicable, which
in the reasonable opinion of the Administrative Agent, the Required Lenders (in
the case of any Loans to be denominated in an Alternative Currency), the L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency) or the Swingline Lender (in the case of any Loans or Letters of Credit
designated in a Subsidiary Currency) would make it impracticable for such Credit
Extension to be denominated in the relevant Alternative Currency or Subsidiary
Currency.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is a limited partnership, corporation or limited liability company
duly incorporated, organized or formed, validly existing, and to the extent
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business as presently conducted and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) to the extent applicable, is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such

82



--------------------------------------------------------------------------------




qualification or license; except in each case referred to in subsection (b)(i)
or (c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action.
The execution, delivery and performance by each Loan Party of each Loan Document
to which it is a party, and the consummation of the transactions contemplated
hereby with respect to each Loan Party, do not and will not (a) contravene the
terms of any of such Person’s Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, (i)
any material Contractual Obligation to which such Person is a party or (ii) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject, or (c) violate
in any material respect any Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document to which such Loan Party is party when so delivered will
constitute, a legal, valid and binding obligation of such Person, enforceable
against each Loan Party that is party thereto in accordance with its terms.
5.05    Financial Statements; No Material Adverse Effect. %4. The Audited
Financial Statements furnished to the Administrative Agent and each Lender (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, (ii) fairly
present in all material respects the financial condition of Mettler-Toledo
International and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Mettler-Toledo International and its Subsidiaries as of
the date thereof in accordance with GAAP consistently applied throughout the
period covered thereby.
(e)    The unaudited consolidated financial statements of Mettler-Toledo
International and its Subsidiaries dated September 30, 2011 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date furnished to the Administrative
Agent and each Lender (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, (ii) fairly present in all material respects the financial
condition of Mettler-Toledo International and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and other
presentation items and to normal year-end audit adjustments and (iii) show all
material indebtedness and other material liabilities, direct or contingent, of
Mettler-Toledo International and its

83



--------------------------------------------------------------------------------




consolidated Subsidiaries as of the date thereof in accordance with GAAP
consistently applied throughout the period covered thereby.
(f)    As of the Amendment No. 1 Effective Date, since the date of the last
audited financial statements delivered under Section 6.01(a), there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(g)    The financial statements delivered to the Administrative Agent (for
further distribution to each Lender) pursuant to Sections 6.01(a) and (b) (i)
will be prepared in accordance with GAAP, except as otherwise noted therein, and
(ii) will fairly present in all material respects the financial condition of
Mettler-Toledo International and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP subject, in the case of financial statements delivered pursuant to Section
6.01(b), to the absence of footnotes and other presentation items and to normal
year-end audit adjustments.
5.06    Litigation. There are no actions, suits, proceedings, investigations,
litigations, claims, disputes or proceedings pending or, to the knowledge of the
Loan Parties, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any of the Subsidiaries
or against any of their respective properties or revenues or orders, decrees,
judgments, rulings, injunctions, writs, temporary restraining orders or other
orders of any nature issued by any court or Governmental Authority that (a)
purport to affect, pertain to, or enjoin or restrain the execution, delivery or
performance of, this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby, (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect or (c) could affect the legality, validity or
enforceability of the Loan Documents or the consummation of the transactions
contemplated hereby or thereby.
5.07    Subsidiaries, Capital Structure and Indebtedness and Investments. %4. As
of the Amendment No. 1 Effective Date, Mettler-Toledo International has no
Material Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.07 (including the jurisdiction of organization, classes of capital
stock, including options, warrants, rights of subscriptions, conversion and
exchangeability and other similar rights, ownership and ownership percentages),
and neither Mettler-Toledo International nor the Material Subsidiaries have any
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.07; provided that the foregoing
shall not apply to wholly-owned Subsidiaries. The outstanding shares of Capital
Stock of Mettler-Toledo International and the Material Subsidiaries shown have
been validly issued, fully-paid and are non-assessable and owned free and clear
of Liens. Except as set forth in Part (b) of Schedule 5.07, Mettler-Toledo
International, or one or more of its Subsidiaries, owns good, valid and
marketable title to all the outstanding common stock of each Loan Party and all
the Material Subsidiaries, free and clear of all Liens of every kind, directly
or indirectly, whether absolute, matured, contingent or otherwise, except for
such defects in title or Liens that could not reasonably be expected to have a
Material Adverse Effect and Liens permitted under Section 7.01.
(a)    As of the Amendment No. 1 Effective Date, Mettler-Toledo International
and the Subsidiaries have (i) no Indebtedness having an aggregate principal
amount of $10 million or more (including undrawn committed or available amounts
and including owing to all creditors under any

84



--------------------------------------------------------------------------------




combined or syndicated credit agreement) or (ii) made no Investment of $10
million or more (which continues to be held on the Amendment No. 1 Effective
Date), other than any such Indebtedness or Investments specifically disclosed on
Part (c) of Schedule 5.07.
5.08    Ownership of Property; Liens; Intellectual Property and Licenses. %4.
Each of the Loan Parties and each of the Subsidiaries has good title, or valid
leasehold interests in, to all of its respective personal properties and assets,
free and clear of any Liens, other than Liens permitted by Section 7.01, except
for such defects in title or Liens that could not reasonably be expected to have
a Material Adverse Effect. Each of the Loan Parties and each of the Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The real
property of each of the Loan Parties and each of the Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01, except for such Liens that
could not reasonably be expected to have a Material Adverse Effect.
(b)    Each of the Loan Parties and each of the Subsidiaries owns, or possesses
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, except for such defects in title or the right to use that
could not reasonably be expected to have a Material Adverse Effect. To the best
knowledge of the Loan Parties, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Loan Parties or any of the Subsidiaries
infringes upon any rights held by any other Person, except for such defects in
title or the right to use that could not reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Loan Parties, threatened, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
5.09    Environmental Compliance. The Loan Parties and the Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Loan Parties have reasonably
concluded that such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
5.10    Insurance. The Loan Parties and the Subsidiaries maintain with
financially sound and reputable insurance companies which are not Affiliates of
the Loan Parties, insurance with respect to their properties and businesses
against loss or damage of the kinds customarily insured against by Persons
engaged in similar businesses and owning similar properties in localities where
each Loan Party and each of the Subsidiaries operates of such types and in such
amounts, with such deductibles and covering such risks as are customarily
carried under similar circumstances by such Persons.
5.11    Taxes. (a) The Loan Parties and the Subsidiaries have timely filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material

85



--------------------------------------------------------------------------------




taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable whether or
not shown on any tax return, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the knowledge of any
Specified Officer, there is no proposed tax assessment against any of the Loan
Parties or any of the Subsidiaries that would, if made, have a Material Adverse
Effect.
(b)    Each Swiss Borrower represents and warrants that it is in compliance with
Swiss Twenty Non-Bank Regulations; provided that a Swiss Borrower shall not be
in breach of this representation and warranty if such number of creditors is
exceeded solely by reason of the restrictions on transfers and assignments to
and assumptions and participations by Swiss Non-Qualifying Banks as to Loans or
L/C Advances made to Swiss Borrowers not being complied with by one or more
Lenders (Section 10.07(b) and (d)).


5.12    ERISA Compliance. %4. Except as could not reasonably be expected to have
a Material Adverse Effect, each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Laws. Each Pension Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Loan Parties, nothing has
occurred which would prevent, or cause the loss of, such qualification. Except
as could not reasonably be expected to have a Material Adverse Effect, the Loan
Parties and each ERISA Affiliate have made all required contributions to each
Pension Plan subject to Sections 412 and 430 of the Code, and no application for
a funding waiver or an extension of any amortization period pursuant to Section
412 of the Code has been made with respect to any Pension Plan.
(c)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(d)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability, except as disclosed in
Mettler-Toledo International’s financial statements; (iii) none of the Loan
Parties nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) none of
the Loan Parties nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) none of the Loan
Parties nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.
5.13    Margin Regulations; Investment Company Act. %4. No Borrower is engaged
or will engage, principally or as one of its important activities, in the
business of purchasing or carrying margin

86



--------------------------------------------------------------------------------




stock (within the meaning of Regulation U issued by the FRB) or extending credit
for the purpose of purchasing or carrying margin stock, and no proceeds of
drawings under any Letter of Credit will be used to purchase or carry margin
stock or to extend credit to others for the purpose of purchasing or carrying
margin stock.
(d)    None of the Loan Parties, any Person Controlling the Loan Parties, or any
of the Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940. Neither the making of the
Loans, nor the issuance of the Letters of Credit or the application of the
proceeds or repayment thereof by any Borrower, nor the consummation of other
transactions contemplated hereunder by any Loan Party, will violate any
provision of any such Act or any rule, regulation or order of the SEC.
5.14    Disclosure. The Loan Parties have disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which any of the Loan Parties or any of the Subsidiaries is subject, and all
other matters known to any of the Loan Parties, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Loan Party or any of the Subsidiaries to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement and the other Loan
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, no representations and warranties are made with respect to
projected financial information.
5.15    Compliance with Laws. Each of the Loan Parties and each of the
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
5.16    Employee and Labor Matters. Except to the extent that the failure of the
following statements to be true could not reasonably be expected to have a
Material Adverse Effect:
(a)    There are no strikes or lockouts against any Loan Party pending or, to
the best knowledge of any Loan Party, threatened.
(b)    The hours worked by and payments made to employees of the Loan Parties
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or non-U.S. Law dealing with such matters.
(c)    All payments due from any Loan Party, or for which any claim may be made
against any Loan Party, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Loan Party.

87



--------------------------------------------------------------------------------




5.17    Solvency. Immediately after giving effect to the initial Credit
Extension made on the Closing Date, (a) each Loan Party is able to pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (b) each Loan Party does not intend to,
and does not believe that it will, incur debts or liabilities beyond each Loan
Party’s ability to pay as such debts and liabilities as they mature in their
ordinary course, (c) each Loan Party is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which each Loan Party’s assets would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
each Loan Party is engaged and (d) the present fair market value of the assets
of each Loan Party is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of each Loan Party.
5.18    Representations as to Foreign Obligors. Each of the Loan Parties
represents and warrants to the Administrative Agent and the Lenders that:
(a)    The execution, delivery and performance by such Foreign Obligor of this
Agreement and the other Loan Documents to which it is a party (collectively, the
“Applicable Foreign Obligor Documents”) constitute and will constitute private
and commercial acts and not public or governmental acts. Neither such Foreign
Obligor nor any of its property has any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) under the
laws of the jurisdiction in which such Foreign Obligor is organized and existing
in respect of its obligations under the Applicable Foreign Obligor Documents.
(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Law of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Law
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which any Foreign Obligor is
organized and existing either (i) on or by virtue of the execution or delivery
of the Applicable Foreign Obligor Documents or (ii) on any payment to be made by
such Foreign Obligor pursuant to the Applicable Foreign Obligor Documents,
except as has been disclosed to the Administrative Agent.
(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by any Foreign Obligor are not, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, subject to any notification or

88



--------------------------------------------------------------------------------




authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in the immediately preceding clause (ii) shall be made
or obtained as soon as reasonably practicable).
5.19    Foreign Assets Control Regulations, etc.
(a)    Neither this Agreement, any Credit Extension hereunder nor any portion of
the proceeds of the Loans will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
(b)    Neither any Loan Party nor any of their respective Subsidiaries (i) is,
or will become, a Person described or designated in the Specially Designated
Nationals and Blocked Persons List of the Office of Foreign Assets Control or in
Executive Order No. 13,224, 66 Fed Reg 49,079 (2001), issued by the President of
the United States (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism)
or (ii) engages or will engage in any dealings or transactions, or is or will be
otherwise associated, with any such Person. The Loan Parties and their
Subsidiaries are in compliance, in all material respects, with the Patriot Act.
(c)    Neither any Loan Party nor any of their respective Subsidiaries shall
directly or indirectly transfer, make use of or provide the benefits of any
money, proceeds or services provided or received in connection with this
Agreement or any Credit Extension hereunder to, or in favor of any business
activity related to, a Restricted Person and no beneficiary of a Letter of
Credit shall be directly or indirectly a Restricted Person.
(d)    No Lender has any obligation to monitor or verify the application of any
amount borrowed pursuant to this Agreement
(e)    To the extent required by applicable law, the Company has implemented and
maintains in effect policies and procedures with respect to compliance in all
material respects taken as a whole by it and its Subsidiaries (including each
Borrower) with Anti-Corruption Laws and applicable Sanctions, and the Company
and its Subsidiaries are in compliance with Anti-Corruption Laws including the
Foreign Corrupt Practices Act and The United Kingdom’s Bribery Act 2010, and
applicable Sanctions in all material respects. None of (a) any Borrower, any
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of any Borrower, any agent of such Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by any Loan Document
will violate Anti-Corruption Laws including the Foreign Corrupt Practices Act
and The United Kingdom’s Bribery Act 2010 or applicable Sanctions.
ARTICLE VI.
AFFIRMATIVE COVENANTS

89



--------------------------------------------------------------------------------




So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Loan Party shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03, 6.05 and 6.11) cause
each of the Subsidiaries to:
6.01    Financial Statements. Deliver to the Administrative Agent (for further
distribution to each Lender), in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
(i)    as soon as available, but in any event within 95 days after the end of
each fiscal year of Mettler-Toledo International (commencing with the fiscal
year ended December 31, 2011), a consolidated balance sheet of Mettler-Toledo
International and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of operations, shareholders’ equity and cash
flows for such fiscal year (including copies of management discussion and
analysis), setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PriceWaterhouseCoopers
or any other independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and
(j)    as soon as available, but in any event within 50 days after the end of
each of the first three fiscal quarters of each fiscal year of Mettler-Toledo
International (commencing with the fiscal quarter ended March 31, 2012, a
consolidated balance sheet of Mettler-Toledo International and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated statements of
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of Mettler-Toledo International’s fiscal year then ended (including
copies of management discussion and analysis), setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of
Mettler-Toledo International as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of Mettler-Toledo International and its Subsidiaries covered in the consolidated
in accordance with GAAP, subject only to normal yearend audit adjustments and
the absence of footnotes and other presentation items.
6.02    Certificates; Other Information. Deliver to the Administrative Agent
(for further distribution to each Lender), in form and detail satisfactory to
the Administrative Agent and the Required Lenders:
(g)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event setting forth
the details of such Default and the action that the Borrowers have taken or
propose to take with respect thereto;

90



--------------------------------------------------------------------------------




(h)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) a duly completed Compliance Certificate signed by a
Responsible Officer of Mettler-Toledo International;
(i)    promptly after any reasonable request by the Administrative Agent or any
Lender, to the extent permitted by its auditors to provide such copies (which
permission each Loan Party and its Subsidiaries shall use their best efforts to
obtain), copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of Mettler-Toledo International by independent
accountants in connection with the accounts or books of any of the Borrowers or
any of the Subsidiaries, or any audit of any of them;
(j)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrowers or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and
(k)    promptly upon any Subsidiary becoming a Material Subsidiary, a revised
copy of Schedule 5.07 hereto reflecting the addition of such Material
Subsidiary.
Documents required to be delivered pursuant to Sections 6.01(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Mettler-Toledo International posts such
documents, or provides a link thereto on Mettler-Toledo International’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on Mettler-Toledo International’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that (i) at the written
request of any Lender or the Administrative Agent, Mettler- Toledo International
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests Mettler-Toledo International to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) Mettler-Toledo International shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
and each Lender of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, Mettler-Toledo
International shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent upon the
Administrative Agent’s request. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
(except for such Compliance Certificate) referred to above, and in any event
shall have no responsibility to monitor compliance by Mettler-Toledo
International with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e. Lenders that do not wish to
receive material non-public information with

91



--------------------------------------------------------------------------------




respect to any Borrower or its securities) (each, a “Public Lender”). Each
Borrower hereby agrees that (i) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (ii) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials
as not containing any material non-public information with respect to the
Borrowers or their respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.08); (iii) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(iv) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.”
6.03    Notices. Promptly notify the Administrative Agent and each Lender:
(d)    of the occurrence of any Default;
(e)    of (i) any material action, dispute, litigation, investigation or
proceeding between any of the Loan Parties or any of the Subsidiaries and any
Governmental Authority; (ii) the commencement of, or any material development
in, any material litigation, investigation or proceeding affecting any of the
Loan Parties or any of the Subsidiaries, including pursuant to any applicable
Environmental Laws; or (iii) any formal governmental investigation or notice of
formal investigation of any of the Loan Parties by the SEC, Food and Drug
Administration, the governing authority of the New York Stock Exchange, or any
other governing authority listing for sale the Capital Stock of any of the Loan
Parties, except to the extent that any such information is subject to the
attorney-client privilege or any qualification letter from Mettler-Toledo
International’s auditors;
(f)    of the occurrence of any ERISA Event; and
(g)    of any event or development with respect to any Loan Party or any of the
Subsidiaries that has had, or could reasonably be expected to have, a Material
Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Mettler-Toledo International setting forth details of
the occurrence referred to therein and stating what action the Borrowers have
taken and propose to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document, if any, that have been breached.
6.04    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, all its material obligations, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such Loan Party or such Subsidiary, including (a) all material tax liabilities,
fees, assessments and governmental charges or levies upon it or its properties
or assets, (b) all material lawful claims which, if unpaid, would by Law become
a Lien upon its property, and (c) all material Indebtedness, as and when

92



--------------------------------------------------------------------------------




due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
6.05    Preservation of Existence. Each Loan Party shall, and shall cause each
Material Subsidiary to preserve, renew and maintain in full force and effect (a)
its legal existence and (b) to the extent applicable, its good standing (or
equivalent status) under the Laws of the jurisdiction of its organization,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing clauses (a) and (b) shall
not constitute a prohibition on the disposition, sale or transfer of the Capital
Stock or assets of any Subsidiary.
6.06    Maintenance of Properties, Etc. (a) Exercise commercially reasonable
efforts to maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) take all
commercially reasonable action to maintain all rights, privileges, permits,
licenses, approvals and franchises in each case which are necessary or desirable
in the normal conduct of its business, except to the extent no longer
economically desirable in the commercially reasonable opinion of the applicable
Loan Party or Subsidiary or to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) exercise all
commercially reasonably effort to preserve or renew all of its material
registered patents, trademarks, trade names and service marks, the
non-preservation or non-renewal of which could reasonably be expected to have a
Material Adverse Effect.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Loan Parties, insurance or reinsurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar businesses
and owning similar properties in localities where such Loan Party and each of
its Subsidiaries operates, of such types and in such amounts with such
deductions and covering such risks, as are customarily carried under similar
circumstances by such other Persons.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect. Each Swiss Borrower shall comply with the Swiss Twenty
Non-Bank Regulations at all times; provided, that a Swiss Borrower shall not be
in breach of this undertaking if such number of creditors is exceeded solely by
reason of the restrictions on transfers and assignments to and assumptions and
participations by Swiss Non-Qualifying Banks as to Loans or L/C Advances made to
Swiss Borrowers not being complied with by one or more Lenders (Section 10.07(b)
and (d)). To the extent required by applicable law, the Company will maintain in
effect and enforce policies and procedures with respect to compliance in all
material respects taken as a whole by it and each of its Subsidiaries (including
each Borrower) with Anti-Corruption Laws including the Foreign Corrupt Practices
Act and the United Kingdom’s Bribery Act 2010 and applicable Sanctions.

93



--------------------------------------------------------------------------------




6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Loan Parties or any of the Subsidiaries, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Mettler-Toledo
International at the Lender’s cost; provided, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of Mettler-Toledo International at any time during
normal business hours and with reasonable advance notice (it being understood
that at least one Business Day advance notice shall constitute reasonable
advance notice).
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions to pay fees
and expenses incurred in connection with the transactions contemplated hereby,
and for working capital, capital expenditures and other corporate purposes not
in contravention of any Law or of any Loan Document. No Borrower will request
any Borrowing or Letter of Credit, and no Borrower shall use, and shall ensure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing or Letter of Credit (A)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws including the Foreign Corrupt Practices
Act and the United Kingdom’s Bribery Act 2010, (B) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
6.12    Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Loan Party shall not, nor shall any Loan Party
permit any of the Subsidiaries to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(l)    Liens pursuant to any Loan Document;

94



--------------------------------------------------------------------------------




(m)    Liens existing on the Amendment No. 1 Effective Date and listed on
Schedule 7.01 and any renewal or extension thereof (without increase in the
amount by more than the sum of accrued and unpaid interest and normal and
customary costs, fees and expenses payable in connection therewith of the
Indebtedness secured thereby);
(n)    Liens for taxes which are not delinquent or remain payable without
penalty, or to the extent non-payment thereof is permitted under Section 6.04;
provided that no notice of lien has been filed or recorded under the Code;
(o)    landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 90 days or which are being contested
in good faith and by appropriate proceedings which proceedings have the effect
of preventing the forfeiture of the property subject thereto and for which
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
(p)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(q)    deposits to secure the performance of bids, trade contracts and leases
(other than for borrowed money), statutory obligations, surety bonds, appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(r)    easements, rights-of-way, servitudes, covenants, minor defects or
irregularities in title, restrictions and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
(s)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments; provided that the enforcement of such Liens is
effectively stayed;
(t)    Liens on the property of a Person existing at the time such Person is
merged into or consolidated with any Loan Party or any Subsidiary of a Loan
Party or becomes a Subsidiary of any Loan Party or on assets acquired by any
Loan Party or any Subsidiary of a Loan Party existing at the time such assets
are acquired; provided that such Liens were not created in contemplation of such
merger, consolidation or acquisition and do not extend to any assets other than
those of the Person so merged or consolidated with such Loan Party or such
Subsidiary or acquired by such Loan Party or such Subsidiary, and the proceeds
thereof;
(u)    purchase money Liens (including Capitalized Leases and Off-Balance Sheet
Obligations) upon any real or personal property (including Capital Stock)
acquired or held by any Loan Party or any Subsidiary to secure the purchase
price of such property or renewals or extensions of any of the foregoing for the
same or a lesser value; provided, however, that no such Lien, and no renewal or
extension thereof,

95



--------------------------------------------------------------------------------




shall extend to or cover any properties of any character other than the property
being acquired and the proceeds thereof; provided, further, that (i) the
aggregate principal amount of Indebtedness secured by the Liens referred to in
this subsection (j) shall not exceed 100% of the cost, of the property being
acquired on the date of the acquisition, (ii) such Indebtedness is created and
such Lien attaches to such property concurrently with or within ninety (90) days
of the acquisition thereof, and (iii) such Lien does not at any time encumber
any property other than the property financed by such Indebtedness;
(v)    any interest or title of a lessor under any operating lease entered into
by any Loan Party or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;
(w)    licenses, operating leases or subleases granted to other Persons in the
ordinary course of business not interfering in any material respect with the
business of any Loan Party or any Subsidiary;
(x)    Liens arising from precautionary UCC financing statement filings with
respect to operating leases or consignment arrangements entered into by any Loan
Party or any Subsidiary in the ordinary course of business;
(y)    Liens in favor of banking institutions arising by operation of law
encumbering deposits (including the right of set-off) held by such banking
institutions incurred in the ordinary course of business and that are within the
general parameters customary in the banking industry;
(z)    other Liens securing Indebtedness not otherwise prohibited under this
Agreement in an aggregate amount not exceeding 10% or more of the Consolidated
Net Worth of Mettler-Toledo International and the Subsidiaries, as such
percentage shall be determined based on the financial statements most recently
delivered to the Administrative Agent pursuant to Section 6.01 hereof;
(aa)    any encumbrance or restriction (including, without limitation, any put
and call agreements) with respect to the capital stock of any joint venture or
Subsidiary pursuant to the agreement governing such joint venture or Subsidiary;
(bb)    possessory rights of customers of the Loan Parties and their
Subsidiaries in equipment for resale arising under leases, bailment arrangements
and rental agreements entered into in the ordinary course of business of such
Loan Party or such Subsidiary;
(cc)    Liens upon specific items of Inventory and the proceeds thereof securing
the obligations of the Loan Parties or any of their Subsidiaries in respect of
bankers’ acceptances issued or created for the account of the Loan Party or such
Subsidiary to facilitate the purchase, shipment or storage of such Inventory;
(dd)    Liens arising in connection with trade letters of credit issued to
secure the purchase of Inventory in the ordinary course of business of the Loan
Parties and their Subsidiaries, provided that such Liens shall cover only the
documents in respect of which such letters of credit were issued, the goods
covered thereby and the insurance proceeds of such goods;

96



--------------------------------------------------------------------------------




(ee)    security and other deposits made by the Loan Party or any Subsidiary
under the terms of any lease or sublease of property entered into by the Loan
Parties or any such Subsidiary in the ordinary course of business; or
(ff)    the replacement, extension or renewal of any Lien permitted by clause
(b), (i) or (j) above upon or in the same property theretofore subject thereto
or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor) of the Indebtedness secured thereby.
7.02    Subsidiary Indebtedness. Allow the Subsidiaries of Mettler-Toledo
International to create, incur, assume or suffer to exist Indebtedness
(excluding (i) any Indebtedness under this Agreement or any Guarantees in
respect of such Indebtedness and (ii) any Disposal of accounts receivable
pursuant to Section 7.07) in an aggregate principal amount in excess of
$125,000,000; provided that such Indebtedness is unsecured unless such
Indebtedness is permitted to be secured pursuant to Section 7.01.
7.03    Change in Nature of Business. Make any material change in the nature of
business conducted by the Loan Parties and the Subsidiaries on the date hereof
or any business substantially related or incidental thereto.
7.04    Transactions with Affiliates. Enter into, or cause, suffer or permit to
exist, any arrangement or contract with any of its other Affiliates, whether or
not in the ordinary course of business, other than on fair and reasonable terms
in a comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among the Loan Parties and any of their wholly-owned Subsidiaries or between
and among any wholly-owned Subsidiaries; provided, further, that nothing in this
Section 7.04 shall restrict (a) compensation, advances or loans payable to
directors or officers of the Loan Parties or Subsidiaries in compliance with
Sarbanes-Oxley; (b) transactions approved by a majority of the disinterested
members of the board of directors of the applicable Loan Party or the applicable
Subsidiary; (c) any sale of equity interests of a Loan Party or a Subsidiary to
an Affiliate; or (d) granting and performance of registration rights on
securities of a Loan Party or a Subsidiary to an Affiliate.
7.05    Burdensome Agreements. Enter into any Contractual Obligation that
expressly restricts (a) the ability of any Subsidiary to make Restricted
Payments to Mettler-Toledo International or any other Loan Party, except for
restrictions existing under or by reason of (i) any restrictions with respect to
a Subsidiary imposed pursuant to an agreement which has been entered into in
connection with the disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary; (ii) any debt instrument relating to a Person
which becomes a Subsidiary after the Closing Date; provided that such
restriction is only applicable to such Subsidiary and such instrument was in
existence at the time of such acquisition; (iii) any joint venture documents in
which a Loan Party or Subsidiary is a coventurer; provided that any such
restriction (A) is customary in joint venture agreements, (B) shall not affect
the Loan Parties’ ability to pay the Obligations under this Agreement, and (C)
shall provide that any Restricted Payments made shall be made on a pro rata
basis in accordance with the joint venture ownership interests; (iv) any
restriction resulting from a covenant or an undertaking to maintain a specified
net worth under the terms of any Indebtedness permitted to be incurred pursuant
to this Agreement; or (v) any restrictions on transfers of property covered by
Liens permitted under clauses (b), (i), (j) or (o) of Section 7.01, or (b) the
ability of any Material Subsidiary to Guarantee the Obligations under this
Agreement, or (c) except for Liens on property which are provided to a third
party

97



--------------------------------------------------------------------------------




under clauses (i), (j) or (o) of Section 7.01, the ability of Mettler-Toledo
International or any Subsidiary to create, incur, assume or suffer to exist
Liens on Material Property in favor of the Administrative Agent on behalf of the
Lenders to secure the Obligations under this Agreement.
7.06    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
7.07    Sales of Receivables. Dispose of any of its notes or accounts receivable
unless the amount of outstanding notes or accounts receivable is not in excess
of $100 million at any time; provided that such disposition is without recourse
to any Loan Party or Subsidiary and the sale does not create obligations that
appear on the balance sheet of such Loan Party or Subsidiary; provided, however,
that the foregoing shall not apply to the Disposal of receivables to any other
Loan Party or Subsidiary.
7.08    ERISA. Engage in a transaction among themselves or with any of their
ERISA Affiliates that could be subject to Sections 4069 or 4212(c) of ERISA.
7.09    Change in Accounting Principles. Make any material change in accounting
principles, except to the extent required or permitted by GAAP or any applicable
Law (so long as not in contravention of Section 1.03), except for voluntary,
early implementation of Statement No. 123 of the Financial Accounting Standards
Board or any other accounting principle that provides for early or voluntary
implementation.
7.10    Limitations on Number of Swingline Lenders. Cause or permit any
Subsidiary Swingline Borrower (a) to have more than one Lender at any one time
act as a Swingline Lender for such Subsidiary Swingline Borrower, or (b) to
replace an existing Swingline Lender with a new Swingline Lender unless all
Swingline Loans made to such Subsidiary Swingline Borrower by the existing
Swingline Lender have been repaid in full and satisfactory arrangements have
been made with the existing Swingline Lender for any Subsidiary L/C Obligations
of such Subsidiary Swingline Borrower.
7.11    Financial Covenants.
(e)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of Mettler-Toledo
International to be less than 3.50 to 1.00.
(f)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time during any period of four fiscal quarters of Mettler-Toledo
International to be greater than 3.50 to 1.00.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(h)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/

98



--------------------------------------------------------------------------------




C Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or (iii) within five Business
Days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
(i)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05 (with respect to
any Loan Party’s legal existence), 6.10 or 6.11 or Article VII; or
(j)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) knowledge thereof by any Loan
Party or (ii) the date on which written notice thereof shall have been given to
Mettler-Toledo International by the Administrative Agent or any Lender; or
(k)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
(l)    Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to pay any
principal of or premium or interest when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $10 million,
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guarantee (other than Indebtedness hereunder or
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit agreement) of more than
$25 million, or any other event occurs, and, the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries)
have caused, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which
Mettler-Toledo International or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) and the Swap Termination Value owed by
Mettler-Toledo International or such Subsidiary as a result thereof is more than
$25 million or (B) any Termination Event (as so defined) under such Swap
Contract as to which Mettler-Toledo International or any Subsidiary is an
Affected Party (as so defined) and the Swap Termination Value owed by
Mettler-Toledo International or such Subsidiary as a result thereof is more than
$10 million; or
(m)    Insolvency Proceedings, Etc. Any Loan Party or any of the Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for

99



--------------------------------------------------------------------------------




the benefit of creditors, or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 90 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or
(n)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Material Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or
(o)    Judgments. There is entered against any Loan Party or any of the
Subsidiaries a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) and (A)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(p)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or any ERISA Affiliate under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) any Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or
(q)    Invalidity of Loan Documents. Any Loan Document (including, without
limitation, the Guaranty set forth in Article XI hereof), at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect in all material respects; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any Loan Document
(including, without limitation, the Guaranty set forth in Article XI hereof); or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document (including, without limitation, the Guaranty set forth in
Article XI hereof), or purports to revoke, terminate or rescind any Loan
Document; or
(r)    Change of Control. There occurs any Change of Control.
(s)    Swiss Insolvency. Any Swiss Borrower or Swiss Subsidiary that is a
Material Subsidiary is unable to pay its debts as they fall due
(Zahlungsunfähigkeit), is over-indebted (überschuldet) within the meaning of
Section 725 of the Swiss Code of Obligations, commences negotiations with one or
more of its creditors with a view to the general readjustment or rescheduling of
its indebtedness or makes a general

100



--------------------------------------------------------------------------------




assignment for the benefit of or a composition with its creditors, for any of
the reasons set out in the Swiss Federal Debt Enforcement and Bankruptcy Law
Act, any Swiss Borrower or Swiss Subsidiary that is a Material Subsidiary files
for declaration of bankruptcy (Antrag auf Konkurseröffnung) or for a moratorium
(Gesuch um Nachlassstundung), or the board of directors of any Swiss Borrower or
Swiss Subsidiary that is a Material Subsidiary is required by law to file for
bankruptcy, any competent debt enforcement office issues a bankruptcy warning
(Konkursandrohung) or summons to pay based on enforcement proceedings of bills
of exchange (Zahlungsbefehl aufgrund Wechselbetreibung) or the competent court
institutes bankruptcy or moratorium proceedings against any Swiss Borrower or
Swiss Subsidiary that is a Material Subsidiary.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(h)    declare the Commitments of each Lender to make Loans and any obligation
of each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon
such Commitments and obligation shall be terminated;
(i)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(j)    require that the Applicable Borrowers Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and
(k)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Applicable Borrowers to Cash Collateralize the L/C Obligations
as aforesaid shall automatically become effective, in each case without further
act of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received by the Administrative Agent on account of the Obligations shall be
applied by the Administrative Agent in the following order:

101



--------------------------------------------------------------------------------




First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including Attorney Costs and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, interest on the Loans and L/C Borrowings, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (including any risk participated Swingline Loan) and L/C
Borrowings, ratably among the Lenders in proportion to the respective amounts
described in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of each L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Mettler-Toledo International or as otherwise required by Law.
Notwithstanding the foregoing, no Non-Global Lender shall receive any amount
paid by a Borrower organized outside of the United States or with respect to any
Loan made in an Alternative Currency. Subject to Section 2.03(c), amounts used
to Cash Collateralize the aggregate undrawn amount of Letters of Credit pursuant
to clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.
ARTICLE IX.
ADMINISTRATIVE AGENT, L/C ISSUERS AND SWINGLINE LENDERS
9.01    Appointment and Authorization of Administrative Agent. %4. Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent and any other Agent-Related
Persons shall not have any duties or responsibilities, except those expressly
set forth herein, nor shall the Administrative Agent and any other Agent-Related
Persons have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent. Without limiting
the generality of the foregoing sentence,

102



--------------------------------------------------------------------------------




the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
(l)    Each of the L/C Issuers and each of the Swingline Lenders shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it or any
Swingline Loans made by it, as applicable, and the documents associated
therewith, and each of the L/C Issuers and each of the Swingline Lenders shall
have all of the benefits and immunities (i) provided to the Administrative Agent
in this Article IX with respect to any acts taken or omissions suffered by any
such L/C Issuer or Swingline Lender in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit or any Swingline Loans
made by it, as applicable, as fully as if the term “Administrative Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
the L/C Issuers and Swingline Lenders with respect to such acts or omissions,
and (ii) as additionally provided herein with respect to the L/C Issuers and
Swingline Lenders.
9.02    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact, including, for the purposes of any Borrowings or
payments in Alternative Currencies or Subsidiary Currencies, such
sub-administrative agents as shall be deemed necessary by the Administrative
Agent, and shall be entitled to advice of counsel and other consultants or
experts concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct. Any such agent, subagent or other Person retained or employed
pursuant to this Section 9.02 shall have all the benefits and immunities
provided to the Administrative Agent in this Article IX with respect to any acts
taken or omissions suffered by such Person in connection herewith or therewith,
as fully as if the term “Administrative Agent” as used in this Article IX and
the definition of “Agent-Related Person” included such additional Persons with
respect to such acts or omissions.
9.03    Liability of Administrative Agent. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

103



--------------------------------------------------------------------------------




9.04    Reliance by Administrative Agent. %4. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Loan Party), independent accountants and other experts selected
by the Administrative Agent. The Administrative Agent shall be fully justified
in failing or refusing to take any action under any Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.
(c)    For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
9.05    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or
Mettler-Toledo International referring to this Agreement, describing such
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default as
may be directed by the Required Lenders in accordance with Article VIII;
provided, however, that unless and until the Administrative Agent has received
any such direction, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable or in the best interest of the Lenders.
9.06    Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by the Administrative Agent hereafter taken,
including any confirmation of any Applicant Borrower as a Swingline Borrower
pursuant to Section 2.14(b), any Applicant Revolving Borrower as a Revolving
Borrower pursuant to Section 2.16(a) or any consent to and acceptance of any
assignment or review of the affairs of any Loan Party or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and

104



--------------------------------------------------------------------------------




the Subsidiaries, and all applicable bank or other regulatory Laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement, to extend credit to the Borrowers and to extend credit to any
Swingline Borrower pursuant to Section 2.14 or to any Revolving Borrower
pursuant to Section 2.16, which credit is supported by the Guaranty. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide, and shall not be liable for the failure to
provide, any Lender with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.
9.07    Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent- Related Person (to the extent not reimbursed by Mettler-Toledo
International on behalf of the Loan Parties or by each of the Loan Parties in
their ratable share and without limiting the obligation of Mettler-Toledo
International on behalf of the Loan Parties or each of the Loan Parties to do so
in their ratable share), pro rata, and hold harmless each Agent-Related Person
from and against any and all Indemnified Liabilities incurred by it; provided,
however, that (a) no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07, and (b) no
Lender shall be liable for the payment of any portion of an Indemnified
Liability pursuant to this Section 9.07 unless such Indemnified Liability was
incurred by the Administrative Agent in its capacity as such or by another
Agent-Related Person acting for the Administrative Agent in such capacity. In
the case of any investigation, litigation or proceeding giving rise to
Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by Mettler-Toledo International on
behalf of the Loan Parties or by each of the Loan Parties in their ratable
share. The undertaking in this Section 9.07 shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.
9.08    Administrative Agent in its Individual Capacity. JPMCB and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally

105



--------------------------------------------------------------------------------




engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
JPMCB were not the Administrative Agent or an L/C Issuer hereunder and without
notice to or consent of the Lenders. The Lenders acknowledge that, pursuant to
such activities, JPMCB or its Affiliates may receive information regarding any
Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, JPMCB shall have
the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent
or an L/C Issuer, and the terms “Lender” and “Lenders” include JPMCB in its
individual capacity.
9.09    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders; provided that any such
resignation by JPMCB shall also constitute its resignation as the L/C Issuer for
the Revolving Borrowers. The Administrative Agent may not be removed without its
consent. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor administrative agent
for the Lenders, which successor administrative agent shall be consented to by
Mettler-Toledo International at all times other than during the existence of a
Default (which consent of Mettler-Toledo International shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and
Mettler-Toledo International, a successor administrative agent from among the
Lenders. Upon the acceptance of its appointment as successor administrative
agent hereunder, the Person acting as such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and L/C Issuer for the Revolving Borrowers and the respective terms
“Administrative Agent” and “L/C Issuer” shall mean such successor administrative
agent and Letter of Credit issuer for the Revolving Borrowers and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated and such retiring L/C Issuer’s rights, powers and duties as
such shall be terminated, without any other or further act or deed on the part
of such retiring L/C Issuer for the Revolving Borrowers or any other Lender,
other than the obligation of the successor L/C Issuer for the Revolving
Borrowers to issue letters of credit in substitution for the Letters of Credit
issued for the accounts of Revolving Borrowers, if any, outstanding at the time
of such succession or to make other arrangements satisfactory to the retiring
L/C Issuer for the Revolving Borrowers to effectively assume the obligations of
such retiring L/C Issuer with respect to such Letters of Credit. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article IX and Sections 10.04 and 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
9.10    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or

106



--------------------------------------------------------------------------------




other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Loan Party) shall be entitled and empowered, by intervention in such
proceeding or otherwise, as follows:
(g)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04)
allowed in such judicial proceeding; and
(h)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
9.11    Other Agents; Arrangers and Managers. None of the Lenders or other
Persons, if any, identified on the facing page or signature pages of this
Agreement as a “syndication agent,” “documentation agent,” “co-agent,” “book
manager,” “bookrunner,” “lead manager,” “arranger,” “lead arranger”,
“co-arranger” or “joint lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
ARTICLE X.
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Mettler-Toledo International or any other Loan Party therefrom, shall in any
event be effective unless the same shall be in writing, signed by the Required

107



--------------------------------------------------------------------------------




Lenders and Mettler-Toledo International on behalf of all the Loan Parties, as
the case may be, and acknowledged by the Administrative Agent, and then each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Sections 2.06 or 8.02) without the written
consent of such Lender;
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any accrued interest, fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of any Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
(f)    change Section 2.13, the second to the last sentence of Section 2.12(a)
or Section 8.03 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;
(g)    amend Section 1.07 or the definition of “Alternative Currency” without
the written consent of each Global Lender and, if such amendments result in the
inclusion of Dollars within the definition of “Alternative Currency”, each
Non-Global Lender;
(h)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision of this Agreement specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
(i)    release Mettler-Toledo International from the Guaranty without the
written consent of each Lender; or
(j)    change the status of any Lender from a Non-Global Lender to a Global
Lender, or from a Global Lender to a Non-Global Lender, without the consent of
such Lender.
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the

108



--------------------------------------------------------------------------------




applicable Swingline Lender in addition to the Lenders required above, affect
the rights or duties of such Swingline Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; provided,
further, for purposes of determining whether the Required Lenders have approved
an amendment, waiver or consent, the Dollar Equivalent of all Eurocurrency Rate
Loans or Non-U.S. Dollar Swingline Loans shall be calculated as of the date
immediately preceding the effective date of such amendment, waiver or consent.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender. The parties hereto agree that this Agreement
and the Loan Documents may be amended or modified by the Administrative Agent
and Mettler-Toledo International in connection with an increase of the
Commitments or the extension of incremental term loans as contemplated by
Section 2.15 hereof; provided, however, such amendment shall not amend any
provision of this Agreement or any other Loan Document which would otherwise
require the consent of each Lender except to amend the definitions of
Commitments, Pro Rata Share, and Required Lenders, in each case, solely to the
extent necessary to include such increased Commitments or incremental term loans
and any new Lenders in connection therewith in such definitions on a pro rata
basis.
In the event that any waiver, amendment or modification requires the prior
written consent of each Lender pursuant to this Section 10.01, and
Mettler-Toledo International has obtained the approval of the Required Lenders,
Mettler-Toledo International shall have the right to replace such non-consenting
Lender(s) in accordance with Section 10.16.
10.02    Notices and Other Communications; Facsimile Copies.
(b)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(i)    if to the Borrowers, the Guarantor, the Administrative Agent, JPMCB, as
L/C Issuer for the Revolving Borrowers, or JPMEL, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
(ii)    if to any other Lender (including any other L/C Issuer or any Swingline
Lender), to the address, facsimile number, electronic mail address or telephone
number specified in its Administrative Questionnaire or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to Mettler-Toledo International, the
Administrative Agent, the applicable L/C Issuer and the applicable Swingline
Lender.

109



--------------------------------------------------------------------------------




Notices sent by hand or overnight courier service, or mailed, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).
(c)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article II by electronic communication. The Administrative Agent or
Mettler-Toledo International (on behalf of itself and the other Loan Parties)
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
(d)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
(e)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

110



--------------------------------------------------------------------------------




(f)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices and telephonic swingline loan notices) purportedly given
by or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. Mettler-Toledo
International (without limiting the liability of each of the other Loan Parties
to do so in their ratable share) shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Loan Party. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
10.04    Attorney Costs and Expenses. The Borrowers shall be jointly and
severally liable for their ratable share of the Attorney Costs and expenses set
forth in this Section 10.04, and Mettler-Toledo International agrees (a) to pay
or reimburse the Administrative Agent and the Joint Lead Arrangers for all
reasonable costs and expenses incurred in connection with the development,
preparation, negotiation and execution of the commitment letter related to this
Agreement, the Fee Letters, this Agreement and the other Loan Documents, the
syndication of the Loans, the due diligence related thereto, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable Attorney Costs,
whether invoiced for payment at the Closing or subsequently invoiced, and (b) to
pay or reimburse the Administrative Agent, the Joint Lead Arrangers, the L/C
Issuer and each Lender for all costs and expenses incurred in connection with
the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs; provided that Attorney
Costs with respect to this Section 10.04(b) shall be limited to the reasonable
fees, expenses and disbursements of no more than one counsel for the
Administrative Agent and the Joint Lead Arrangers (in addition to counsel for
the Administrative Agent in each applicable non-U.S. jurisdiction in which a
Borrower is organized), and one counsel for the L/C Issuer and the Lenders
(unless, as reasonably determined by such counsel for the L/C Issuer and the
Lenders, representation of any of the L/C Issuer or the Lenders by such counsel
would be inappropriate due to actual or potential conflicts of interest between
such L/C Issuer or Lender as the case may be, and any other L/C Issuer or
Lender(s), in which case such L/C Issuer or Lender, as applicable, shall have
the right to employ separate counsel, at the Borrower’s expense). The foregoing
costs and expenses shall include all reasonable search, filing, recording, title
insurance and appraisal charges and fees and taxes

111



--------------------------------------------------------------------------------




related thereto, and other out-of-pocket expenses incurred by the Administrative
Agent and the reasonable cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. All amounts
due under this Section 10.04 shall be payable within thirty days after demand
therefor. The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations.
10.05    Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, Mettler-Toledo International (without
limiting the liability of each of the other Loan Parties to do so in their
ratable share) will indemnify and hold harmless each Agent-Related Person, each
Lender, each Joint Lead Arranger, the L/C Issuer and their respective Affiliates
and their officers, directors, employees, counsel, agents and advisors and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
losses, liabilities, obligations, claims, damages, penalties, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the commitment letter related to this Agreement,
including, without limitation, the syndication and arrangement of the Loans, (b)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, or in the case of the Administrative Agent
(and any sub-agent thereof) and its Agent-Related Persons Parties only, the
administration of this Agreement and the other Loan Documents or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated hereby or thereby, (c) any Commitment, Loan or Letter of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by the
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (d) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by any of the Loan Parties or any of their respective
Subsidiaries, or any Environmental Liability related in any way to any of the
Loan Parties or any of their respective Subsidiaries or (e) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
liabilities, obligations, claims, damages, penalties, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through the internet or intranet
websites or other similar information transmission systems in connection with
this Agreement, nor shall any Indemnitee have any liability for any indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any of the Loan Parties or any of their respective

112



--------------------------------------------------------------------------------




Subsidiaries, their directors, stockholders or auditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents are consummated. All amounts due under this Section
10.05 shall be payable within thirty days after demand therefor. The agreements
in this Section 10.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.
10.06    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment.
10.07    Successors and Assigns. %4. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of subsection (b) of this Section 10.07, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 10.07, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section 10.07 and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(e)    Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swingline Loans) at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding
thereunder), or if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption,

113



--------------------------------------------------------------------------------




as of the Trade Date, shall not be less than $5 million unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Mettler-Toledo International otherwise consents (each such consent
not to be unreasonably withheld or delayed), (ii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to rights in
respect of Swingline Loans or Subsidiary L/C Obligations, (iii) any assignment
of a Commitment must be approved by the Administrative Agent, the L/C Issuer
and, unless the Person that is the proposed assignee is itself a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee), and
so long as no Event of Default has occurred and is continuing, Mettler-Toledo
International (each such consent not to be unreasonably withheld or delayed and
the consent of Mettler-Toledo International subject to the same deemed consent
provision set forth in clause (iii) of the definition of “Eligible Assignee”
appearing in Section 10.07(g)), (iv) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $2,500, except that such fee
shall be waived for assignments of a Lender to an Affiliate of such Lender, (v)
a Lender may only assign or transfer any of such Lender’s rights and benefits in
respect of a Loan made to any Swiss Borrower to an assignee which is a Swiss
Qualifying Bank, and each such assignee shall provide a tax certificate required
under Swiss law in substantially the form attached as Exhibit N hereto, (vi) the
minimum amount of any rights or obligations assigned, transferred or disposed of
in respect of a Loan shall be at least 50,000 EUR (or the equivalent), and (vii)
a Global Lender shall only assign its rights, duties and obligations to an
Eligible Assignee that agrees to become and shall be a Global Lender, and a
Non-Global Lender shall only assign its rights, duties and obligations to an
Eligible Assignee that agrees to become and shall be a Non-Global Lender.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.07, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.07.
(f)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded

114



--------------------------------------------------------------------------------




in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers and the L/C Issuer, at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent or a material or substantive change to
the Loan Documents is pending, any Lender may request and receive a copy of the
Register from the Administrative Agent.
(g)    Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or any Borrower or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrowers, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, (iv) a Lender or Participant, as the case may be, may only sell
participations to one or more Swiss Qualifying Banks in respect of a Loan made
to any Swiss Borrower and each participant shall provide a tax certificate
required under Swiss law in substantially the form attached as Exhibit N hereto,
and (v) the minimum amount of any rights or obligations sold or participated in
respect of a Loan shall be at least 50,000 EUR (or the equivalent). Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection (e)
of this Section 10.07, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section 10.07. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.
(h)    A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Mettler-Toledo
International’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless Mettler-Toledo International is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with Section 10.15 as though it were a Lender (it being understood
that the documentation required under Section 10.15 shall be delivered to the
participating Lender). Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Commitments,
Loans, L/C Obligations, Swingline Loans or other obligations under the Loan
Documents (the "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information

115



--------------------------------------------------------------------------------




relating to a Participant's interest in any Commitments, Loans, L/C Obligations,
Swingline Loans or its other obligations under any Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, L/C Obligations, Swingline Loans or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(i)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note(s), if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(j)    As used herein, the following terms have the following meanings:
“Eligible Assignee” means (i) any Non-Defaulting Lender, (ii) an Affiliate of a
Lender, (iii) an Approved Fund, and (iv) any other Person (other than a natural
person) approved by (A) the Administrative Agent, (B) the L/C Issuer, and (C)
unless an Event of Default has occurred and is continuing, Mettler-Toledo
International (each such approval not to be unreasonably withheld or delayed);
provided that (i) “Eligible Assignee” shall not include any of the Borrowers or
any of the Borrowers’ Affiliates or Subsidiaries; (ii) an Eligible Assignee
shall include only a Lender, an Affiliate of a Lender or another Person, (a)
which, through its Lending Offices, is capable of lending to the relevant
Borrowers without the imposition of any Taxes or additional Taxes, as the case
may be and (b) to the extent that such Person is to be a Swingline Lender, which
through its lending office, is capable of lending the applicable Subsidiary
Currency to the relevant Subsidiary Swingline Borrower without the imposition of
any Taxes or additional Taxes, as the case may be; and (iii) Mettler-Toledo
International shall be deemed to have consented to any assignment if it shall
not have objected thereto in writing within five Business Days after receiving
notice thereof from the Administrative Agent.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

116



--------------------------------------------------------------------------------




(k)    Notwithstanding anything to the contrary contained herein, if at any time
JPMCB or any Swingline Lender assigns all of its Commitment and Loans pursuant
to subsection (b) above, (i) JPMCB or such Swingline Lender, as applicable, may,
upon 30 days’ notice to Mettler-Toledo International and the Lenders, resign as
L/C Issuer and/or (ii) such Swingline Lender may, upon 30 days’ notice to
Mettler-Toledo International and the Lenders, resign as Swingline Lender. In the
event of any such resignation as L/C Issuer or Swingline Lender, Mettler-Toledo
International shall be entitled to appoint from among the Lenders a successor
L/C Issuer or Swingline Lender hereunder; provided, however, that no failure by
Mettler-Toledo International to appoint any such successor shall affect the
resignation of JPMCB or such Swingline Lender as L/C Issuer or the resignation
of such Swingline Lender as Swingline Lender, as the case may be. If JPMCB or a
Swingline Lender resigns as L/C Issuer, it shall retain all the rights and
obligations of the L/C Issuer hereunder with respect to all Letters of Credit
issued by it which are outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If a Swingline Lender resigns
as Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Eurocurrency Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(e).
10.08    Confidentiality. Pursuant to Mettler-Toledo International’s request,
each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to the partners, directors, officers,
employees, agents, advisors and representatives of the Administrative Agent, the
Lenders and their respective Affiliates (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the provisions of this Section 10.08), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it or its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.08, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (g) with the consent of Mettler-Toledo International or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 10.08 or (y) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than Mettler-
Toledo International or any of its Subsidiaries or Affiliates.
For purposes of this Section 10.08, “Information” means all information received
from any Loan Party relating to any Loan Party or any of its businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any Loan Party;
provided that, in the case of information received from a Loan Party after the
date hereof, such information

117



--------------------------------------------------------------------------------




is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.08 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
In addition, the Administrative Agent may disclose to any agency or organization
that assigns standard identification numbers to loan facilities such basic
information describing the facilities provided hereunder as is necessary to
assign unique identifiers (and, if requested, supply a copy of this Agreement),
it being understood that the Person to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to make
available to the public only such Information as such Person normally makes
available in the course of its business of assigning identification numbers.
10.09    Set-off. In addition to any rights and remedies of the Lenders provided
by Law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to Mettler-Toledo International or any other Loan Party, any such notice
being waived by Mettler-Toledo International (on its own behalf and on behalf of
each other Loan Party) to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, such
Lender to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to such Lender hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. Each Lender agrees promptly to notify
Mettler-Toledo International and the Administrative Agent after any such set-off
and application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
10.10    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in

118



--------------------------------------------------------------------------------




equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
10.12    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
10.13    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.14    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.15    Tax Forms. %4. %4. Each Lender represents and warrants that on the date
hereof such Lender is either incorporated or formed under the laws of the United
States or a state thereof or is entitled to submit a form identified in this
Section 10.15(a), which would entitle such Lender to a complete exemption from
U.S. federal withholding tax on payments by each Borrower under this Agreement.
Each Lender that is not a “United States person” within the meaning of Section
7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to the Administrative
Agent, prior to receipt of any payment subject to withholding under the Code (or
upon accepting an assignment of an interest herein), two duly signed completed
copies of either IRS Form W-8BEN or any successor thereto (relating to such
Foreign Lender and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Foreign Lender by the
Borrowers

119



--------------------------------------------------------------------------------




pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by the Borrowers
pursuant to this Agreement) or such other evidence satisfactory to
Mettler-Toledo International and the Administrative Agent that such Foreign
Lender is entitled to an exemption from, or reduction of, U.S. withholding tax,
including, in the case of a Foreign Lender claiming an exemption pursuant to
Section 881(c) of the Code, a Form W-8BEN (or any successor thereto) and a
certificate representing that such Foreign Lender is not a bank for purposes of
Section 881(c) of the Code and fully eligible for the portfolio interest
exception, in either case properly completed and duly executed by such Foreign
Lender claiming complete exemption from U.S. federal withholding tax on payments
by each Borrower under this Agreement; provided, however, that in the event that
a Foreign Lender is not a corporation for U.S. federal income tax purposes, such
Foreign Lender agrees to take any actions necessary, and to deliver all
additional (or alternative) Internal Revenue Service forms necessary to fully
establish such Foreign Lender’s entitlement to a complete exemption from
withholding of U.S. taxes on all amounts to be received by such Foreign Lender
pursuant to this Agreement (including causing its partners, members,
beneficiaries or owners, and their beneficial owners, to take any actions and
deliver any forms necessary to establish such exemption). Thereafter and from
time to time, each such Foreign Lender shall (A) promptly submit to the
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States Laws and regulations to avoid, or such evidence as is
satisfactory to Mettler-Toledo International and the Administrative Agent of any
available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrowers
pursuant to this Agreement, (B) promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the redesignation of its Lending Office) to
avoid any requirement of applicable Law that any Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.
(i)    Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.
(ii)    No Borrower shall be required to indemnify any Foreign Lender or to pay
any additional amount to any Foreign Lender under Section 3.01 (A) with respect
to any Taxes required

120



--------------------------------------------------------------------------------




to be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender and any date such Lender has ceased to act for its own
account with respect to any payment under any of the Loan Documents, nothing in
this Section 10.15(a) shall relieve any Borrower of its obligation to pay any
amounts pursuant to Section 3.01 in the event that, as a result of any change in
any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender or other Person for
the account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate; and provided further that if the L/C Issuer shall issue, amend or
extend any Letter of Credit from a branch or other office in any jurisdiction at
the request of (or with the consent of) Mettler-Toledo International and the L/C
Issuer has notified Mettler-Toledo International that it shall not be lawfully
able or entitled to satisfy the requirements of this Section 10.15(a) at the
time of issuance, amendment or extension of any Letter of Credit by reason of
the selection of such branch or office in such jurisdiction, nothing in this
Section 10.15(a) shall relieve the Borrowers of their obligation to pay any
amounts pursuant to Section 3.01 owing to the L/C Issuer.
(iii)    The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which any Borrower is not required to pay additional
amounts under Section 3.01 or this Section 10.15(a).
(b)    Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code,
and is not an exempt recipient of payments hereunder within the meaning of
Treasury Regulation Section 1.6049-4(c), shall deliver to the Administrative
Agent two duly signed completed copies of IRS Form W-9 certifying that such
Lender is not subject to back-up withholding. If such Lender fails to deliver
such forms, then the Administrative Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable back-up withholding tax
imposed by the Code, without reduction.
(c)    If any Governmental Authority asserts that the Administrative Agent or
any Borrower did not properly withhold or backup withhold, as the case may be,
any Tax or other amount from payments made to or for the account of any Lender,
such Lender shall, subject to Section 3.01(d), indemnify the Administrative
Agent or such Borrower therefor, including all penalties and interest, any Taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
or such Borrower under this Section 10.15, and costs and expenses (including
Attorney Costs) of the Administrative Agent or such Borrower. The obligation of
the Lenders under this Section 10.15 shall survive the termination of the
Aggregate Commitments, repayment of all other Obligations hereunder and the
resignation of the Administrative Agent.

121



--------------------------------------------------------------------------------




(d)    If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 10.15(d), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
10.16    Replacement of Lenders. Under any circumstances set forth herein
providing that Mettler-Toledo International shall have the right to replace a
Lender as a party to this Agreement (including, without limitation, the right to
replace any Lender that becomes a Defaulting Lender), Mettler-Toledo
International may, upon notice to such Lender and the Administrative Agent,
replace such Lender by causing such Lender to assign its Commitment (with the
assignment fee to be paid by Mettler-Toledo International in such instance)
pursuant to Section 10.07(b) to one or more other Lenders or Eligible Assignees
procured by Mettler-Toledo International; provided that no Default shall have
occurred and be continuing at the time of such replacement and such replacement
does not conflict with any Law. The Borrowers shall pay in full all principal
owing to such Lender as of the date of replacement (including any amounts
payable pursuant to Section 3.05); and the Borrowers shall (a) provide
appropriate assurances and indemnities (which may include letters of credit) to
the applicable L/C Issuer and the applicable Swingline Lender as each may
reasonably require with respect to any continuing obligation to fund
participation interests in any L/C Obligations or any Swingline Loans then
outstanding, and (b) release such Lender from its obligations under the Loan
Documents; provided, that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any Lender being replaced shall execute and deliver an
Assignment and Assumption with respect to such Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swingline Loans.
10.17     Governing Law. %4. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.
(a)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND LENDERS CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF

122



--------------------------------------------------------------------------------




THOSE COURTS. EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH LOAN PARTY, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.
(b)    EACH LOAN PARTY, OTHER THAN METTLER-TOLEDO INTERNATIONAL, HEREBY
IRREVOCABLY APPOINTS METTLER-TOLEDO INTERNATIONAL AS ITS AUTHORIZED AGENT WITH
ALL POWERS NECESSARY TO RECEIVE ON ITS BEHALF SERVICE OF COPIES OF THE SUMMONS
AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS IN ANY OF SUCH
COURTS IN AND OF THE STATE OF NEW YORK. SUCH SERVICE MAY BE MADE BY MAILING OR
DELIVERING A COPY OF SUCH PROCESS TO A LOAN PARTY IN CARE OF METTLER-TOLEDO
INTERNATIONAL AT ITS ADDRESS FOR NOTICES PROVIDED FOR IN SECTION 10.02, AND EACH
SUCH LOAN PARTY HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS METTLER-TOLEDO
INTERNATIONAL TO ACCEPT SUCH SERVICE ON ITS BEHALF AND AGREES THAT THE FAILURE
OF METTLER-TOLEDO INTERNATIONAL TO GIVE ANY NOTICE OF ANY SUCH SERVICE TO SUCH
LOAN PARTY SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF ANY
JUDGMENT RENDERED IN ANY ACTION OR PROCEEDING BASED THEREON. METTLER-TOLEDO
INTERNATIONAL HEREBY IRREVOCABLY ACCEPTS SUCH APPOINTMENT AS PROCESS AGENT. EACH
LOAN PARTY AGREES THAT SUCH SERVICE (1) SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING AND
(2) SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID
PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO IT. NOTHING IN THIS SECTION 10.17
SHALL AFFECT THE RIGHT OF ANY LENDER TO SERVE PROCESS IN ANY MANNER PERMITTED BY
LAW OR LIMIT THE RIGHT OF ANY LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY
IN THE COURTS OF ANY JURISDICTION OR JURISDICTIONS.
10.18    Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED
PERSON, PARTICIPANT OR ASSIGNEE, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE

123



--------------------------------------------------------------------------------




DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.18 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Loan Party (or to any other Person who may be
entitled thereto under applicable law).
10.20    USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify such Borrower in accordance with the Patriot Act. Each Borrower agrees
to promptly provide information reasonably requested by any Lender or the
Administrative Agent to comply with the provisions of the Patriot Act.
ARTICLE XI.
GUARANTY
11.01    Guaranty. The Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of MTH, MTMHD, MTBV, MTAG, MTF, MTL, MTGH any
additional Revolving Borrower which becomes a party hereto pursuant to Section
2.16 and each Subsidiary Swingline Borrower, including any additional Subsidiary
Swingline Borrower which becomes a party hereto pursuant to Section 2.14
(collectively, the “Designated Borrowers”) now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations of the Designated

124



--------------------------------------------------------------------------------




Borrowers), whether direct or indirect, absolute or contingent, and whether for
principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, Attorney Costs) incurred by the Administrative Agent or any other
Lender in enforcing any rights under this Guaranty or any other Loan Document.
Without limiting the generality of the foregoing, the Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any Designated Borrower to any Lender under or in respect
of the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding under any Debtor Relief Law involving such Designated Borrower. The
Guarantor further agrees that if payment in respect of any Guaranteed Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than in the United States and if, by reason of any adoption of, or change in,
any law or regulation, disruption of currency or foreign exchange markets, war
or civil disturbance or other event, payment of such Guaranteed Obligation in
such currency or at such place of payment shall be impossible, then, at the
election of the Administrative Agent, the Guarantor shall make payment of such
Guaranteed Obligation in Dollars (based upon the applicable Spot Rate in effect
on the date of payment) and/or at the appropriate United States address of the
Administrative Agent, and, as a separate and independent obligation, shall
indemnify the Administrative Agent, each L/C Issuer and each Lender (or its
Affiliate) against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.
11.02    Guaranty Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any Law now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Lender with respect thereto.
The Guaranteed Obligations of Mettler-Toledo International under or in respect
of this Guaranty are independent of the Obligations of Mettler-Toledo
International, as a Borrower hereunder, and any Obligations of any Designated
Borrower under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against Mettler-Toledo International to
enforce this Guaranty, irrespective of whether any action is brought against
Mettler-Toledo International, as a Borrower hereunder, or any Designated
Borrower is joined in any such action or actions. This Guaranty is an absolute
and unconditional guaranty of payment when due, and not of collection, by
Mettler-Toledo International of the Guaranteed Obligations. The liability of
Mettler-Toledo International under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and Mettler-Toledo International hereby
irrevocably waives any setoffs, counterclaims or defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:
(d)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(e)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
Mettler-Toledo International, as a Borrower hereunder, or any Designated
Borrower under or in respect of the Loan Documents, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Designated Borrower or any of the
Subsidiaries or otherwise;

125



--------------------------------------------------------------------------------




(f)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
(g)    any manner of application of any collateral, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any collateral for all or any of the Guaranteed Obligations or any
Obligations of Mettler-Toledo International, as a Borrower hereunder, or any
Designated Borrower under the Loan Documents or any other assets of
Mettler-Toledo International, as a Borrower hereunder, or any Designated
Borrower or any of their respective Subsidiaries;
(h)    any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of the Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Designated
Borrower or its assets or any resulting release or discharge of any Guaranteed
Obligation;
(i)    the existence of any claim, set-off or other right which Mettler-Toledo
International may have at any time against any Designated Borrower, the
Administrative Agent, any Lender or any other Person, whether in connection
herewith or any unrelated transaction;
(j)    any invalidity or unenforceability relating to or against any Loan Party
for any reason of the whole or any provision of any Loan Document, or any
provision of applicable Law purporting to prohibit the payment or performance by
any applicable Loan Party of the Guaranteed Obligations;
(k)    any failure of any Lender to disclose to any Loan Party any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party now or hereafter
known to such Lender (Mettler-Toledo International waiving any duty on the part
of the Lenders to disclose such information);
(l)    the failure of any other Person to execute or deliver any other guaranty
or agreement or the release or reduction of liability of any such other
guarantor or surety with respect to the Guaranteed Obligations; or
(m)    any other circumstance (including, without limitation, any statute of
limitations) whatsoever (in any case, whether based on contract, tort or any
other theory) or any existence of or reliance on any representation by any
Lender that might otherwise constitute a legal or equitable defense available
to, or a discharge of, Mettler-Toledo International, any Designated Borrower or
surety other than indefeasible payment in full in cash of the Guaranteed
Obligations.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization under any applicable Debtor Relief Law
of any Loan Party or otherwise, all as though such payment had not been made.

126



--------------------------------------------------------------------------------




11.03    Waivers and Acknowledgments. %4. Mettler-Toledo International hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Lender protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Designated Borrower
or any other Person or any collateral.
(h)    Mettler-Toledo International hereby unconditionally and irrevocably
waives any right to revoke this Guaranty and acknowledges that this Guaranty is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.
(i)    Mettler-Toledo International hereby unconditionally and irrevocably
waives (i) any defense arising by reason of any claim or defense based upon an
election of remedies by any Lender that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of Mettler- Toledo International or other
rights of Mettler-Toledo International to proceed against any Designated
Borrower or any other Person or any collateral and (ii) any defense based on any
right of set-off or counterclaim against or in respect of the Obligations of
Mettler-Toledo International under this Guaranty.
(j)    Mettler-Toledo International hereby unconditionally and irrevocably
waives any duty on the part of any Lender to disclose to Mettler-Toledo
International any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Designated Borrower or any of the Subsidiaries now or hereafter known by
such Lender.
(k)    Mettler-Toledo International acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the waivers set forth in Section
11.02 and this Section 11.03 are knowingly made in contemplation of such
benefits.
11.04    Subrogation. Mettler-Toledo International hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Designated Borrower, or any other insider guarantor that
arise from the existence, payment, performance or enforcement by Mettler-Toledo
International of the Guaranteed Obligations under or in respect of this Guaranty
or any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Lender against any Designated
Borrower or any other insider guarantor or any collateral for the Obligations,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from such Designated Borrower, or any other insider guarantor, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
the date (the “Termination Date”) which is the later of (a) the date of the
termination of the Availability Period and (b) the date of the indefeasible
payment in full of all the Obligations in cash. If any amount shall be paid to
Mettler-Toledo International in violation of the immediately preceding sentence
at any time prior to the Termination Date, such amount shall be received and
held in trust for the benefit of the Lenders, shall be segregated from other
property and funds of Mettler- Toledo International and shall forthwith be paid
or delivered to the Administrative Agent in the same form as so received (with

127



--------------------------------------------------------------------------------




any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If the Termination Date
shall have occurred, the Administrative Agent will, at Mettler-Toledo
International’s request and expense, execute and deliver to Mettler-Toledo
International appropriate documents, without recourse and without representation
or warranty, necessary to evidence the transfer by subrogation to Mettler-Toledo
International of an interest in the Guaranteed Obligations resulting from such
payment made by Mettler-Toledo International pursuant to this Guaranty.
[Signature pages follow]



128



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
METTLER-TOLEDO INTERNATIONAL INC., as a Revolving Borrower and the Guarantor
 
By:                      
Name: Mary T. Finnegan
Title: Vice President and Treasurer/Investor Relations
 
METTLER-TOLEDO HOLDING AG,
as a Revolving Borrower and a Subsidiary Swingline Borrower
 
By: _______________________________________
Name:
Title:
 
METTLER-TOLEDO MANAGEMENT HOLDING DEUTSCHLAND GMBH,
as a Revolving Borrower and a Subsidiary Swingline Borrower
 
By: _______________________________________
Name:
Title:
 
METTLER-TOLEDO B.V.,
as a Revolving Borrower
 
By: _______________________________________
Name:
Title:
 


Signature Page to
Mettler-Toledo Credit Agreement



--------------------------------------------------------------------------------




METTLER-TOLEDO AG,
as a Revolving Borrower and a Subsidiary Swingline Borrower
 
By: _______________________________________
Name:
Title:
 


Signature Page to
Mettler-Toledo Credit Agreement



--------------------------------------------------------------------------------






METTLER-TOLEDO FINANCE, LTD.,
as a Revolving Borrower
 
By: _______________________________________
Name:
Title:
 
METTLER-TOLEDO LUXEMBOURG S.A.R.L.,
as a Revolving Borrower
 
By: _______________________________________
Name:
Title:
 
METTLER-TOLEDO GLOBAL HOLDINGS LLC, as a Revolving Borrower
 
By: _______________________________________
Name:
Title:
 
METTLER-TOLEDO K.K.,
as a Subsidiary Swingline Borrower
 
By: _______________________________________
Name:
Title:
 
 
 
 
 
 


Signature Page to
Mettler-Toledo Credit Agreement



--------------------------------------------------------------------------------




 
 


Signature Page to
Mettler-Toledo Credit Agreement



--------------------------------------------------------------------------------






METTLER-TOLEDO, LLC,
as a Subsidiary Swingline Borrower
 
By: _______________________________________
Name:
Title:
 
METTLER-TOLEDO INC. (CANADA),
as a Subsidiary Swingline Borrower
 
By: _______________________________________
Name:
Title:
 


Signature Page to
Mettler-Toledo Credit Agreement



--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A., as Administrative Agent, as a Lender, as L/C Issuer
and as a Swingline Lender
 
By:                      
Name: Diane M. Faunda
Title: Managing Director

















[ADDITIONAL LENDER SIGNATURE BLOCKS TO COME]



Signature Page to
Mettler-Toledo Credit Agreement



--------------------------------------------------------------------------------




SCHEDULE 1.01
Intentionally Omitted.



Schedule 1.01
Page 1



--------------------------------------------------------------------------------




SCHEDULE 1.01(B)
BANK OF AMERICA LETTERS OF CREDIT


Beneficiary
Issuer
Currency
Amount
Sentry Insurance A Mutual Company
Mettler Toledo International Inc.
USD
350,000
The Travelers Indemnity Company
Mettler Toledo International Inc.
USD
800,000
ACE American Insurance Company
Mettler Toledo International Inc.
USD
42,000
XL Specialty Insurance Company
Mettler Toledo International Inc.
USD
1,569,000
Zurich American Insurance Company
Mettler Toledo International Inc.
USD
1,000,000




Schedule 1.01(B)
Page 1



--------------------------------------------------------------------------------




SCHEDULE 1.01(C)
JPMORGAN LETTERS OF CREDIT


Beneficiary
Issuer
Currency
Amount
Unilever Br Industrail LTDA
Mettler Toledo International Inc.
USD
237,000




Schedule 1.01(C)
Page 1



--------------------------------------------------------------------------------






SCHEDULE 2.01
 
 
 
 
 
COMMITMENTS
AND PRO RATA SHARES
 
 
 
 
 
Lender
A


Commitment with respect to Alternative Currencies and Borrowers not organized in
the United States
B


Pro Rata Share
with respect to Alternative Currencies and Borrowers not organized in the United
States
C


Commitment with respect to Dollars, Borrowers organized in the United States,
voting generally and any other rights not covered in Column A
D


Pro Rata Share with respect to Dollars, Borrowers organized in the United
States, Aggregate Commitment Pro Rata Share and any other rights not covered in
Column B




JPMorgan Chase Bank, N.A.
$
115,000,000
 
15.132
%
$
115,000,000
 
14.375
%
Bank of America, N.A.
$
115,000,000
 
15.132
%
$
115,000,000
 
14.375
%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$
95,000,000
 
12.500
%
$
95,000,000
 
11.875
%
HSBC Bank USA, N.A.
$
70,000,000
 
9.211
%
$
70,000,000
 
8.750
%
U.S. Bank National Association
$
70,000,000
 
9.211
%
$
70,000,000
 
8.750
%


Schedule 2.01
Page 1



--------------------------------------------------------------------------------




Wells Fargo Bank, N.A.
$
70,000,000
 
9.211
%
$
70,000,000
 
8.750
%
Credit Suisse AG
$
50,000,000
 
6.579
%
$
50,000,000
 
6.250
%
PNC Bank, National Association
$
50,000,000
 
6.579
%
$
50,000,000
 
6.250
%
Citizens Bank of Pennsylvania
$
50,000,000
 
6.579
%
$
50,000,000
 
6.250
%
Bank of China, New York Branch
$
0
 
0
%
$
40,000,000
 
5.000
%
ING Bank N.V., Dublin Branch
$
30,000,000
 
3.947
%
$
30,000,000
 
3.750
%
The Northern Trust Company
$
30,000,000
 
3.947
%
$
30,000,000
 
3.750
%
Nordea Bank Finland plc
$
15,000,000
 
1.974
%
$
15,000,000
 
1.875
%
Total
$
760,000,000
 
100.000
%
$
800,000,000
 
100.000
%




Schedule 2.01
Page 2



--------------------------------------------------------------------------------




SCHEDULE 5.07
MATERIAL SUBSIDIARIES/
OTHER EQUITY INVESTMENTS AND INVESTMENTS AND INDEBTEDNESS

Part (a).    Material Subsidiaries.
 
 
 
Name of Entity
Jurisdiction of Organization
Owner of Issued Capital
Mettler-Toledo, LLC
United States/Delaware
100% Mettler-Toledo International Inc.
Mettler-Toledo AG
Switzerland
Shareholders:
100% Mettler-Toledo Luxembourg S.á r.l.


Mettler-Toledo (Changzhou) Scale & System Ltd.
China
100% Mettler-Toledo (HK) MTCN Limited



Part (b).    Other Equity Investments/Liens.
n.a.
Part (c).    Indebtedness/Investments.
$100 million 6.30% Private Placement due April 2015.

$50 million 3.67% Private Placement due December 2022.

$50 million 4.10% Private Placement due September 2023.
 


Schedule 5.07
Page 1



--------------------------------------------------------------------------------




SCHEDULE 7.01
EXISTING LIENS
A.    Swiss Mortgages


Grundstück in Blatt Nr. / Land
Grundbuchamt / Erstellungsdatum
Land Registry / Creation Date
Pfandsumme / Mortgage CHF
Letzte
Aenderungen/
Changes
Bemerkungen/Notes


Greifensee, 1246, 625, 626
Uster Serie C04828/ 7.7.66
5'000'000.--
18.11.1982
l. Pfandstelle
Greifensee, 1246, 625, 626
Uster Serie C53870/13.12.72
5'000'000.--
18.11.1982
l. Pfandstelle
Greifensee, 1246, 625, 626
Uster Serie C53869/13.12.72
5'000'000.--
18.11.1982
l. Pfandstelle
Greifensee, 1246, 625, 626
Uster Serie D39095/17.7.80
16'500'000.--
18.11.1982
1. Pfandstelle
Greifensee, 1246, 625, 626
Uster Serie A61414/2.10.96
6'500'000.--
2.10.1996
2. Pfandstelle
Uster, 7242, 7243
Uster, 15.4.1981
15'000'000.--
25.09.2007
1. Pfandstelle/Orig. Not. Uster
Uster, 7242, 7243
Uster, 15.4.1981
15'000'000.--
25.09.2007
1. Pfandstelle/Orig. Not. Uster
Uster, 7242, 7243
Uster, 2.10.1996
8'000'000.--
25.09.2007
2. Pfandstelle/Orig. Not. Uster
Urdorf, 3749
Schlieren, Serie C23002/7.1.69
3'000'000.--
9.9.1974
1. Pfandstelle
Urdorf, 3749
Schlieren, Serie C56438/15.1.73
3'000'000.--
9.9.1974
2. Pfandstelle
Urdorf, 3749
Schlieren, Serie C77811/7.11.74
500'000.--
7.11.1974
2. Pfandstelle
Urdorf, 3749
Schlieren, Serie C74332/25.9.74
500'000.--
25.9.1974
1. Pfandstelle
Urdorf, 3749
Schlieren, Serie C77910/5.2.75
500'000.--
5.2.1975
3. Pfandstelle
Urdorf, 3749
Schlieren, Serie C77828
1'200'000.--
21.5.1980
1. Pfandstelle
Uznach, 921
Uznach, 2196/265/9.10.1996
9'000'000.--
9.10.1996
1. Pfandstelle






Schedule 7.01
Page 1



--------------------------------------------------------------------------------




SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
METTLER-TOLEDO INTERNATIONAL INC.,
AS BORROWER AND GUARANTOR, AND
MTH, MTMHD AND SUBSIDIARY SWINGLINE BORROWERS:
c/o Mettler-Toledo International, Inc.
1900 Polaris Parkway
Columbus, OH 43240
Attention: Mary T. Finnegan, Treasurer
Telephone: (614) 438-4748
Facsimile: (614) 438-4646
Electronic Mail: mary.finnegan@mt.com and treasury@mt.com
Website Address: www.mt.com
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Revolving Loans or Letters of Credit to the
Revolving Borrowers, or to the Administrative Agent generally or the L/C
Issuer):
If in Dollars:
JPMorgan Chase Bank, N.A.
JPMorgan Chase Bank Loan Services
10 S Dearborn, Floor 7
Chicago, IL 60603
Attention: April Yebd
Facsimile No: 888-292-9533
Electronic Mail: jpm.agency.servicing.4@jpmchase.com
If in an Alternative Currency:
J.P. Morgan Europe Limited
125 London Wall, Floor 9
London, EC2Y 5AJ        
United Kingdom
Fax:  44-207-777-2360
Attention: Ching Loh
Electronic Mail: ching.loh@jpmorgan.com

Schedule 10.02
Page 1



--------------------------------------------------------------------------------




Account No. (for Dollars): 9008113381C4108
Bank: JPMorgan Chase Bank, N.A.
Account Name: LS2 Incoming Acct
Ref: Mettler-Toledo International
ABA # 021000021

Account No. (for Euro): DE93501108006001600037
Swift: CHASDEFX
Account Name: J.P. Morgan Europe Limited
Swift# CHASGB22
Attention: Ching Loh
Fax:  44-207-777-2360
Electronic Mail: ching.loh@jpmorgan.com
Account No. (for Pounds Sterling): 60000136254290
Bank: J.P. Morgan Europe Limited
Account Name: J.P. Morgan Europe Limited
Swift# CHASGB22
Sortcode: 40-52-06
Attention: Ching Loh
Fax:  44-207-777-2360
Electronic Mail: ching.loh@jpmorgan.com
JPMEL:
J.P. Morgan Europe Limited
Mail Code: London Wall/9
125 London Wall, Floor 9
London EC2Y5AJ, United Kingdom,
Attention: Ching Loh
Fax:  44-207-777-2360
Electronic Mail: ching.loh@jpmorgan.com







Schedule 10.02
Page 2



--------------------------------------------------------------------------------




EXHIBIT A
FORM OF LOAN NOTICE
Date:
      ,    
 
To:
JPMorgan Chase Bank, N.A., as Administrative Agent



Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 20,
2011 (as the same may be further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement"; the terms
defined therein being used herein as therein defined), among Mettler-Toledo
International Inc. ("Mettler-Toledo International"), certain other Revolving
Borrowers party thereto from time to time, certain Subsidiary Swingline
Borrowers party thereto from time to time, the Lenders from time to time party
thereto, JPMCB, as Administrative Agent and L/C Issuer to the Revolving
Borrowers, certain Swingline Lenders and certain other L/C Issuers party thereto
from time to time, and the other agents party thereto.
Mettler-Toledo International, a Borrower under the Agreement, hereby requests,
on behalf of itself or, if applicable, the other Revolving Borrower referenced
in item 5 below (select one):
 
 
Amount
 
A borrowing of
 
 
A continuation of
 
 
A repayment of
 
 
A conversion of
 
 
Total
 



1.
On _________________ (a Business Day).

2.
Comprised of _________________ [Type of Loan requested: Eurocurrency Rate Loan /
Base Rate Loan]

3.
In the following currency: ______________    

4.
For Eurocurrency Rate Loans: with an Interest Period of ___________ [days] /
[months].

5.
On behalf of _________________ [insert name of applicable Revolving Borrower].

6.
Borrower [is]/[is not] organized within the United States.

7.
Proceeds of the Borrowing to be credited to: _________________.





The Borrowing requested herein complies with Section 2.01 of the Agreement.

A-1
Form of Loan Notice


CH1 8166714v.12

--------------------------------------------------------------------------------




METTLER-TOLEDO INTERNATIONAL INC.
By: ___________________________________
Name:
Title:



A-1
Form of Loan Notice


CH1 8166714v.12

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF REVOLVING NOTE
[_________], 20[__]
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Loan from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of December 20, 2011 (as the same
may be further amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Mettler-Toledo International Inc.,
certain Revolving Borrowers party thereto from time to time, certain Subsidiary
Swingline Borrowers party thereto from time to time, the Lenders from time to
time party thereto, JPMCB, as Administrative Agent and L/C Issuer to the
Revolving Borrowers, certain Swingline Lenders and certain other L/C Issuers
party thereto from time to time, and the other agents party thereto.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Loan was denominated in Same Day Funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.
This Revolving Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Note shall become, or may be declared to
be, immediately due and payable all as provided in the Agreement. Revolving
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Note and endorse thereon, among
other things, the date, amount and maturity of its Revolving Loans and payments
with respect thereto.
[Notwithstanding anything contained in this Revolving Note to the contrary, this
Revolving Note shall not be transferred or assigned to any Person other than (i)
to an assignee to whom all or a portion of the rights and obligations under the
Agreement have been assigned pursuant to Section

B-1
Form of Revolving Note



--------------------------------------------------------------------------------




10.07 of the Agreement or (ii) to a Participant to whom a participation under
the Agreement has been sold by a Lender pursuant to Section 10.07(d) of the
Agreement.]
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note, except as provided in the Agreement.

B-2
Form of Revolving Note



--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
[BORROWER]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 




B-3
Form of Revolving Note



--------------------------------------------------------------------------------




REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO
 
 
 
 
 
End of
Amount of
Outstanding
 
 
 
 
 
Amount of
Interest
Principal or
Principal
 
 
 
Maturity
Type of
Loan
Period (if
Interest Paid
Balance This
Notation
Date
Currency
Date
Loan Made
Made
Applicable)
This Date
Date
Made By
 
 
 
 
 
 
 
 
 
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_________
__________
__________
_________
_________
___________
___________
________




B-4
Form of Revolving Note



--------------------------------------------------------------------------------




EXHIBIT C
FORM OF SWINGLINE NOTE
[CURRENCY]
 
[_________], 20[__]
 
 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_______________________, as Swingline Lender, or registered assigns (the
“Swingline Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Swingline Loan from time to
time made by the Swingline Lender to the Borrower under that certain Credit
Agreement dated as of December 20, 2011 (as the same may be further amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Mettler-Toledo International Inc., certain Revolving Borrowers
party thereto from time to time, certain Subsidiary Swingline Borrowers party
thereto from time to time, each lender from time to time party thereto, JPMCB,
as Administrative Agent and L/C Issuer to the Revolving Borrowers, certain
Swingline Lenders and certain other L/C Issuers party thereto from time to time,
and the other agents party thereto.
The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the date of such Swingline Loan until such principal amount
is paid in full, at such interest rates and margins, on the dates, and as
otherwise agreed upon by the Borrower and the Swingline Lender, in accordance
with the Agreement. All payments of principal and interest shall be made to the
Swingline Lender for the account of the Swingline Lender, unless otherwise
provided in the Agreement, in the currency in which the Loan was denominated in
Same Day Funds at the office for payments designated by the Swingline Lender. If
any amount is not paid when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after the judgment) computed at a per
annum rate set forth in the Agreement.
This Swingline Note is one of the Swingline Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Swingline Note is
also entitled to the benefits of the Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Swingline Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Swingline Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Swingline Note and

C-1
Form of Swingline Note



--------------------------------------------------------------------------------




endorse thereon, among other things, the date, amount and maturity of its
Swingline Loans and payments with respect thereto.
[Notwithstanding anything contained in this Swingline Note to the contrary, this
Swingline Note shall not be transferred or assigned to any Person other than (i)
to an assignee to whom all or a portion of the rights and obligations under the
Agreement have been assigned pursuant to Section 10.07 of the Agreement or (ii)
to a Participant to whom a participation under the Agreement has been sold by a
Lender pursuant to Section 10.07(d) of the Agreement.]
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swingline Note, except as provided in the Agreement.

C-2
Form of Swingline Note



--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
[APPLICABLE SUBSIDIARY SWINGLINE
 
BORROWER]
 
 
 
By:
 
 
Name:
 
 
Title:
 


C-3
Form of Swingline Note



--------------------------------------------------------------------------------




SWINGLINE LOANS AND PAYMENTS WITH RESPECT THERETO
 
 
 
 
 
 
End of
Amount of
Outstanding
 
 
 
 
 
 
Amount of
Interest
Principal or
Principal
 
 
Interest
 
 
Maturity
Loan
Period (if
Interest Paid
Balance This
Notation
Date
Rate
Margin
Currency
Date
Made
Applicable)
This Date
Date
Made By
 
 
 
 
 
 
 
 
 
 
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________
_______
_______
_________
__________
__________
_________
_________
___________
___________
________






C-4
Form of Swingline Note



--------------------------------------------------------------------------------




EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date:       .
 
To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 20,
2011 (as the same may be further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Mettler-Toledo
International Inc. (“Mettler-Toledo International”), certain Revolving Borrowers
party thereto from time to time, certain Subsidiary Swingline Borrowers party
thereto from time to time, the Lenders from time to time party thereto, JPMCB,
as Administrative Agent and L/C Issuer to the Revolving Borrowers, certain
Swingline Lenders and certain other L/C Issuers from time to time party thereto,
and the other agents party thereto.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _________________________________________ of Mettler-Toledo
International, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of Mettler-Toledo
International and its Subsidiaries, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    1. The year-end consolidated audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of Mettler-Toledo
International and its Subsidiaries ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section have been delivered in the manner required under Section 6.01(a) of
the Agreement.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The unaudited consolidated financial statements required by Section
6.01(b) of the Agreement for the fiscal quarter of Mettler-Toledo International
and its Subsidiaries ended as of the above date have been delivered in the
manner required under Section 6.01(b) of the Agreement. Such financial
statements fairly present the financial condition, results of operations and
cash flows of Mettler-Toledo International and its Subsidiaries in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

D-1
Form of Compliance Certificate



--------------------------------------------------------------------------------




2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Mettler-Toledo International and its Subsidiaries during the accounting period
covered by the attached financial statements.
3.    A review of the activities of Mettler-Toledo International and its
Subsidiaries during such fiscal period has been made under the supervision of
the undersigned with a view to determining whether during such fiscal period
Mettler-Toledo International and its Subsidiaries performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned during such fiscal period,
Mettler-Toledo International and its Subsidiaries performed and observed each
covenant and condition of the Loan Documents applicable to it.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Loan Parties contained in
Article V of the Agreement or which are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________________, ______________.

D-2
Form of Compliance Certificate



--------------------------------------------------------------------------------




 
 
 
METTLER-TOLEDO
 
INTERNATIONAL INC.
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 




D-3
Form of Compliance Certificate



--------------------------------------------------------------------------------




For the Quarter/Year ended _______________________ (“Financial Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I. Section 7.1l(a) Consolidated Interest Coverage Ratio.
 
Subject Period
 
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
Total Subject
 
 
ended
 
ended
 
ended
 
Ended
Period ended
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A. Consolidated EBITDA for four consecutive fiscal quarters Ending on the above
date (“Subject Period”)
 
 
 
 
 
1.
Consolidated Net Income for Subject Period
$
$
$
$
$
2.
Consolidated Interest Charges for Subject Period
$
$
$
$
$
3.
Provision for income and capital taxes for Subject Period
$
$
$
$
$
4.
Depreciation expenses for Subject Period
$
$
$
$
$
5.
Amortization expenses for Subject Period
$
$
$
$
$
6.
Non-cash items of expenses for Subject Period
$
$
$
$
$
7.
Non-cash extraordinary losses for Subject Period
$
$
$
$
$
8.
Cash non-recurring items of expense for Subject Period
$
$
$
$
$




D-3
Forms of Compliance Certificate



--------------------------------------------------------------------------------






 
Subject Period
 
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
Total Subject
 
Ended
 
ended
 
ended
 
Ended
Period ended
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9.
Cash extraordinary losses for Subject Period
$
$
$
$
$
10.
Non-cash extraordinary gains for Subject Period
$
$
$
$
$
11.
Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 – 10)
$
$
$
$
$
B. Consolidated Interest Charges for Subject Period
$
$
$
$
$
C. Consolidated Interest Coverage Ratio (Line I.A.11 ÷ I.B.)
 
 
 
 
 
to 1
 
Minimum Required
 
 
 
 
3.5 to 1
 
 
 
 
 
 

I. Section 7.1l(b) Consolidated Leverage Ratio.            
 
A.
Consolidated Funded Indebtedness at Statement Date:
$
   
 
B.
Consolidated EBITDA for Subject Period (Line I.A.11 above):
$
   
 
C.
Consolidated Leverage Ratio (Line II.A ÷ Line II.B):
   
to 1
 
 
Maximum permitted:
3.50 to 1




D-4
Forms of Compliance Certificate



--------------------------------------------------------------------------------




EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit, and the Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:    ______________________________

2.
Assignee:    ______________________________ [and is an Affiliate/Approved Fund
of [identify Lender]]

3.
Borrower(s):    ______________________________

4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------




5.
Credit Agreement: Credit Agreement, dated as of December 20, 2011 among
Mettler-Toledo International Inc. (“Mettler-Toledo International”), certain
Revolving Borrowers party thereto from time to time, certain Subsidiary
Swingline Borrowers party thereto from time to time, the Lenders from time to
time party thereto, JPMCB, as Administrative Agent and L/C Issuer to the
Revolving Borrowers, certain Swingline Lenders and certain other L/C Issuers
from time to time party thereto, and the other agents party thereto.

6.
Assigned Interest:

Aggregate
Amount of
Commitment
for all Lenders*
Amount of
Commitment Assigned*
Percentage
Assigned of
Commitment/Loans
$_______________
$_________________
_________________%
$_______________
$_________________
_________________%
$_______________
$_________________
_________________%



7.
Assignee will be a [Global Lender]/[Non-Global Lender].

8.
If a transfer, assignment, assumption or participation of rights and obligations
against a Swiss Borrower is made, Assignee confirms to be a Swiss Qualifying
Bank and to have delivered a tax certificate satisfactory to the Administrative
Agent substantially in the form of Exhibit N attached to the Credit Agreement.

9.
Assignor and Assignee confirm that the Assigned Interest is at least 50,000 EUR
(or the equivalent).

10.
[Trade Date:    __________________]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------




 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 


Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------






[Consented to and] Accepted:
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as L/C Issuer
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
[Consented to:]
 
 
 
[METTLER-TOLEDO INTERNATIONAL INC.]
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 




Signature Page to
Amendment No. 1 to Mettler-Toledo Credit Agreement







--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Loan Parties, any of the Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Loan Parties, any of the Subsidiaries or Affiliates or any other Person
of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

E-5
Form of Assignment and Assumption



--------------------------------------------------------------------------------




2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but not excluding the Effective Date and to the Assignee
for amounts which have accrued from and after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the Law of the State of New York.



E-6
Form of Assignment and Assumption



--------------------------------------------------------------------------------




EXHIBIT F
FORM OF SUBSIDIARY SWINGLINE BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date:
      ,    
 
To:
JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:
This Subsidiary Swingline Borrower Request and Assumption Agreement is made and
delivered pursuant to Section 2.14 of that certain Credit Agreement, dated as of
December 20, 2011 (as the same may be further amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Mettler-Toledo International Inc. (“Mettler-Toledo
International”), certain Revolving Borrowers party thereto from time to time,
certain Subsidiary Swingline Borrowers party thereto from time to time, the
Lenders from time to time party thereto, JPMCB, as Administrative Agent and L/C
Issuer to the Revolving Borrowers, certain Swingline Lenders and certain other
L/C Issuers from time to time party thereto, and the other agents party thereto,
and reference is made thereto for full particulars of the matters described
therein. All capitalized terms used in this Subsidiary Swingline Borrower
Request and Assumption Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
Each of ______________________ (the “Applicant Borrower”) and Mettler-Toledo
International hereby confirms, represents and warrants to the Administrative
Agent and the Lenders that the Applicant Borrower is a Subsidiary of
Mettler-Toledo International. The address of the Applicant Borrower is as
follows: _____________________________________.
The documents required to be delivered to the Administrative Agent and the
affected Swingline Lender under Section 2.14 of the Credit Agreement will be
furnished to the Administrative Agent and the affected Swingline Lender in
accordance with the requirements of the Credit Agreement.
The parties hereto hereby confirm that with effect from the date hereof, the
Applicant Borrower shall have obligations, duties and liabilities toward each of
the other parties to the Credit Agreement identical to those which the Applicant
Borrower would have had if the Applicant Borrower had been an original party to
the Credit Agreement as a Subsidiary Swingline Borrower. The Applicant Borrower
confirms its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.

F-1
Form of Subsidiary Swingline Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------




The parties hereto hereby request that the Applicant Borrower be entitled to
receive Swingline Loans under the Credit Agreement in the Subsidiary Currency,
having the Subsidiary Currency Sublimit and to be made in the jurisdiction set
forth below, and understand, acknowledge and agree that neither the Applicant
Borrower nor Mettler-Toledo International on its behalf shall have any right to
request any Swingline Loans for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Notice of Designation of Additional Subsidiary Swingline Borrower, Applicable
Subsidiary Currency and Subsidiary Currency Sublimit delivered to Mettler-Toledo
International and the Swingline Lender pursuant to Section 2.14 of the Credit
Agreement.
Name of Subsidiary Swingline Borrower
Subsidiary Currency and Sublimit
Permitted Jurisdiction in which Swingline Loans may be made to such Subsidiary
Swingline Borrower
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

This Subsidiary Swingline Borrower Request and Assumption Agreement shall
constitute a Loan Document under the Credit Agreement.
THIS SUBSIDIARY SWINGLINE BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE;
PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.
IN WITNESS WHEREOF, the parties hereto have caused this Subsidiary Swingline
Borrower Request and Assumption Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the day and year first above
written.

F-2
Form of Subsidiary Swingline Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------




 
[APPLICANT BORROWER]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
METTLER-TOLEDO
 
INTERNATIONAL INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 




F-3
Form of Subsidiary Swingline Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------




EXHIBIT G
FORM OF NOTICE OF DESIGNATION OF
ADDITIONAL SUBSIDIARY SWINGLINE BORROWER, APPLICABLE SUBSIDIARY CURRENCY AND
SUBSIDIARY CURRENCY SUBLIMIT
Date:
To:
 
,_________
 
Mettler-Toledo International, Inc. and the Lenders

Ladies and Gentlemen:
This Notice of Designation of Additional Subsidiary Swingline Borrower,
Applicable Subsidiary Currency and Subsidiary Currency Sublimit is made and
delivered pursuant to Section 2.14 of that certain Credit Agreement, dated as of
December 20, 2011 (as the same may be further amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Mettler-Toledo International Inc. (“Mettler-Toledo
International”), certain Revolving Borrowers party thereto from time to time,
certain Subsidiary Swingline Borrowers party thereto from time to time, the
Lenders from time to time party thereto, JPMCB, as Administrative Agent and L/C
Issuer to the Revolving Borrowers, and certain Swingline Lenders and certain
other L/C Issuers from time to time party thereto, and the other agents party
thereto, and reference is made thereto for full particulars of the matters
described therein. All capitalized terms used in this Notice of Designation of
Additional Subsidiary Swingline Borrower, Applicable Subsidiary Currency and
Subsidiary Currency Sublimit and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
The Administrative Agent hereby notifies Mettler-Toledo International and the
Lenders that effective as of the date hereof the following Subsidiary shall be a
Subsidiary Swingline Borrower with the following Subsidiary Currency Sublimit
and may receive Swingline Loans in the following Subsidiary Currency and
jurisdiction for its account on the terms and conditions set forth in the Credit
Agreement:
Name of Subsidiary Swingline Borrower
Subsidiary Currency and Sublimit
Permitted Jurisdiction in which Swingline Loans may be made to such Subsidiary
Swingline Borrower
 
 
 
 
 
 
 
 
 




G-1
Form of Notice of Designation of Additional Subsidiary Swingline Borrower,
Applicable Subsidiary Currency and Subsidiary Currency Sublimit
CH1 8166714v.12

--------------------------------------------------------------------------------










This Notice of Designation of Additional Subsidiary Swingline Borrower,
Applicable Subsidiary Currency and Subsidiary Currency Sublimit shall constitute
a Loan Document under the Credit Agreement.
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
 
 
By:
 
 
Name:
 
 
Title:
 




G-2
Form of Notice of Designation of Additional Subsidiary Swingline Borrower,
Applicable Subsidiary Currency and Subsidiary Currency Sublimit
CH1 8166714v.12

--------------------------------------------------------------------------------




EXHIBIT H
FORMS OF OPINIONS
Attached



H-1
Forms of Opinions



--------------------------------------------------------------------------------




EXHIBIT I
FORM OF SUBSIDIARY SWINGLINE
BORROWER SUBLIMIT ADJUSTMENT CONSENT
Date:
      ,    
 

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 20,
2011 (as the same may be further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Mettler-Toledo
International Inc. (“Mettler-Toledo International”), certain Revolving Borrowers
party thereto from time to time, certain Subsidiary Swingline Borrowers party
thereto from time to time, the Lenders from time to time party thereto, JPMCB,
as Administrative Agent and L/C Issuer to the Revolving Borrowers, and certain
Swingline Lenders and certain other L/C Issuers from time to time party thereto,
and the other agents party thereto.
Mettler-Toledo International hereby requests on behalf of the Subsidiary
Swingline Borrowers set forth below, that the Subsidiary Currency Sublimits for
such Subsidiary Swingline Borrowers be adjusted, which adjustment(s) shall be
effective upon the required consents, as set forth below:
Name of Subsidiary Swingline Borrower
Subsidiary Currency and Requested Sublimit
 
 
 
 
 
 
 
 

Mettler-Toledo International hereby represents and warrants that the adjustment
to the Subsidiary Swingline Sublimit complies with the requirements in the
definition of the “Subsidiary Swingline Borrower Sublimit” and with the
provisions of the Agreement.
This Subsidiary Swingline Borrower Sublimit Adjustment Consent shall constitute
a Loan Document under the Credit Agreement.
[Signature Page Follows]



I-1
Form of Subsidiary Swingline Borrower Sublimit Adjustment Consent



--------------------------------------------------------------------------------




 
METTLER-TOLEDO INTERNATIONAL INC.
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 

Consented to:
[SWINGLINE LENDER]
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 

[This Consent is being presented pursuant to the last sentence of [Section
2.03(c)(v)] [Section 2.04(e)(v)] of the Agreement.
Mettler-Toledo International hereby requests on behalf of the Subsidiary
Swingline Borrowers that the aggregate Subsidiary Swingline Borrower Sublimit be
adjusted to $____________ effective upon the consent of the Administrative
Agent.
Mettler-Toledo International hereby requests the consent of the Administrative
Agent to the adjustment to the Subsidiary Currency Sublimit set forth in the
second paragraph of this Consent.
Consented to:

I-2
Form of Subsidiary Swingline Borrower Sublimit Adjustment Consent



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
 
 
 
 
 
 
By:                
 
Name:                
 
Title:                ]
 




I-3
Form of Subsidiary Swingline Borrower Sublimit Adjustment Consent



--------------------------------------------------------------------------------




EXHIBIT J
FORM OF SWINGLINE LOAN CALCULATION DATE NOTICE
Date:
To:
 
,_________
 
JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 20,
2011 (as the same may be further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Mettler-Toledo
International Inc. (“Mettler-Toledo International”), certain Revolving Borrowers
party thereto from time to time, certain Subsidiary Swingline Borrowers party
thereto from time to time, the Lenders from time to time party thereto, JPMCB,
as Administrative Agent and L/C Issuer to the Revolving Borrowers, and certain
Swingline Lenders and certain other L/C Issuers from time to time party thereto,
and the other agents party thereto.
Pursuant to Section 2.05(c) of the Agreement, ____________________, a Swingline
Lender under the Agreement (the “Applicable Swingline Lender”), hereby gives you
notice of the aggregate Outstanding Amount (calculated in the applicable
Subsidiary Currency) of all Subsidiary L/C Obligations and all Swingline Loans
of the Subsidiary Swingline Borrower to whom the Applicable Swingline Lender
makes Swingline Loans (without application of the Assumed Swingline Loan
Amount):
1.    The Subsidiary Swingline Borrower to whom Swingline Loans are
made:____________.
2.    Subsidiary Currency in which such Swingline Loans are
made:____________________
3.
Outstanding principal amount of all Subsidiary L/C Obligations so such
Subsidiary Swingline Borrower calculated in the applicable Subsidiary
Currency:    
_____________________________.

4.
Outstanding principal amount of all Swingline Loans to such Subsidiary Swingline
Borrower calculated in the applicable Subsidiary Currency:    
_____________________________.

This Swingline Loan Calculation Date Notice shall constitute a Loan Document
under the Credit Agreement.

J-1
Form of Swingline Loan Calculation Date Notice



--------------------------------------------------------------------------------




 
[SWINGLINE LENDER]
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 




J-2
Form of Swingline Loan Calculation Date Notice



--------------------------------------------------------------------------------




EXHIBIT K
FORM OF NOTICE OF SWINGLINE LOAN AMOUNTS
Date:
To:
 
,_________
 
Mettler-Toledo International, Inc. and the Lenders

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 20,
2011 (as the same may be further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Mettler-Toledo
International Inc. (“Mettler-Toledo International”), certain Revolving Borrowers
party thereto from time to time, certain Subsidiary Swingline Borrowers party
thereto from time to time, the Lenders from time to time party thereto, JPMCB,
as Administrative Agent and L/C Issuer to the Revolving Borrowers and certain
Swingline Lenders and certain other L/C Issuers from time to time party thereto,
and the other agents party thereto.
The Administrative Agent hereby notifies Mettler-Toledo International and the
Lenders that, pursuant to Section 2.05(c) of the Agreement, the aggregate
Outstanding Amount of all Subsidiary L/C Obligations and all Swingline Loans of
all of the Subsidiary Swingline Borrowers (in each case, without application of
the Assumed Swingline Loan Amount) is $__________________.
This Notice of Swingline Loan Amounts shall constitute a Loan Document under the
Credit Agreement.
 
JPMORGAN CHASE BANK, N.A.
 
as Administrative Agent
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 




K-1
Form of Notice of Swingline Amounts



--------------------------------------------------------------------------------




EXHIBIT L
FORM OF REVOLVING BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date:
      ,    
 
To:
JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:
This Revolving Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.16 of that certain Credit Agreement, dated as of December
20, 2011 (as the same may be further amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement”),
among Mettler-Toledo International Inc. (“Mettler-Toledo International”),
certain Revolving Borrowers party thereto from time to time, certain Subsidiary
Swingline Borrowers party thereto from time to time, the Lenders from time to
time party thereto, JPMCB, as Administrative Agent and L/C Issuer to the
Revolving Borrowers, certain Swingline Lenders and certain other L/C Issuers
from time to time party thereto, and the other agents party thereto, and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Revolving Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.
Each of ______________________ (the “Applicant Revolving Borrower”) and
Mettler-Toledo International hereby confirms, represents and warrants to the
Administrative Agent and the Lenders that the Applicant Revolving Borrower is a
Subsidiary of Mettler-Toledo International. The address of the Applicant
Revolving Borrower is as follows: _____________________________________.
The documents required to be delivered to the Administrative Agent under Section
2.16 of the Credit Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Credit Agreement.
The parties hereto hereby confirm that with effect from the date hereof, the
Applicant Revolving Borrower shall have obligations, duties and liabilities
toward each of the other parties to the Credit Agreement identical to those
which the Applicant Revolving Borrower would have had if the Applicant Revolving
Borrower had been an original party to the Credit Agreement as a Revolving
Borrower. The Applicant Revolving Borrower confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Credit Agreement.

L-1
Form of Revolving Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------




The parties hereto hereby request that the Applicant Revolving Borrower be
entitled to receive Revolving Loans under the Credit Agreement in the Applicable
Currency set forth below, and understand, acknowledge and agree that neither the
Applicant Revolving Borrower nor Mettler-Toledo International on its behalf
shall have any right to request any Revolving Loans for its account unless and
until the date five Business Days after the effective date designated by the
Administrative Agent in a Notice of Designation of Additional Revolving Borrower
and Applicable Currency delivered to Mettler-Toledo International and the
Lenders pursuant to Section 2.16 of the Credit Agreement.
Name of Revolving Borrower
Applicable Currency
 
 
 
 
 
 
 
 
 
 

This Revolving Borrower Request and Assumption Agreement shall constitute a Loan
Document under the Credit Agreement.
THIS REVOLVING BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.
IN WITNESS WHEREOF, the parties hereto have caused this Revolving Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

L-2
Form of Revolving Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------




 
[APPLICANT REVOLVING BORROWER]
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
METTLER-TOLEDO
 
INTERNATIONAL INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
Consented to by:
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
 
 
By:
 
Name:
 
Title:




L-3
Form of Revolving Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------




EXHIBIT M
FORM OF NOTICE OF DESIGNATION OF
ADDITIONAL REVOLVING BORROWER AND APPLICABLE CURRENCY
Date:
To:
 
,_________
 
Mettler-Toledo International, Inc. and the Lenders

Ladies and Gentlemen:
This Notice of Designation of Additional Revolving Borrower and Applicable
Currency is made and delivered pursuant to Section 2.16 of that certain Credit
Agreement, dated as of December 20, 2011 (as the same may be further amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Mettler-Toledo International Inc.
(“Mettler-Toledo International”), certain Revolving Borrowers party thereto from
time to time, certain Subsidiary Swingline Borrowers party thereto from time to
time, the Lenders from time to time party thereto, JPMCB, as Administrative
Agent and L/C Issuer to the Revolving Borrowers, and certain Swingline Lenders
and certain other L/C Issuers from time to time party thereto, and the other
agents party thereto, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Notice of
Designation of Additional Revolving Borrower and Applicable Currency and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.
The Administrative Agent hereby notifies Mettler-Toledo International and the
Lenders that effective as of the date hereof the following Subsidiary shall be a
Revolving Borrower and may receive Revolving Loans in the following Applicable
Currency for its account on the terms and conditions set forth in the Credit
Agreement:
Name of Revolving Borrower
Applicable Currency
 
 
 
 
 
 

This Notice of Designation of Additional Revolving Borrower and Applicable
Currency shall constitute a Loan Document under the Credit Agreement.

M-1
Form of Notice of Designation of Additional Revolving Borrower and
Applicable Currency
CH1 8166714v.12

--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
 
 
By:
 
 
Name:
 
 
Title:
 




M-2
Form of Notice of Designation of Additional Revolving Borrower and
Applicable Currency
CH1 8166714v.12

--------------------------------------------------------------------------------




EXHIBIT N
FORM OF SWISS TAX CERTIFICATE


SWISS WITHHOLDING CERTIFICATE

Reference is made to the Credit Agreement dated as of December 20, 2011, among
METTLER-TOLEDO INTERNATIONAL INC., a Delaware corporation having a registered
branch in Switzerland, as a borrower of Revolving Loans and the Guarantor
("Mettler-Toledo International"), METTLER-TOLEDO HOLDING AG, a Swiss stock
corporation, as a borrower of Revolving Loans ("MTH"), METTLER-TOLEDO AG, a
corporation organized under the laws of Switzerland, as a Subsidiary Swingline
Borrower (“MTAG”) (collectively, Mettler-Toledo International, MTH and MTAG
shall be referred to as the “Swiss Borrowers”), and certain other Subsidiaries
of Mettler-Toledo International as Borrowers, each lender from time to time
party thereto (each a "Lender"), and JPMCB, as Administrative Agent and L/C
Issuer and certain other parties thereto from time to time (the "Credit
Agreement"). Capitalized terms used herein but not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
[____________________]. (the "Lender") is [making a loan]/[taking an assignment
of a Loan]/[participating in a Loan] to the Swiss Borrowers pursuant to the
Credit Agreement (the "Loan") and is providing this certificate pursuant to
subsection [4.01(a)(x)]/[10.07(b)]/[10.07(d)] of the Credit Agreement. The
Lender, and if such Lender is a branch, such branch, each hereby represent and
warrant that:
1.    It is recognized and registered as a bank under the laws in force in its
country of incorporation.
2.    It carries on a true banking activity in its country of incorporation as
its main purpose.
3.    It has personnel, premises, communication devices and decision-making
authority of its own.








--------------------------------------------------------------------------------




4.    It is making the Loan for its own account, and will not hold such
interest, directly or indirectly, for or on behalf of, or as nominee for, any
other Person and will not have any nominee benefiting in any way in such Loan.
5.    It shall promptly notify the Swiss Borrowers and the Administrative Agent
if any of the foregoing representations and warranties made herein are no longer
true and correct.


The Lender acknowledges and understands that, based on the foregoing
representation, the Swiss Borrowers shall take the position that the Lender, and
if such Lender is a branch, such branch, is a Swiss Qualifying Bank pursuant to
and as defined in the Swiss Guidelines for the purposes of qualifying Loans to
the Swiss Borrowers not to be subject to the Swiss withholding tax and Swiss
issue stamp tax. The Swiss Borrowers acknowledge that the Lender does not opine,
represent or have any knowledge as to whether or not the position taken by the
Swiss Borrowers as described in the preceding sentence is correct.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
 
[___________________], as Lender


 
By: ____________________________
   Name:
   Title:





Date: [___________________]










































































--------------------------------------------------------------------------------


















--------------------------------------------------------------------------------




Annex B

List of Closing Documents for Amendment No. 1




2.
Amendment No. 1 to Credit Agreement, together with exhibits and schedules
thereto.



3.
Certificate of the Secretary of the Company certifying (A) that there have been
no changes to the certified Articles of Incorporation, Bylaws, or incumbency and
specimen signatures of the applicable officers of itself and each other
Borrower, and (B) Resolutions for itself and each other Borrower.



4.
Certificates of good standing or comparable certificates for each Borrower’s
jurisdiction (listed below) and/or certificates to engage in business and tax
clearance certificates:



(i)    Mettler – Toledo International Inc.
1.
Delaware

(ii)    Mettler – Toledo Holding AG
2.
Switzerland

(iii)    Mettler – Toledo Management Holding Deutschland GmbH
3.
Germany

(iv)    Mettler – Toledo B.V.
4.
Netherlands

(v)    Mettler – Toledo AG
5.
Switzerland

(vi)    Mettler – Toledo Finance, Ltd.
6.
Bermuda

(vii)    Mettler – Toledo Luxembourg S.á.r.l.
7.
Luxembourg

(viii)    Mettler – Toledo Global Holdings, LLC
8.
Delaware

(ix)    Mettler – Toledo K. K.
9.
Japan

(x)    Mettler – Toledo, LLC
10.
Delaware

(xi)    Mettler – Toledo Inc. (Canada)
11.
Ontario

    



1



--------------------------------------------------------------------------------




5.
Certificate of an officer of each of the Borrowers (listed below): (A) attaching
copies of all material consents and approvals required or (B) stating that no
consents or approvals are required:

(i)    Mettler – Toledo International Inc.
(ii)    Mettler – Toledo Holding AG
(iii)    Mettler – Toledo Management Holding Deutschland GmbH
(iv)    Mettler – Toledo B.V.
(v)    Mettler – Toledo AG
(vi)    Mettler – Toledo Finance, Ltd.
(vii)    Mettler – Toledo Luxembourg S.á.r.l.
(viii)    Mettler – Toledo Global Holdings, LLC
(ix)    Mettler – Toledo K. K.
(x)    Mettler – Toledo, LLC
(xi)    Mettler – Toledo Inc. (Canada)


a.
Certificate of a Responsible Officer certifying on behalf of the Borrowers and
Guarantor:



(A)     that the conditions specified in Section 4.02(a) and (b) of the Credit
Agreement have been satisfied as of the effective date of the Amendment; and
(B)    that there has been no event or circumstances since the date of the
Audited     Financial Statements that has had or could be reasonably expected to
have     either     individually or in the aggregate, a Material Adverse Effect.
6.
Compliance Certificate

7.
Powers of Attorney for each of the Borrowers (listed below):

(i)    Mettler – Toledo International Inc.
(ii)    Mettler – Toledo Holding AG
(iii)    Mettler – Toledo Management Holding Deutschland GmbH
(iv)    Mettler – Toledo B.V.
(v)    Mettler – Toledo AG
(vi)    Mettler – Toledo Finance Ltd.
(vii)    Mettler – Toledo Luxembourg S.á.r.l.
(viii)    Mettler – Toledo Global Holdings, LLC
(ix)    Mettler – Toledo K.K.
(x)    Mettler – Toledo, LLC
(xi)    Mettler – Toledo Inc. (Canada)



2







--------------------------------------------------------------------------------






8.
Insurance Certificates

9.
Opinions from the following parties:

(i)    Milbank, Tweed, Hadley & McCloy LLP (New York Law)
(ii)    Mettler – Toledo International Inc. General Counsel
(iii)
Mettler – Toledo Holding AG and Mettler – Toledo AG Corporate Counsel (Swiss)

(iv)
Mettler – Toledo Management Holding Deutschland GmbH Corporate Counsel (German)








3





